REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honibuts Fraleré Justes : SORA

articie

L Déni
2. Shémo é'apsls 28h AU Cort
Atos sed exion
Ghrgiore de Hosair desdhetoto à 0
Laser et aéprobalior des Present
Bacs 8e Content durs E sa ue de Opérature PALOB
Elo du Contaia dans 1e conduite des Debratens Pathé

Bineanse des Dobratens f'érollères et rappar Res
Ep st Be étain el pre d'u ANSE Eon Bac d'OS
Fourier de us Flag 8 pren ©

CONTRET DE PARTAGE HE PREFUCTION

NTRE

a du mel nié PAGE.
Mt Of ep MAloe ce se ;
Change 2 nn
RG dB Hans, URI
Fan aalen de EM
Data smplémenaies 3 premier nl
23 Cérier :
FOR € manie Ga Bons 9 EN ARER
5 Response a aanireious

ÉA REPUBLIQUE ISLAMIQUE DE MAURITANIE

LE

air PE EUM GROUPIRE 5 Helen su Carte Le A
NA FIONAE PETROLEUM GROUPINC | #
28. Care fées 2. 2 : 43
28. Pali tags et exe be. mini Hobbies Un 4
& 2g Bonn v'apaiieatiar de Dal LR errrn se ET
3%: End ge nine or
Ci désordre es

2 parrni SEplorebén 2 Lo de nn e
2 Prnérane compati. : A

2062 x

or

A2 Pare Cémheaten sai 1e
COXrRAT à te d'eau Rev nant ae

Ée. É LE Horit sigmife ms Herr
pren arrsghi

su aq de MUR si préseme par Moeicie Aétiahe Qté É a Pt dé a sc :
A ts RÉ me nd nn a te
Li din i

'amé part, A

TS

te

LE GmiE
nrerntonal Pérrnlone Lei ts art
PURE He rugh Pau, Natdechet, Matte apnée 78 ét ui NÉS er JOURS
senti ment viande,

LL pré ae eds

55 ds de of dép eur Le Ltée eo,
SR Genoa Conte  e ps CE de Mans a, be Prin
dodre pat, nr
14 FA te Lo no vu du ge Ce te qu

Sd pass de dés ane een Re into Et

Ces Sr que Eat sci A
AE lepasran er

D Las

dre 6 ln sad fo

| 13 PET
Casiidént que lee 2 becquet Anis à
Bien ul épi, ane Ke euh 2 préscai Combs Le pee Re Com 2 HR
Fes et asbur posa a cotes das 6 En BEA plat :
ii den nés spot se le Paie Br

Vin féréosephie «9 BRL La
ee Fa pontieu dex Hdpeate ae à

HE

Fév église ré ES RE RE Cu

alain ave te Mr Bat

CPCE EVPORE IL EST QUN VERT

CCE QUE SUET à

aire No 4

Se Ca ie ee 2 Oh a Aer

APCE ES RÉTISETIORS

Lis ares si vas HIS FRE 84

rare a de a Rép qe are de Mie

re

ne PÉAR de dpue L
6e RE dcr

Hi coms “Bien Gas Hi

DUR

A pan LE. eus di

RE st HG ei ag

REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honibuts Fraleré Justes : SORA

articie

L Déni
2. Shémo é'apsls 28h AU Cort
Atos sed exion
Ghrgiore de Hosair desdhetoto à 0
Laser et aéprobalior des Present
Bacs 8e Content durs E sa ue de Opérature PALOB
Elo du Contaia dans 1e conduite des Debratens Pathé

Bineanse des Dobratens f'érollères et rappar Res
Ep st Be étain el pre d'u ANSE Eon Bac d'OS
Fourier de us Flag 8 pren ©

CONTRET DE PARTAGE HE PREFUCTION

NTRE

a du mel nié PAGE.
Mt Of ep MAloe ce se ;
Change 2 nn
RG dB Hans, URI
Fan aalen de EM
Data smplémenaies 3 premier nl
23 Cérier :
FOR € manie Ga Bons 9 EN ARER
5 Response a aanireious

ÉA REPUBLIQUE ISLAMIQUE DE MAURITANIE

LE

air PE EUM GROUPIRE 5 Helen su Carte Le A
NA FIONAE PETROLEUM GROUPINC | #
28. Care fées 2. 2 : 43
28. Pali tags et exe be. mini Hobbies Un 4
& 2g Bonn v'apaiieatiar de Dal LR errrn se ET
3%: End ge nine or
Ci désordre es

2 parrni SEplorebén 2 Lo de nn e
2 Prnérane compati. : A

2062 x

or

A2 Pare Cémheaten sai 1e
COXrRAT à te d'eau Rev nant ae

Ée. É LE Horit sigmife ms Herr
pren arrsghi

su aq de MUR si préseme par Moeicie Aétiahe Qté É a Pt dé a sc :
A ts RÉ me nd nn a te
Li din i

'amé part, A

TS

te

LE GmiE
nrerntonal Pérrnlone Lei ts art
PURE He rugh Pau, Natdechet, Matte apnée 78 ét ui NÉS er JOURS
senti ment viande,

LL pré ae eds

55 ds de of dép eur Le Ltée eo,
SR Genoa Conte  e ps CE de Mans a, be Prin
dodre pat, nr
14 FA te Lo no vu du ge Ce te qu

Sd pass de dés ane een Re into Et

Ces Sr que Eat sci A
AE lepasran er

D Las

dre 6 ln sad fo

| 13 PET
Casiidént que lee 2 becquet Anis à
Bien ul épi, ane Ke euh 2 préscai Combs Le pee Re Com 2 HR
Fes et asbur posa a cotes das 6 En BEA plat :
ii den nés spot se le Paie Br

Vin féréosephie «9 BRL La
ee Fa pontieu dex Hdpeate ae à

HE

Fév église ré ES RE RE Cu

alain ave te Mr Bat

CPCE EVPORE IL EST QUN VERT

CCE QUE SUET à

aire No 4

Se Ca ie ee 2 Oh a Aer

APCE ES RÉTISETIORS

Lis ares si vas HIS FRE 84

rare a de a Rép qe are de Mie

re

ne PÉAR de dpue L
6e RE dcr

Hi coms “Bien Gas Hi

DUR

A pan LE. eus di

RE st HG ei ag

REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honibuts Fraleré Justes : SORA

articie

L Déni
2. Shémo é'apsls 28h AU Cort
Atos sed exion
Ghrgiore de Hosair desdhetoto à 0
Laser et aéprobalior des Present
Bacs 8e Content durs E sa ue de Opérature PALOB
Elo du Contaia dans 1e conduite des Debratens Pathé

Bineanse des Dobratens f'érollères et rappar Res
Ep st Be étain el pre d'u ANSE Eon Bac d'OS
Fourier de us Flag 8 pren ©

CONTRET DE PARTAGE HE PREFUCTION

NTRE

a du mel nié PAGE.
Mt Of ep MAloe ce se ;
Change 2 nn
RG dB Hans, URI
Fan aalen de EM
Data smplémenaies 3 premier nl
23 Cérier :
FOR € manie Ga Bons 9 EN ARER
5 Response a aanireious

ÉA REPUBLIQUE ISLAMIQUE DE MAURITANIE

LE

air PE EUM GROUPIRE 5 Helen su Carte Le A
NA FIONAE PETROLEUM GROUPINC | #
28. Care fées 2. 2 : 43
28. Pali tags et exe be. mini Hobbies Un 4
& 2g Bonn v'apaiieatiar de Dal LR errrn se ET
3%: End ge nine or
Ci désordre es

2 parrni SEplorebén 2 Lo de nn e
2 Prnérane compati. : A

2062 x

or

A2 Pare Cémheaten sai 1e
COXrRAT à te d'eau Rev nant ae

Ée. É LE Horit sigmife ms Herr
pren arrsghi

su aq de MUR si préseme par Moeicie Aétiahe Qté É a Pt dé a sc :
A ts RÉ me nd nn a te
Li din i

'amé part, A

TS

te

LE GmiE
nrerntonal Pérrnlone Lei ts art
PURE He rugh Pau, Natdechet, Matte apnée 78 ét ui NÉS er JOURS
senti ment viande,

LL pré ae eds

55 ds de of dép eur Le Ltée eo,
SR Genoa Conte  e ps CE de Mans a, be Prin
dodre pat, nr
14 FA te Lo no vu du ge Ce te qu

Sd pass de dés ane een Re into Et

Ces Sr que Eat sci A
AE lepasran er

D Las

dre 6 ln sad fo

| 13 PET
Casiidént que lee 2 becquet Anis à
Bien ul épi, ane Ke euh 2 préscai Combs Le pee Re Com 2 HR
Fes et asbur posa a cotes das 6 En BEA plat :
ii den nés spot se le Paie Br

Vin féréosephie «9 BRL La
ee Fa pontieu dex Hdpeate ae à

HE

Fév église ré ES RE RE Cu

alain ave te Mr Bat

CPCE EVPORE IL EST QUN VERT

CCE QUE SUET à

aire No 4

Se Ca ie ee 2 Oh a Aer

APCE ES RÉTISETIORS

Lis ares si vas HIS FRE 84

rare a de a Rép qe are de Mie

re

ne PÉAR de dpue L
6e RE dcr

Hi coms “Bien Gas Hi

DUR

A pan LE. eus di

RE st HG ei ag

REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honibuts Fraleré Justes : SORA

articie

L Déni
2. Shémo é'apsls 28h AU Cort
Atos sed exion
Ghrgiore de Hosair desdhetoto à 0
Laser et aéprobalior des Present
Bacs 8e Content durs E sa ue de Opérature PALOB
Elo du Contaia dans 1e conduite des Debratens Pathé

Bineanse des Dobratens f'érollères et rappar Res
Ep st Be étain el pre d'u ANSE Eon Bac d'OS
Fourier de us Flag 8 pren ©

CONTRET DE PARTAGE HE PREFUCTION

NTRE

a du mel nié PAGE.
Mt Of ep MAloe ce se ;
Change 2 nn
RG dB Hans, URI
Fan aalen de EM
Data smplémenaies 3 premier nl
23 Cérier :
FOR € manie Ga Bons 9 EN ARER
5 Response a aanireious

ÉA REPUBLIQUE ISLAMIQUE DE MAURITANIE

LE

air PE EUM GROUPIRE 5 Helen su Carte Le A
NA FIONAE PETROLEUM GROUPINC | #
28. Care fées 2. 2 : 43
28. Pali tags et exe be. mini Hobbies Un 4
& 2g Bonn v'apaiieatiar de Dal LR errrn se ET
3%: End ge nine or
Ci désordre es

2 parrni SEplorebén 2 Lo de nn e
2 Prnérane compati. : A

2062 x

or

A2 Pare Cémheaten sai 1e
COXrRAT à te d'eau Rev nant ae

Ée. É LE Horit sigmife ms Herr
pren arrsghi

su aq de MUR si préseme par Moeicie Aétiahe Qté É a Pt dé a sc :
A ts RÉ me nd nn a te
Li din i

'amé part, A

TS

te

LE GmiE
nrerntonal Pérrnlone Lei ts art
PURE He rugh Pau, Natdechet, Matte apnée 78 ét ui NÉS er JOURS
senti ment viande,

LL pré ae eds

55 ds de of dép eur Le Ltée eo,
SR Genoa Conte  e ps CE de Mans a, be Prin
dodre pat, nr
14 FA te Lo no vu du ge Ce te qu

Sd pass de dés ane een Re into Et

Ces Sr que Eat sci A
AE lepasran er

D Las

dre 6 ln sad fo

| 13 PET
Casiidént que lee 2 becquet Anis à
Bien ul épi, ane Ke euh 2 préscai Combs Le pee Re Com 2 HR
Fes et asbur posa a cotes das 6 En BEA plat :
ii den nés spot se le Paie Br

Vin féréosephie «9 BRL La
ee Fa pontieu dex Hdpeate ae à

HE

Fév église ré ES RE RE Cu

alain ave te Mr Bat

CPCE EVPORE IL EST QUN VERT

CCE QUE SUET à

aire No 4

Se Ca ie ee 2 Oh a Aer

APCE ES RÉTISETIORS

Lis ares si vas HIS FRE 84

rare a de a Rép qe are de Mie

re

ne PÉAR de dpue L
6e RE dcr

Hi coms “Bien Gas Hi

DUR

A pan LE. eus di

RE st HG ei ag

ile ones
pur

sien | signifie is
de, pi

&

Ke plats d'exploration décaite
8 Speed APR Be: otage dE EH €
ii oise vin, acné pare Lame cars 18
ne es Nat à Tone dura de

ighie toube fraao8 d H Eaploraes sut Hat
SR .
espion, Looneo de 2 2 9 À

PP se = Sri
jee, se Sn tie
<éeilon em Lécentenas tie levées de Gez Naturel

AA Pia de Livre
déspursion eu

ri

LE panne 4
oéraions Féalite d
Lame pa avatars

BA Tps JE Hoche RAM. cols far te US
sen cours me Année Cr dans Gide pre
 dispsitis Éeratiéles d,S 40

Ame sis

sec GB

os io GE BA
EEE pr EST le

Ke au

ge jouit eu ue ante CE QU Cane du AT eo
BR D An 4 RE EN SU eme Lei
de FRS

Re Le pr tie De fine tn se

par ne A où véto Aire ant de urgent EE 82 MES SON
pau déner a 9 Sr de ile Pciorntlée pére due EG cent ont
ponton

Bee me ae mile ane
Mix Paie 12 ii
LE: Le

ARTICLE & © AURORISATION EXCEUSEUE D'EXPEORA TION

AL Cannet ni à rep jt draps ee
males a l'en Gr au ral de or me exe éloon Fat
kon is Lonirrerteltes ae 10

SAT Ponte RH ol AREA oct
Fete L'Exhndin, à Fécceson à
Fm den à gaie Mérue
SE per AL A4
ep ie por

LÉ 18 sue du
5 de go

ER

2 bre de sFarnde ut de Haiti LA an M ao in de
Rubans exrlus denis débat der re

re dr raie a on
L'poios Rdue Au OUe

pieds

Éontrcin

SE RS SSH ei
SOU

FRgag de re ta paille Be dents E 'AmLle  t appa
sed,

ee

EE
de haque aomee

Fame fais 8
ais a te et

piste

ARPICLE 2 : CHA B'AVPS

CATGN DE CONTRAT

Cobra à dés

2 a tes mens -
SsseE les Oé

d'cerhera ue u

Shremme sirotemian 65e
Lo pr

nue
ere

Hi de heu ago ao écho à
ere er en Gé AU x Me,

LA Lengiiion à report ou 2e 2 ion crée Dir ri a FD Qu Ge
Fibé pA Je Coast. de Ra 6 AUCE Bu te AU prés CE ABS à
rain de die saison roraritnton D néon Je els cr AE pas
Frein

ET
A je sons es digues Les.
Les Cie Bénin ses pas à Etam et PAU RE

Di ose

He du Cite La pren Vlan x Copé
Ale Sonia reñva Lopetéomé 2 met 20:

rargte

Sc se
me de

RÉ éénphratie da pb pe Per Be Ada
Le sure ane

Le Fermes dpt

is de
Pb Na 2 ee ai aient en uns do

énsinh del à Pad KA pro
8 de den mue à Le dar eines de de
Se d'en lieu pie 5 di né
2 Éitefon ner ee se

RSS de HE
Phone dés ézrs

na dre dpi née 2 prénéisn de 'erre at Re

du Him nu Hhtire dus LD mois tir Péri 4
fine dernier 2: gs cece (Dême peñods. E Lomanant OUR Gr HD
nieë es obligiums de eréms 'erptratien ana à lo

ion) Be ie

rides

D
na an de Be im €
Gémarer es

réa deu ON En dE
Au at me rent ne

Éxnir lice
Ge tarin

de tartes BRAS ares Conte

Déni de Way équt

er an Be (I

FF cote ru 6
dec les bi LEZ 804

nine Ana

fée a ra déc ois
HR RS RE E

A
Lorean isa

ile ones
pur

sien | signifie is
de, pi

&

Ke plats d'exploration décaite
8 Speed APR Be: otage dE EH €
ii oise vin, acné pare Lame cars 18
ne es Nat à Tone dura de

ighie toube fraao8 d H Eaploraes sut Hat
SR .
espion, Looneo de 2 2 9 À

PP se = Sri
jee, se Sn tie
<éeilon em Lécentenas tie levées de Gez Naturel

AA Pia de Livre
déspursion eu

ri

LE panne 4
oéraions Féalite d
Lame pa avatars

BA Tps JE Hoche RAM. cols far te US
sen cours me Année Cr dans Gide pre
 dispsitis Éeratiéles d,S 40

Ame sis

sec GB

os io GE BA
EEE pr EST le

Ke au

ge jouit eu ue ante CE QU Cane du AT eo
BR D An 4 RE EN SU eme Lei
de FRS

Re Le pr tie De fine tn se

par ne A où véto Aire ant de urgent EE 82 MES SON
pau déner a 9 Sr de ile Pciorntlée pére due EG cent ont
ponton

Bee me ae mile ane
Mix Paie 12 ii
LE: Le

ARTICLE & © AURORISATION EXCEUSEUE D'EXPEORA TION

AL Cannet ni à rep jt draps ee
males a l'en Gr au ral de or me exe éloon Fat
kon is Lonirrerteltes ae 10

SAT Ponte RH ol AREA oct
Fete L'Exhndin, à Fécceson à
Fm den à gaie Mérue
SE per AL A4
ep ie por

LÉ 18 sue du
5 de go

ER

2 bre de sFarnde ut de Haiti LA an M ao in de
Rubans exrlus denis débat der re

re dr raie a on
L'poios Rdue Au OUe

pieds

Éontrcin

SE RS SSH ei
SOU

FRgag de re ta paille Be dents E 'AmLle  t appa
sed,

ee

EE
de haque aomee

Fame fais 8
ais a te et

piste

ARPICLE 2 : CHA B'AVPS

CATGN DE CONTRAT

Cobra à dés

2 a tes mens -
SsseE les Oé

d'cerhera ue u

Shremme sirotemian 65e
Lo pr

nue
ere

Hi de heu ago ao écho à
ere er en Gé AU x Me,

LA Lengiiion à report ou 2e 2 ion crée Dir ri a FD Qu Ge
Fibé pA Je Coast. de Ra 6 AUCE Bu te AU prés CE ABS à
rain de die saison roraritnton D néon Je els cr AE pas
Frein

ET
A je sons es digues Les.
Les Cie Bénin ses pas à Etam et PAU RE

Di ose

He du Cite La pren Vlan x Copé
Ale Sonia reñva Lopetéomé 2 met 20:

rargte

Sc se
me de

RÉ éénphratie da pb pe Per Be Ada
Le sure ane

Le Fermes dpt

is de
Pb Na 2 ee ai aient en uns do

énsinh del à Pad KA pro
8 de den mue à Le dar eines de de
Se d'en lieu pie 5 di né
2 Éitefon ner ee se

RSS de HE
Phone dés ézrs

na dre dpi née 2 prénéisn de 'erre at Re

du Him nu Hhtire dus LD mois tir Péri 4
fine dernier 2: gs cece (Dême peñods. E Lomanant OUR Gr HD
nieë es obligiums de eréms 'erptratien ana à lo

ion) Be ie

rides

D
na an de Be im €
Gémarer es

réa deu ON En dE
Au at me rent ne

Éxnir lice
Ge tarin

de tartes BRAS ares Conte

Déni de Way équt

er an Be (I

FF cote ru 6
dec les bi LEZ 804

nine Ana

fée a ra déc ois
HR RS RE E

A
Lorean isa

ile ones
pur

sien | signifie is
de, pi

&

Ke plats d'exploration décaite
8 Speed APR Be: otage dE EH €
ii oise vin, acné pare Lame cars 18
ne es Nat à Tone dura de

ighie toube fraao8 d H Eaploraes sut Hat
SR .
espion, Looneo de 2 2 9 À

PP se = Sri
jee, se Sn tie
<éeilon em Lécentenas tie levées de Gez Naturel

AA Pia de Livre
déspursion eu

ri

LE panne 4
oéraions Féalite d
Lame pa avatars

BA Tps JE Hoche RAM. cols far te US
sen cours me Année Cr dans Gide pre
 dispsitis Éeratiéles d,S 40

Ame sis

sec GB

os io GE BA
EEE pr EST le

Ke au

ge jouit eu ue ante CE QU Cane du AT eo
BR D An 4 RE EN SU eme Lei
de FRS

Re Le pr tie De fine tn se

par ne A où véto Aire ant de urgent EE 82 MES SON
pau déner a 9 Sr de ile Pciorntlée pére due EG cent ont
ponton

Bee me ae mile ane
Mix Paie 12 ii
LE: Le

ARTICLE & © AURORISATION EXCEUSEUE D'EXPEORA TION

AL Cannet ni à rep jt draps ee
males a l'en Gr au ral de or me exe éloon Fat
kon is Lonirrerteltes ae 10

SAT Ponte RH ol AREA oct
Fete L'Exhndin, à Fécceson à
Fm den à gaie Mérue
SE per AL A4
ep ie por

LÉ 18 sue du
5 de go

ER

2 bre de sFarnde ut de Haiti LA an M ao in de
Rubans exrlus denis débat der re

re dr raie a on
L'poios Rdue Au OUe

pieds

Éontrcin

SE RS SSH ei
SOU

FRgag de re ta paille Be dents E 'AmLle  t appa
sed,

ee

EE
de haque aomee

Fame fais 8
ais a te et

piste

ARPICLE 2 : CHA B'AVPS

CATGN DE CONTRAT

Cobra à dés

2 a tes mens -
SsseE les Oé

d'cerhera ue u

Shremme sirotemian 65e
Lo pr

nue
ere

Hi de heu ago ao écho à
ere er en Gé AU x Me,

LA Lengiiion à report ou 2e 2 ion crée Dir ri a FD Qu Ge
Fibé pA Je Coast. de Ra 6 AUCE Bu te AU prés CE ABS à
rain de die saison roraritnton D néon Je els cr AE pas
Frein

ET
A je sons es digues Les.
Les Cie Bénin ses pas à Etam et PAU RE

Di ose

He du Cite La pren Vlan x Copé
Ale Sonia reñva Lopetéomé 2 met 20:

rargte

Sc se
me de

RÉ éénphratie da pb pe Per Be Ada
Le sure ane

Le Fermes dpt

is de
Pb Na 2 ee ai aient en uns do

énsinh del à Pad KA pro
8 de den mue à Le dar eines de de
Se d'en lieu pie 5 di né
2 Éitefon ner ee se

RSS de HE
Phone dés ézrs

na dre dpi née 2 prénéisn de 'erre at Re

du Him nu Hhtire dus LD mois tir Péri 4
fine dernier 2: gs cece (Dême peñods. E Lomanant OUR Gr HD
nieë es obligiums de eréms 'erptratien ana à lo

ion) Be ie

rides

D
na an de Be im €
Gémarer es

réa deu ON En dE
Au at me rent ne

Éxnir lice
Ge tarin

de tartes BRAS ares Conte

Déni de Way équt

er an Be (I

FF cote ru 6
dec les bi LEZ 804

nine Ana

fée a ra déc ois
HR RS RE E

A
Lorean isa

ile ones
pur

sien | signifie is
de, pi

&

Ke plats d'exploration décaite
8 Speed APR Be: otage dE EH €
ii oise vin, acné pare Lame cars 18
ne es Nat à Tone dura de

ighie toube fraao8 d H Eaploraes sut Hat
SR .
espion, Looneo de 2 2 9 À

PP se = Sri
jee, se Sn tie
<éeilon em Lécentenas tie levées de Gez Naturel

AA Pia de Livre
déspursion eu

ri

LE panne 4
oéraions Féalite d
Lame pa avatars

BA Tps JE Hoche RAM. cols far te US
sen cours me Année Cr dans Gide pre
 dispsitis Éeratiéles d,S 40

Ame sis

sec GB

os io GE BA
EEE pr EST le

Ke au

ge jouit eu ue ante CE QU Cane du AT eo
BR D An 4 RE EN SU eme Lei
de FRS

Re Le pr tie De fine tn se

par ne A où véto Aire ant de urgent EE 82 MES SON
pau déner a 9 Sr de ile Pciorntlée pére due EG cent ont
ponton

Bee me ae mile ane
Mix Paie 12 ii
LE: Le

ARTICLE & © AURORISATION EXCEUSEUE D'EXPEORA TION

AL Cannet ni à rep jt draps ee
males a l'en Gr au ral de or me exe éloon Fat
kon is Lonirrerteltes ae 10

SAT Ponte RH ol AREA oct
Fete L'Exhndin, à Fécceson à
Fm den à gaie Mérue
SE per AL A4
ep ie por

LÉ 18 sue du
5 de go

ER

2 bre de sFarnde ut de Haiti LA an M ao in de
Rubans exrlus denis débat der re

re dr raie a on
L'poios Rdue Au OUe

pieds

Éontrcin

SE RS SSH ei
SOU

FRgag de re ta paille Be dents E 'AmLle  t appa
sed,

ee

EE
de haque aomee

Fame fais 8
ais a te et

piste

ARPICLE 2 : CHA B'AVPS

CATGN DE CONTRAT

Cobra à dés

2 a tes mens -
SsseE les Oé

d'cerhera ue u

Shremme sirotemian 65e
Lo pr

nue
ere

Hi de heu ago ao écho à
ere er en Gé AU x Me,

LA Lengiiion à report ou 2e 2 ion crée Dir ri a FD Qu Ge
Fibé pA Je Coast. de Ra 6 AUCE Bu te AU prés CE ABS à
rain de die saison roraritnton D néon Je els cr AE pas
Frein

ET
A je sons es digues Les.
Les Cie Bénin ses pas à Etam et PAU RE

Di ose

He du Cite La pren Vlan x Copé
Ale Sonia reñva Lopetéomé 2 met 20:

rargte

Sc se
me de

RÉ éénphratie da pb pe Per Be Ada
Le sure ane

Le Fermes dpt

is de
Pb Na 2 ee ai aient en uns do

énsinh del à Pad KA pro
8 de den mue à Le dar eines de de
Se d'en lieu pie 5 di né
2 Éitefon ner ee se

RSS de HE
Phone dés ézrs

na dre dpi née 2 prénéisn de 'erre at Re

du Him nu Hhtire dus LD mois tir Péri 4
fine dernier 2: gs cece (Dême peñods. E Lomanant OUR Gr HD
nieë es obligiums de eréms 'erptratien ana à lo

ion) Be ie

rides

D
na an de Be im €
Gémarer es

réa deu ON En dE
Au at me rent ne

Éxnir lice
Ge tarin

de tartes BRAS ares Conte

Déni de Way équt

er an Be (I

FF cote ru 6
dec les bi LEZ 804

nine Ana

fée a ra déc ois
HR RS RE E

A
Lorean isa

#8.

ARTICLE à 2

ét

2 Hier a mob fl LU ntiae DD 8 3P ou dé tan à

üé ne re comment Br

HA
lat

ad do
se porn

DR

ps
Henon,

D 2.

Se ph rs er ta

Ré cd a

rm

À Forma po Os con mas en I rare masi Et
LS re permet as

a pd
pt

ER

Ph Ke AE BE SE
RE

SR
Far ren à

ET

mére le time
maplatog su

idee
Leg LPS A pe
ééhadre

Fa no dpi ci

La AA de modifie pue 2e Ha re Conlent de sou eur de retire
ai ati us 7 EE re CAD

snetpednt an rép

side, Hd Trans Asie de ira
ape di

tion

DA a ad ar A ie Fou.
sa, dE de reliée

cou.

ADR Qué HÉSUNDEE HQE ui Sous qu
ds nd que Be CEE MERE Bt jushor des Hagens at
Paie None de Fipvaus Das Re

poura strate de 1 Raman
Pig Ai de ne it pu

LÉ PEUINS DA CO CRANT BANK EU VOLE
DES ORFRATIONS PPHAGEIERE

er Vos is dos Joca ous 1 mile
A dE alain de tn Pres

dédie Re
rare À A ed ou A Les Spb
Le & prépas à Ro ex
réulsés 8 à

Ent
CRSETERS

Le ef du pré Cr it 6ehnée
Le domiie ei de fesse 2 Dj
RU, mme 6

se pé C NE TENTE
Par pe ue AL mio pr fie ns

Satin L
La at
Gran avr rec s

Le Dorian Ans ler Sras do

a

AUERE peur Je crie der Ce
te dust €

2 ntm en Le
Es prétend Léaraun

fr ie Preis Bu

ee

Le Dontrasant die emmené

Nord anne des it
Né aa a qe Me
datée dé ent G

a

ilkerone
Ca ie gate a

2e Ces giron
A da pro pe 2

rosé lo

Le mere de fe annee me de a lit
ie do ue

fe es pr Hem des

Sig eur

#

Se os 4 8) mére dr

Ego de hs ps age oo

gén ee jusqu
nr Re
A

eo dim Ér

role pale
nf dE a de a par à
disons Ha prit

En Sem die ét ti qui Ga an Lis de and le dr 16 sn
Cet Be om on pas rem 1 lle

AU À DS dei a Fo Rout 6
sé Coma

Ne phiralie 2 LI de Far
Le démon

le So Je en nt Hi

ARTICLE RÉTABLIR À Le SRRROIATIONDES PROCHAINES
ANRUELS DE TUATAUX

es

éà

é

Ent eige Anne Ce où pur À
Ds del ie Colt ÿ
ire ir sprobelen e Haine Ami do Jierain Al poste po prie it Li
Fe dar Aa enr penden pour anse de Périméte d'Exglomati

eue Pragenins Ann de Tata a 2e Bud Annie comp
He rs cas as d'exlonalion, et #1 a eu d'érstetion pour
se chopper ét per dattion por qu

Le Wie peus piano ds
a Big rucl corrqer

ER

#

Ph Tir pr us ME ou Con CE

2 A is mar es es dos (récoméns Prés morue Sn Le
Biol.

tee 2er
RE en ré de A de
An no M Be AL mé EE

Le Ga Some pro ta 2 one di pe a ét ee
mere da 6 Br ure PENp € get mmaimen de ne lu Car
Tente go le précurseur 4
D
à
pre gi pal sé gr era pe diner

Pénos RgLe de en Ee rites ie ess ts las
Pa ga Cu a ps Cora, Le magie re Ms pas Ga APE ET NS NE

ls Le ous Adi deu mn RU EE A NP,
np Pet NL, a, PACS A RESTE a,
Lis 4 let, an ml Lo ns Fe le
it pubs A man gore rem dm zu
or pu st

Le prit ec pes dem

SE
So Pa mes de pri, a Ga, ri de ere

A Craie Fangnge Don co de Cr ee
at spé à éex e  Ra DTR LPHORTN EX Der D rap er
par da en 8 tm Men ol de Fe Luc re Gone
she ee nt

Pis iopss.
ur aise.

TR

le énigme et des sou
émis é
per la lé

iche dx nas sécu hs e DpSatqus PU
A lon

era.

di Léa saints

Brcprines And
re À dei com rm

Hacalion t'en raidur ss
#8.

ARTICLE à 2

ét

2 Hier a mob fl LU ntiae DD 8 3P ou dé tan à

üé ne re comment Br

HA
lat

ad do
se porn

DR

ps
Henon,

D 2.

Se ph rs er ta

Ré cd a

rm

À Forma po Os con mas en I rare masi Et
LS re permet as

a pd
pt

ER

Ph Ke AE BE SE
RE

SR
Far ren à

ET

mére le time
maplatog su

idee
Leg LPS A pe
ééhadre

Fa no dpi ci

La AA de modifie pue 2e Ha re Conlent de sou eur de retire
ai ati us 7 EE re CAD

snetpednt an rép

side, Hd Trans Asie de ira
ape di

tion

DA a ad ar A ie Fou.
sa, dE de reliée

cou.

ADR Qué HÉSUNDEE HQE ui Sous qu
ds nd que Be CEE MERE Bt jushor des Hagens at
Paie None de Fipvaus Das Re

poura strate de 1 Raman
Pig Ai de ne it pu

LÉ PEUINS DA CO CRANT BANK EU VOLE
DES ORFRATIONS PPHAGEIERE

er Vos is dos Joca ous 1 mile
A dE alain de tn Pres

dédie Re
rare À A ed ou A Les Spb
Le & prépas à Ro ex
réulsés 8 à

Ent
CRSETERS

Le ef du pré Cr it 6ehnée
Le domiie ei de fesse 2 Dj
RU, mme 6

se pé C NE TENTE
Par pe ue AL mio pr fie ns

Satin L
La at
Gran avr rec s

Le Dorian Ans ler Sras do

a

AUERE peur Je crie der Ce
te dust €

2 ntm en Le
Es prétend Léaraun

fr ie Preis Bu

ee

Le Dontrasant die emmené

Nord anne des it
Né aa a qe Me
datée dé ent G

a

ilkerone
Ca ie gate a

2e Ces giron
A da pro pe 2

rosé lo

Le mere de fe annee me de a lit
ie do ue

fe es pr Hem des

Sig eur

#

Se os 4 8) mére dr

Ego de hs ps age oo

gén ee jusqu
nr Re
A

eo dim Ér

role pale
nf dE a de a par à
disons Ha prit

En Sem die ét ti qui Ga an Lis de and le dr 16 sn
Cet Be om on pas rem 1 lle

AU À DS dei a Fo Rout 6
sé Coma

Ne phiralie 2 LI de Far
Le démon

le So Je en nt Hi

ARTICLE RÉTABLIR À Le SRRROIATIONDES PROCHAINES
ANRUELS DE TUATAUX

es

éà

é

Ent eige Anne Ce où pur À
Ds del ie Colt ÿ
ire ir sprobelen e Haine Ami do Jierain Al poste po prie it Li
Fe dar Aa enr penden pour anse de Périméte d'Exglomati

eue Pragenins Ann de Tata a 2e Bud Annie comp
He rs cas as d'exlonalion, et #1 a eu d'érstetion pour
se chopper ét per dattion por qu

Le Wie peus piano ds
a Big rucl corrqer

ER

#

Ph Tir pr us ME ou Con CE

2 A is mar es es dos (récoméns Prés morue Sn Le
Biol.

tee 2er
RE en ré de A de
An no M Be AL mé EE

Le Ga Some pro ta 2 one di pe a ét ee
mere da 6 Br ure PENp € get mmaimen de ne lu Car
Tente go le précurseur 4
D
à
pre gi pal sé gr era pe diner

Pénos RgLe de en Ee rites ie ess ts las
Pa ga Cu a ps Cora, Le magie re Ms pas Ga APE ET NS NE

ls Le ous Adi deu mn RU EE A NP,
np Pet NL, a, PACS A RESTE a,
Lis 4 let, an ml Lo ns Fe le
it pubs A man gore rem dm zu
or pu st

Le prit ec pes dem

SE
So Pa mes de pri, a Ga, ri de ere

A Craie Fangnge Don co de Cr ee
at spé à éex e  Ra DTR LPHORTN EX Der D rap er
par da en 8 tm Men ol de Fe Luc re Gone
she ee nt

Pis iopss.
ur aise.

TR

le énigme et des sou
émis é
per la lé

iche dx nas sécu hs e DpSatqus PU
A lon

era.

di Léa saints

Brcprines And
re À dei com rm

Hacalion t'en raidur ss
#8.

ARTICLE à 2

ét

2 Hier a mob fl LU ntiae DD 8 3P ou dé tan à

üé ne re comment Br

HA
lat

ad do
se porn

DR

ps
Henon,

D 2.

Se ph rs er ta

Ré cd a

rm

À Forma po Os con mas en I rare masi Et
LS re permet as

a pd
pt

ER

Ph Ke AE BE SE
RE

SR
Far ren à

ET

mére le time
maplatog su

idee
Leg LPS A pe
ééhadre

Fa no dpi ci

La AA de modifie pue 2e Ha re Conlent de sou eur de retire
ai ati us 7 EE re CAD

snetpednt an rép

side, Hd Trans Asie de ira
ape di

tion

DA a ad ar A ie Fou.
sa, dE de reliée

cou.

ADR Qué HÉSUNDEE HQE ui Sous qu
ds nd que Be CEE MERE Bt jushor des Hagens at
Paie None de Fipvaus Das Re

poura strate de 1 Raman
Pig Ai de ne it pu

LÉ PEUINS DA CO CRANT BANK EU VOLE
DES ORFRATIONS PPHAGEIERE

er Vos is dos Joca ous 1 mile
A dE alain de tn Pres

dédie Re
rare À A ed ou A Les Spb
Le & prépas à Ro ex
réulsés 8 à

Ent
CRSETERS

Le ef du pré Cr it 6ehnée
Le domiie ei de fesse 2 Dj
RU, mme 6

se pé C NE TENTE
Par pe ue AL mio pr fie ns

Satin L
La at
Gran avr rec s

Le Dorian Ans ler Sras do

a

AUERE peur Je crie der Ce
te dust €

2 ntm en Le
Es prétend Léaraun

fr ie Preis Bu

ee

Le Dontrasant die emmené

Nord anne des it
Né aa a qe Me
datée dé ent G

a

ilkerone
Ca ie gate a

2e Ces giron
A da pro pe 2

rosé lo

Le mere de fe annee me de a lit
ie do ue

fe es pr Hem des

Sig eur

#

Se os 4 8) mére dr

Ego de hs ps age oo

gén ee jusqu
nr Re
A

eo dim Ér

role pale
nf dE a de a par à
disons Ha prit

En Sem die ét ti qui Ga an Lis de and le dr 16 sn
Cet Be om on pas rem 1 lle

AU À DS dei a Fo Rout 6
sé Coma

Ne phiralie 2 LI de Far
Le démon

le So Je en nt Hi

ARTICLE RÉTABLIR À Le SRRROIATIONDES PROCHAINES
ANRUELS DE TUATAUX

es

éà

é

Ent eige Anne Ce où pur À
Ds del ie Colt ÿ
ire ir sprobelen e Haine Ami do Jierain Al poste po prie it Li
Fe dar Aa enr penden pour anse de Périméte d'Exglomati

eue Pragenins Ann de Tata a 2e Bud Annie comp
He rs cas as d'exlonalion, et #1 a eu d'érstetion pour
se chopper ét per dattion por qu

Le Wie peus piano ds
a Big rucl corrqer

ER

#

Ph Tir pr us ME ou Con CE

2 A is mar es es dos (récoméns Prés morue Sn Le
Biol.

tee 2er
RE en ré de A de
An no M Be AL mé EE

Le Ga Some pro ta 2 one di pe a ét ee
mere da 6 Br ure PENp € get mmaimen de ne lu Car
Tente go le précurseur 4
D
à
pre gi pal sé gr era pe diner

Pénos RgLe de en Ee rites ie ess ts las
Pa ga Cu a ps Cora, Le magie re Ms pas Ga APE ET NS NE

ls Le ous Adi deu mn RU EE A NP,
np Pet NL, a, PACS A RESTE a,
Lis 4 let, an ml Lo ns Fe le
it pubs A man gore rem dm zu
or pu st

Le prit ec pes dem

SE
So Pa mes de pri, a Ga, ri de ere

A Craie Fangnge Don co de Cr ee
at spé à éex e  Ra DTR LPHORTN EX Der D rap er
par da en 8 tm Men ol de Fe Luc re Gone
she ee nt

Pis iopss.
ur aise.

TR

le énigme et des sou
émis é
per la lé

iche dx nas sécu hs e DpSatqus PU
A lon

era.

di Léa saints

Brcprines And
re À dei com rm

Hacalion t'en raidur ss
#8.

ARTICLE à 2

ét

2 Hier a mob fl LU ntiae DD 8 3P ou dé tan à

üé ne re comment Br

HA
lat

ad do
se porn

DR

ps
Henon,

D 2.

Se ph rs er ta

Ré cd a

rm

À Forma po Os con mas en I rare masi Et
LS re permet as

a pd
pt

ER

Ph Ke AE BE SE
RE

SR
Far ren à

ET

mére le time
maplatog su

idee
Leg LPS A pe
ééhadre

Fa no dpi ci

La AA de modifie pue 2e Ha re Conlent de sou eur de retire
ai ati us 7 EE re CAD

snetpednt an rép

side, Hd Trans Asie de ira
ape di

tion

DA a ad ar A ie Fou.
sa, dE de reliée

cou.

ADR Qué HÉSUNDEE HQE ui Sous qu
ds nd que Be CEE MERE Bt jushor des Hagens at
Paie None de Fipvaus Das Re

poura strate de 1 Raman
Pig Ai de ne it pu

LÉ PEUINS DA CO CRANT BANK EU VOLE
DES ORFRATIONS PPHAGEIERE

er Vos is dos Joca ous 1 mile
A dE alain de tn Pres

dédie Re
rare À A ed ou A Les Spb
Le & prépas à Ro ex
réulsés 8 à

Ent
CRSETERS

Le ef du pré Cr it 6ehnée
Le domiie ei de fesse 2 Dj
RU, mme 6

se pé C NE TENTE
Par pe ue AL mio pr fie ns

Satin L
La at
Gran avr rec s

Le Dorian Ans ler Sras do

a

AUERE peur Je crie der Ce
te dust €

2 ntm en Le
Es prétend Léaraun

fr ie Preis Bu

ee

Le Dontrasant die emmené

Nord anne des it
Né aa a qe Me
datée dé ent G

a

ilkerone
Ca ie gate a

2e Ces giron
A da pro pe 2

rosé lo

Le mere de fe annee me de a lit
ie do ue

fe es pr Hem des

Sig eur

#

Se os 4 8) mére dr

Ego de hs ps age oo

gén ee jusqu
nr Re
A

eo dim Ér

role pale
nf dE a de a par à
disons Ha prit

En Sem die ét ti qui Ga an Lis de and le dr 16 sn
Cet Be om on pas rem 1 lle

AU À DS dei a Fo Rout 6
sé Coma

Ne phiralie 2 LI de Far
Le démon

le So Je en nt Hi

ARTICLE RÉTABLIR À Le SRRROIATIONDES PROCHAINES
ANRUELS DE TUATAUX

es

éà

é

Ent eige Anne Ce où pur À
Ds del ie Colt ÿ
ire ir sprobelen e Haine Ami do Jierain Al poste po prie it Li
Fe dar Aa enr penden pour anse de Périméte d'Exglomati

eue Pragenins Ann de Tata a 2e Bud Annie comp
He rs cas as d'exlonalion, et #1 a eu d'érstetion pour
se chopper ét per dattion por qu

Le Wie peus piano ds
a Big rucl corrqer

ER

#

Ph Tir pr us ME ou Con CE

2 A is mar es es dos (récoméns Prés morue Sn Le
Biol.

tee 2er
RE en ré de A de
An no M Be AL mé EE

Le Ga Some pro ta 2 one di pe a ét ee
mere da 6 Br ure PENp € get mmaimen de ne lu Car
Tente go le précurseur 4
D
à
pre gi pal sé gr era pe diner

Pénos RgLe de en Ee rites ie ess ts las
Pa ga Cu a ps Cora, Le magie re Ms pas Ga APE ET NS NE

ls Le ous Adi deu mn RU EE A NP,
np Pet NL, a, PACS A RESTE a,
Lis 4 let, an ml Lo ns Fe le
it pubs A man gore rem dm zu
or pu st

Le prit ec pes dem

SE
So Pa mes de pri, a Ga, ri de ere

A Craie Fangnge Don co de Cr ee
at spé à éex e  Ra DTR LPHORTN EX Der D rap er
par da en 8 tm Men ol de Fe Luc re Gone
she ee nt

Pis iopss.
ur aise.

TR

le énigme et des sou
émis é
per la lé

iche dx nas sécu hs e DpSatqus PU
A lon

era.

di Léa saints

Brcprines And
re À dei com rm

Hacalion t'en raidur ss
ARUCEET ROIS BE

su

ARTICRE #2 SR HAE ANEE, RES OHER A

sa

AÉRACTART RANS LA CONDUITE
FS CHERATRONS PETRALIRURES

LE Cana ani tr dr eur
se Bar a

tes quan din

cles som érécuu

uns Le Op didtnbne à laine du ie
A
LE At tr de

“Ai ee ei

des étions Peeters, le Cosltechont he droit

5 ii ceaire. d Réthu es Oécdin PRE 6264
TEA ere, HO au NE VS I areas D 22 se
a got pr tr rs Ge Oro
5 AE née Hagen
8 des pére Pres ets ist
#8 make dev mark
are En Hier par
tbhiesent de-maerei de État tin e
LL dE rue de PB ne
ä
LE au LE
Rec Hoi
de pee à er ou PE die er es

a ee

HS Fu para 4 8

où sie

TR EE

ER orage

no, D due
en der ben is

SE nn A PALIER das
RS
8 pr ae

95 eme en qu
hi A A: SAN
sion, el

Dobnsaies oui

détresse dr combine pape
Ru BbjeuLes our Jin
6 un dE rm stone let mat

sta lé

i

nt

Se

Esnoma
a de té ee ph Br
D A a VU LE 72 area ne Le Me puiser
es ie mr cons Prcoaenee née le PS dos trans de drone eve
Aérien se nes mare

£' Hire Do, hirorhhicnt à ce ÉRS à à défhié dace amiai
à sente eur

La 22e dé din
rimes es fnéetsess ae Les nee dune ll

son om à NE Burt er HE À Tr

sa a be Ge

Sa ponction Een eu
ne de choco, us de PS mi
a
Ft Content de gite don 27 néant ce ae

Socio ent a hu de République Méns 45 Lémiante à
res LS ait

aus

rhone à

Pt re dla tt ii Gi À AE
Ru use a ARGUS Rmnelhense nt
Fées aeitnés na eve di prés

LTEARORTS

Les tipééniinns
Lepage

ns SOUS RE le CRE 6 cer rat D
arret desdites érate

Le pet! Mhéeaemenr 21 La dép
Siren IS 34 iso ser D La chu à
ct dinars cotée ds CeG Fe

sa

3

Ba

A ef mem eos

ns He it du Pig di po de louis cotée an do
des reglement emtepie mn heroes

dt

TR

rep au te

La pète LT ons Re
8 Éehans létpurt ctet

M Lien “apré | ponéépeatiot A

Don

En emnpee je
ee pe Tate Alpe

2 Ban a que pal et a ge ed
Lx Fan HER éd er ha a ah de se
dr ter

2: Dés ee Gus dem er raide dou de He ae de an
rengate

Le en finies 5 GéRoURUN démons de ru
ré der av

ee tu denus dans Vaute 2 ei pet
paie, dans fes ont vécue ps les toutes
Sabine.

€ hr, Ga ddr
sb Téuieon

Lee dus

Lx chi dé
er Ctruen

paf de Forts AR Ta proies on

de opéré Le Pire te tx du (sc

«8 ere d cEUpES He Re

a ke déemienux Be dr Gesca de pt

Fée artère leg farah ones parcton doc du duree cd
5 Le cho qm si tie

Sim aim 2 a eue le Roatont av l'orrpats:

Dire pu où me dan Perl diode où Boat
ét des té Bt de a 2 2 pe Cl Qu revai
Rés en anne M ES 6 pl :

ériman des hé PO LL es Aisne En
A6 Eat dev tent ER À

dans Hg de Ciclo
dons Hé rate lee

Aus où le Ernst desde d'uhondennes à
A M te FRERE EE ER
FE Ir (RG ons per 5

she.

La Dress den Ms ac de 1 anale pa don detre A fée. Ga bare
a ne a A ee ut re ol pr es
Péadtes:

Fat RE
Be 2e Conaclant à née Pérne Arlon 2e que maso
Eggs seb iques, de de, dé Ar 8 8 Sant qe Ge

Pi Bi éoméérée en 6x

A

ORCL

mi Pas de forge

RE ie times oi eu dau LE pétrhpan

SL éamper de éee ae coloration ae éorpleintion, rs ee de
a ie
een a
Hdmi

CT ET
Cnéréis Pere
aéaiiess ue desc
Hé ane,

2 vo pet roié due

GE compia
Sr eue ds

fon due Crétainne Tomate Halde LE

fan ls Bed Di os ml panier
Céra ora PEselene a dot AS ds
denses encens de on Et 0e pesant ts à pr À Conti 3

Rue denis, Mae née, leur de So
An aparatos

ee

En our Ke sabot ment im it Role 2
FC eme Le es en a on

ni

Le ea éréinehdes
dre Po Fam

SR

ARUCEET ROIS BE

su

ARTICRE #2 SR HAE ANEE, RES OHER A

sa

AÉRACTART RANS LA CONDUITE
FS CHERATRONS PETRALIRURES

LE Cana ani tr dr eur
se Bar a

tes quan din

cles som érécuu

uns Le Op didtnbne à laine du ie
A
LE At tr de

“Ai ee ei

des étions Peeters, le Cosltechont he droit

5 ii ceaire. d Réthu es Oécdin PRE 6264
TEA ere, HO au NE VS I areas D 22 se
a got pr tr rs Ge Oro
5 AE née Hagen
8 des pére Pres ets ist
#8 make dev mark
are En Hier par
tbhiesent de-maerei de État tin e
LL dE rue de PB ne
ä
LE au LE
Rec Hoi
de pee à er ou PE die er es

a ee

HS Fu para 4 8

où sie

TR EE

ER orage

no, D due
en der ben is

SE nn A PALIER das
RS
8 pr ae

95 eme en qu
hi A A: SAN
sion, el

Dobnsaies oui

détresse dr combine pape
Ru BbjeuLes our Jin
6 un dE rm stone let mat

sta lé

i

nt

Se

Esnoma
a de té ee ph Br
D A a VU LE 72 area ne Le Me puiser
es ie mr cons Prcoaenee née le PS dos trans de drone eve
Aérien se nes mare

£' Hire Do, hirorhhicnt à ce ÉRS à à défhié dace amiai
à sente eur

La 22e dé din
rimes es fnéetsess ae Les nee dune ll

son om à NE Burt er HE À Tr

sa a be Ge

Sa ponction Een eu
ne de choco, us de PS mi
a
Ft Content de gite don 27 néant ce ae

Socio ent a hu de République Méns 45 Lémiante à
res LS ait

aus

rhone à

Pt re dla tt ii Gi À AE
Ru use a ARGUS Rmnelhense nt
Fées aeitnés na eve di prés

LTEARORTS

Les tipééniinns
Lepage

ns SOUS RE le CRE 6 cer rat D
arret desdites érate

Le pet! Mhéeaemenr 21 La dép
Siren IS 34 iso ser D La chu à
ct dinars cotée ds CeG Fe

sa

3

Ba

A ef mem eos

ns He it du Pig di po de louis cotée an do
des reglement emtepie mn heroes

dt

TR

rep au te

La pète LT ons Re
8 Éehans létpurt ctet

M Lien “apré | ponéépeatiot A

Don

En emnpee je
ee pe Tate Alpe

2 Ban a que pal et a ge ed
Lx Fan HER éd er ha a ah de se
dr ter

2: Dés ee Gus dem er raide dou de He ae de an
rengate

Le en finies 5 GéRoURUN démons de ru
ré der av

ee tu denus dans Vaute 2 ei pet
paie, dans fes ont vécue ps les toutes
Sabine.

€ hr, Ga ddr
sb Téuieon

Lee dus

Lx chi dé
er Ctruen

paf de Forts AR Ta proies on

de opéré Le Pire te tx du (sc

«8 ere d cEUpES He Re

a ke déemienux Be dr Gesca de pt

Fée artère leg farah ones parcton doc du duree cd
5 Le cho qm si tie

Sim aim 2 a eue le Roatont av l'orrpats:

Dire pu où me dan Perl diode où Boat
ét des té Bt de a 2 2 pe Cl Qu revai
Rés en anne M ES 6 pl :

ériman des hé PO LL es Aisne En
A6 Eat dev tent ER À

dans Hg de Ciclo
dons Hé rate lee

Aus où le Ernst desde d'uhondennes à
A M te FRERE EE ER
FE Ir (RG ons per 5

she.

La Dress den Ms ac de 1 anale pa don detre A fée. Ga bare
a ne a A ee ut re ol pr es
Péadtes:

Fat RE
Be 2e Conaclant à née Pérne Arlon 2e que maso
Eggs seb iques, de de, dé Ar 8 8 Sant qe Ge

Pi Bi éoméérée en 6x

A

ORCL

mi Pas de forge

RE ie times oi eu dau LE pétrhpan

SL éamper de éee ae coloration ae éorpleintion, rs ee de
a ie
een a
Hdmi

CT ET
Cnéréis Pere
aéaiiess ue desc
Hé ane,

2 vo pet roié due

GE compia
Sr eue ds

fon due Crétainne Tomate Halde LE

fan ls Bed Di os ml panier
Céra ora PEselene a dot AS ds
denses encens de on Et 0e pesant ts à pr À Conti 3

Rue denis, Mae née, leur de So
An aparatos

ee

En our Ke sabot ment im it Role 2
FC eme Le es en a on

ni

Le ea éréinehdes
dre Po Fam

SR

ARUCEET ROIS BE

su

ARTICRE #2 SR HAE ANEE, RES OHER A

sa

AÉRACTART RANS LA CONDUITE
FS CHERATRONS PETRALIRURES

LE Cana ani tr dr eur
se Bar a

tes quan din

cles som érécuu

uns Le Op didtnbne à laine du ie
A
LE At tr de

“Ai ee ei

des étions Peeters, le Cosltechont he droit

5 ii ceaire. d Réthu es Oécdin PRE 6264
TEA ere, HO au NE VS I areas D 22 se
a got pr tr rs Ge Oro
5 AE née Hagen
8 des pére Pres ets ist
#8 make dev mark
are En Hier par
tbhiesent de-maerei de État tin e
LL dE rue de PB ne
ä
LE au LE
Rec Hoi
de pee à er ou PE die er es

a ee

HS Fu para 4 8

où sie

TR EE

ER orage

no, D due
en der ben is

SE nn A PALIER das
RS
8 pr ae

95 eme en qu
hi A A: SAN
sion, el

Dobnsaies oui

détresse dr combine pape
Ru BbjeuLes our Jin
6 un dE rm stone let mat

sta lé

i

nt

Se

Esnoma
a de té ee ph Br
D A a VU LE 72 area ne Le Me puiser
es ie mr cons Prcoaenee née le PS dos trans de drone eve
Aérien se nes mare

£' Hire Do, hirorhhicnt à ce ÉRS à à défhié dace amiai
à sente eur

La 22e dé din
rimes es fnéetsess ae Les nee dune ll

son om à NE Burt er HE À Tr

sa a be Ge

Sa ponction Een eu
ne de choco, us de PS mi
a
Ft Content de gite don 27 néant ce ae

Socio ent a hu de République Méns 45 Lémiante à
res LS ait

aus

rhone à

Pt re dla tt ii Gi À AE
Ru use a ARGUS Rmnelhense nt
Fées aeitnés na eve di prés

LTEARORTS

Les tipééniinns
Lepage

ns SOUS RE le CRE 6 cer rat D
arret desdites érate

Le pet! Mhéeaemenr 21 La dép
Siren IS 34 iso ser D La chu à
ct dinars cotée ds CeG Fe

sa

3

Ba

A ef mem eos

ns He it du Pig di po de louis cotée an do
des reglement emtepie mn heroes

dt

TR

rep au te

La pète LT ons Re
8 Éehans létpurt ctet

M Lien “apré | ponéépeatiot A

Don

En emnpee je
ee pe Tate Alpe

2 Ban a que pal et a ge ed
Lx Fan HER éd er ha a ah de se
dr ter

2: Dés ee Gus dem er raide dou de He ae de an
rengate

Le en finies 5 GéRoURUN démons de ru
ré der av

ee tu denus dans Vaute 2 ei pet
paie, dans fes ont vécue ps les toutes
Sabine.

€ hr, Ga ddr
sb Téuieon

Lee dus

Lx chi dé
er Ctruen

paf de Forts AR Ta proies on

de opéré Le Pire te tx du (sc

«8 ere d cEUpES He Re

a ke déemienux Be dr Gesca de pt

Fée artère leg farah ones parcton doc du duree cd
5 Le cho qm si tie

Sim aim 2 a eue le Roatont av l'orrpats:

Dire pu où me dan Perl diode où Boat
ét des té Bt de a 2 2 pe Cl Qu revai
Rés en anne M ES 6 pl :

ériman des hé PO LL es Aisne En
A6 Eat dev tent ER À

dans Hg de Ciclo
dons Hé rate lee

Aus où le Ernst desde d'uhondennes à
A M te FRERE EE ER
FE Ir (RG ons per 5

she.

La Dress den Ms ac de 1 anale pa don detre A fée. Ga bare
a ne a A ee ut re ol pr es
Péadtes:

Fat RE
Be 2e Conaclant à née Pérne Arlon 2e que maso
Eggs seb iques, de de, dé Ar 8 8 Sant qe Ge

Pi Bi éoméérée en 6x

A

ORCL

mi Pas de forge

RE ie times oi eu dau LE pétrhpan

SL éamper de éee ae coloration ae éorpleintion, rs ee de
a ie
een a
Hdmi

CT ET
Cnéréis Pere
aéaiiess ue desc
Hé ane,

2 vo pet roié due

GE compia
Sr eue ds

fon due Crétainne Tomate Halde LE

fan ls Bed Di os ml panier
Céra ora PEselene a dot AS ds
denses encens de on Et 0e pesant ts à pr À Conti 3

Rue denis, Mae née, leur de So
An aparatos

ee

En our Ke sabot ment im it Role 2
FC eme Le es en a on

ni

Le ea éréinehdes
dre Po Fam

SR

ARUCEET ROIS BE

su

ARTICRE #2 SR HAE ANEE, RES OHER A

sa

AÉRACTART RANS LA CONDUITE
FS CHERATRONS PETRALIRURES

LE Cana ani tr dr eur
se Bar a

tes quan din

cles som érécuu

uns Le Op didtnbne à laine du ie
A
LE At tr de

“Ai ee ei

des étions Peeters, le Cosltechont he droit

5 ii ceaire. d Réthu es Oécdin PRE 6264
TEA ere, HO au NE VS I areas D 22 se
a got pr tr rs Ge Oro
5 AE née Hagen
8 des pére Pres ets ist
#8 make dev mark
are En Hier par
tbhiesent de-maerei de État tin e
LL dE rue de PB ne
ä
LE au LE
Rec Hoi
de pee à er ou PE die er es

a ee

HS Fu para 4 8

où sie

TR EE

ER orage

no, D due
en der ben is

SE nn A PALIER das
RS
8 pr ae

95 eme en qu
hi A A: SAN
sion, el

Dobnsaies oui

détresse dr combine pape
Ru BbjeuLes our Jin
6 un dE rm stone let mat

sta lé

i

nt

Se

Esnoma
a de té ee ph Br
D A a VU LE 72 area ne Le Me puiser
es ie mr cons Prcoaenee née le PS dos trans de drone eve
Aérien se nes mare

£' Hire Do, hirorhhicnt à ce ÉRS à à défhié dace amiai
à sente eur

La 22e dé din
rimes es fnéetsess ae Les nee dune ll

son om à NE Burt er HE À Tr

sa a be Ge

Sa ponction Een eu
ne de choco, us de PS mi
a
Ft Content de gite don 27 néant ce ae

Socio ent a hu de République Méns 45 Lémiante à
res LS ait

aus

rhone à

Pt re dla tt ii Gi À AE
Ru use a ARGUS Rmnelhense nt
Fées aeitnés na eve di prés

LTEARORTS

Les tipééniinns
Lepage

ns SOUS RE le CRE 6 cer rat D
arret desdites érate

Le pet! Mhéeaemenr 21 La dép
Siren IS 34 iso ser D La chu à
ct dinars cotée ds CeG Fe

sa

3

Ba

A ef mem eos

ns He it du Pig di po de louis cotée an do
des reglement emtepie mn heroes

dt

TR

rep au te

La pète LT ons Re
8 Éehans létpurt ctet

M Lien “apré | ponéépeatiot A

Don

En emnpee je
ee pe Tate Alpe

2 Ban a que pal et a ge ed
Lx Fan HER éd er ha a ah de se
dr ter

2: Dés ee Gus dem er raide dou de He ae de an
rengate

Le en finies 5 GéRoURUN démons de ru
ré der av

ee tu denus dans Vaute 2 ei pet
paie, dans fes ont vécue ps les toutes
Sabine.

€ hr, Ga ddr
sb Téuieon

Lee dus

Lx chi dé
er Ctruen

paf de Forts AR Ta proies on

de opéré Le Pire te tx du (sc

«8 ere d cEUpES He Re

a ke déemienux Be dr Gesca de pt

Fée artère leg farah ones parcton doc du duree cd
5 Le cho qm si tie

Sim aim 2 a eue le Roatont av l'orrpats:

Dire pu où me dan Perl diode où Boat
ét des té Bt de a 2 2 pe Cl Qu revai
Rés en anne M ES 6 pl :

ériman des hé PO LL es Aisne En
A6 Eat dev tent ER À

dans Hg de Ciclo
dons Hé rate lee

Aus où le Ernst desde d'uhondennes à
A M te FRERE EE ER
FE Ir (RG ons per 5

she.

La Dress den Ms ac de 1 anale pa don detre A fée. Ga bare
a ne a A ee ut re ol pr es
Péadtes:

Fat RE
Be 2e Conaclant à née Pérne Arlon 2e que maso
Eggs seb iques, de de, dé Ar 8 8 Sant qe Ge

Pi Bi éoméérée en 6x

A

ORCL

mi Pas de forge

RE ie times oi eu dau LE pétrhpan

SL éamper de éee ae coloration ae éorpleintion, rs ee de
a ie
een a
Hdmi

CT ET
Cnéréis Pere
aéaiiess ue desc
Hé ane,

2 vo pet roié due

GE compia
Sr eue ds

fon due Crétainne Tomate Halde LE

fan ls Bed Di os ml panier
Céra ora PEselene a dot AS ds
denses encens de on Et 0e pesant ts à pr À Conti 3

Rue denis, Mae née, leur de So
An aparatos

ee

En our Ke sabot ment im it Role 2
FC eme Le es en a on

ni

Le ea éréinehdes
dre Po Fam

SR

sk

s$.

A
Eds miens
Lopiis pau

“ire pence
Center der à

Feaaruer gr
D er et
ie ET BR Vel,

Sn Or cha ES Ch imp raee de A de rte pe ae de
Lee Reis

à LE plie dE doute LE és es cie mt
PORRE <

don D rompre HS Ja is de A où RG

Rérebeane quai) cites dur Es eaes Lee date où
FAN es Le fc

pr
se pl A

ET
its ee
pra als Hairiié de Je la etemthées, À
Gr en and du on an Ct
l'E

#i

EE
SUR TT UNE Te
Rs ins 2 cle du tes Eu

Pis té
suit fe
De

suis

à péolaiques 5 Eh

So Bo
PA Le Géciage cu Se BR ARE ERA

set Véieuge di A0 Rte Said can

Les Bat Séniti À rome coeime Go faEt ee à ne pas comiques À
Jon ee Se FRANS a To CPI Nr
s Si demande

Bi due de te Hume Bi £e qui

an Ca an Dot à Rue
She Fées et

im a Nepete L précédente ce de cout L'E pe Fa
Seal des idee dr spmte 5e 1e Le
Manet à eo dede je publi, prie
en pe le

A

Éaues ére done

que réa à ac imitation
La dora natation rene a Op RS En Barr Al
Le éveLappetnent et de production aid comp Dot A LC Dem

nu clou des récré
Lnepot et HS. qu'uss
L£ frise Hat

HN Dés des even
sent 2e que rue
Fpartion, 1e crairémet 4 da

bles Et du Di fe peti
Fée des Hahiocaes et

Li popnne eie estate Le récente ou a ant coli

us Péri
tar es A ten
Sais fe sin ide programe LES po de on
prégaiine en et ones 200

Léa er nie ee 086 Sp as A
ré Ge mpes pied Le a M RE
A mi prog clio pou

He de Panricnéhié entre Hntion hi aftone ns 165 tone Gage
Réal Lio Ce ME mue aa he gant CAN HS
ei te y etion dy Sabre de Loan té

1e Cat ebse phsiute decor
es opens

comen fes din Ée Fteeproreioi,
te d'en nt

A

1 He Dem rev

ARHICLE 9 EVALEMTION UNE DECOUVERTE E L'OCÉROE

sat

ii iqure déroine d

SE
AUTOMATION EMOLUSIVE BE RPLOCEATTERS

aie le Pb

sacs à lénaete d'est, 4 esta Le

di eue sentiment aus regles de ler

D

die EEE au cours di Fer a rente £ sh fe ie et
sue Be Li

Sie Comte 8
scumeiue ave dit
Mtmat or du Hi
Le ous

I
sa plus ter dent

té fe

A ER 1
CL.
Saut

Sens de artele

soute: 82 Mass
Levin biies pa gene
ler Con eint, te carartr

st etui
pénis
=

pri de prod
passent

pad à pire die HÉviisene dont qu cie
déctinea cerner st nest pas alle gout k 16
de nero ax diese de l'art 10.

Se aa job à a mt nt 2 M ns
Re LL. 2 à ph res CE Jo aa
va ae pris

Eat rémte jdn 1e lies Au Détues dExpléitiue hole. Roue
sa dires prétims Jo piéereul dodragerbuns décret ef Graf 3 Liraéieu du

Pb manon dns ne bou de vie san aéumgnares den flestoms,

a
seen M, pour Oran, Le prusninne dr dévelopneen et Hé dut
ana cou LH eu geo are Le Ce ce lg néant.

Le Coma dire démien Pe pére de
le der tag. de l'aodties chaire d'explotilin Vie à Hal)
Faite ae em en nge,

aa
DE dec les

2 Connie Feng à mt le période nant be
des de led oi ee déve Mdiuie Hélène rterrantoneis qui perce dés le
opéra ge de dr urer then der Le ge et

I Cociattant ven à pree dérque pole aix ERGO CU pra midi En
UC av 1e mit ee uee de Led ILES 4 dpi Préc:
Éanlretase, I candatens dans de craft Grunernique à te Haies JV de
empérien.

La nie de fe te porn que ke lonracnna ea ns à om
pacuesen d'en gésemess dép comme cet A8 2 vnatine F2 ans Àeciapter 5 lé
ts doi ie baise iion Got line

sfeniradee 6 Je y 5

dolls auéigidenne pos Lo Tera Box Fa Pr

8 ES DB A cpl 2 due Lee ca Le te noi
Re un x ma dt soma: dt

nt sex Hg

nero

Fa pond à

Loir Sen age à à
Fésoliéres if
eone a hares

ces À LS 68 él Here à sa Dia
sd learn ed phaiont M

se Per mire LE puoute oa
de polos hoséon

Bi eut du sropriieme de
same né PAT de

Ge an price Be
one in rene
Mesalidion. 8e ai. 3e Mme
Lrnne de

sein dé
pes Ba Eat

À Fate

28 Dosteutlant pes
Eat mous db (65 mai Eéonaer tir
ER dhagiaten à 2 ove sue
Css

de teiies mu Viaises meet End
PAL ee dE 6 écran

sk

s$.

A
Eds miens
Lopiis pau

“ire pence
Center der à

Feaaruer gr
D er et
ie ET BR Vel,

Sn Or cha ES Ch imp raee de A de rte pe ae de
Lee Reis

à LE plie dE doute LE és es cie mt
PORRE <

don D rompre HS Ja is de A où RG

Rérebeane quai) cites dur Es eaes Lee date où
FAN es Le fc

pr
se pl A

ET
its ee
pra als Hairiié de Je la etemthées, À
Gr en and du on an Ct
l'E

#i

EE
SUR TT UNE Te
Rs ins 2 cle du tes Eu

Pis té
suit fe
De

suis

à péolaiques 5 Eh

So Bo
PA Le Géciage cu Se BR ARE ERA

set Véieuge di A0 Rte Said can

Les Bat Séniti À rome coeime Go faEt ee à ne pas comiques À
Jon ee Se FRANS a To CPI Nr
s Si demande

Bi due de te Hume Bi £e qui

an Ca an Dot à Rue
She Fées et

im a Nepete L précédente ce de cout L'E pe Fa
Seal des idee dr spmte 5e 1e Le
Manet à eo dede je publi, prie
en pe le

A

Éaues ére done

que réa à ac imitation
La dora natation rene a Op RS En Barr Al
Le éveLappetnent et de production aid comp Dot A LC Dem

nu clou des récré
Lnepot et HS. qu'uss
L£ frise Hat

HN Dés des even
sent 2e que rue
Fpartion, 1e crairémet 4 da

bles Et du Di fe peti
Fée des Hahiocaes et

Li popnne eie estate Le récente ou a ant coli

us Péri
tar es A ten
Sais fe sin ide programe LES po de on
prégaiine en et ones 200

Léa er nie ee 086 Sp as A
ré Ge mpes pied Le a M RE
A mi prog clio pou

He de Panricnéhié entre Hntion hi aftone ns 165 tone Gage
Réal Lio Ce ME mue aa he gant CAN HS
ei te y etion dy Sabre de Loan té

1e Cat ebse phsiute decor
es opens

comen fes din Ée Fteeproreioi,
te d'en nt

A

1 He Dem rev

ARHICLE 9 EVALEMTION UNE DECOUVERTE E L'OCÉROE

sat

ii iqure déroine d

SE
AUTOMATION EMOLUSIVE BE RPLOCEATTERS

aie le Pb

sacs à lénaete d'est, 4 esta Le

di eue sentiment aus regles de ler

D

die EEE au cours di Fer a rente £ sh fe ie et
sue Be Li

Sie Comte 8
scumeiue ave dit
Mtmat or du Hi
Le ous

I
sa plus ter dent

té fe

A ER 1
CL.
Saut

Sens de artele

soute: 82 Mass
Levin biies pa gene
ler Con eint, te carartr

st etui
pénis
=

pri de prod
passent

pad à pire die HÉviisene dont qu cie
déctinea cerner st nest pas alle gout k 16
de nero ax diese de l'art 10.

Se aa job à a mt nt 2 M ns
Re LL. 2 à ph res CE Jo aa
va ae pris

Eat rémte jdn 1e lies Au Détues dExpléitiue hole. Roue
sa dires prétims Jo piéereul dodragerbuns décret ef Graf 3 Liraéieu du

Pb manon dns ne bou de vie san aéumgnares den flestoms,

a
seen M, pour Oran, Le prusninne dr dévelopneen et Hé dut
ana cou LH eu geo are Le Ce ce lg néant.

Le Coma dire démien Pe pére de
le der tag. de l'aodties chaire d'explotilin Vie à Hal)
Faite ae em en nge,

aa
DE dec les

2 Connie Feng à mt le période nant be
des de led oi ee déve Mdiuie Hélène rterrantoneis qui perce dés le
opéra ge de dr urer then der Le ge et

I Cociattant ven à pree dérque pole aix ERGO CU pra midi En
UC av 1e mit ee uee de Led ILES 4 dpi Préc:
Éanlretase, I candatens dans de craft Grunernique à te Haies JV de
empérien.

La nie de fe te porn que ke lonracnna ea ns à om
pacuesen d'en gésemess dép comme cet A8 2 vnatine F2 ans Àeciapter 5 lé
ts doi ie baise iion Got line

sfeniradee 6 Je y 5

dolls auéigidenne pos Lo Tera Box Fa Pr

8 ES DB A cpl 2 due Lee ca Le te noi
Re un x ma dt soma: dt

nt sex Hg

nero

Fa pond à

Loir Sen age à à
Fésoliéres if
eone a hares

ces À LS 68 él Here à sa Dia
sd learn ed phaiont M

se Per mire LE puoute oa
de polos hoséon

Bi eut du sropriieme de
same né PAT de

Ge an price Be
one in rene
Mesalidion. 8e ai. 3e Mme
Lrnne de

sein dé
pes Ba Eat

À Fate

28 Dosteutlant pes
Eat mous db (65 mai Eéonaer tir
ER dhagiaten à 2 ove sue
Css

de teiies mu Viaises meet End
PAL ee dE 6 écran

sk

s$.

A
Eds miens
Lopiis pau

“ire pence
Center der à

Feaaruer gr
D er et
ie ET BR Vel,

Sn Or cha ES Ch imp raee de A de rte pe ae de
Lee Reis

à LE plie dE doute LE és es cie mt
PORRE <

don D rompre HS Ja is de A où RG

Rérebeane quai) cites dur Es eaes Lee date où
FAN es Le fc

pr
se pl A

ET
its ee
pra als Hairiié de Je la etemthées, À
Gr en and du on an Ct
l'E

#i

EE
SUR TT UNE Te
Rs ins 2 cle du tes Eu

Pis té
suit fe
De

suis

à péolaiques 5 Eh

So Bo
PA Le Géciage cu Se BR ARE ERA

set Véieuge di A0 Rte Said can

Les Bat Séniti À rome coeime Go faEt ee à ne pas comiques À
Jon ee Se FRANS a To CPI Nr
s Si demande

Bi due de te Hume Bi £e qui

an Ca an Dot à Rue
She Fées et

im a Nepete L précédente ce de cout L'E pe Fa
Seal des idee dr spmte 5e 1e Le
Manet à eo dede je publi, prie
en pe le

A

Éaues ére done

que réa à ac imitation
La dora natation rene a Op RS En Barr Al
Le éveLappetnent et de production aid comp Dot A LC Dem

nu clou des récré
Lnepot et HS. qu'uss
L£ frise Hat

HN Dés des even
sent 2e que rue
Fpartion, 1e crairémet 4 da

bles Et du Di fe peti
Fée des Hahiocaes et

Li popnne eie estate Le récente ou a ant coli

us Péri
tar es A ten
Sais fe sin ide programe LES po de on
prégaiine en et ones 200

Léa er nie ee 086 Sp as A
ré Ge mpes pied Le a M RE
A mi prog clio pou

He de Panricnéhié entre Hntion hi aftone ns 165 tone Gage
Réal Lio Ce ME mue aa he gant CAN HS
ei te y etion dy Sabre de Loan té

1e Cat ebse phsiute decor
es opens

comen fes din Ée Fteeproreioi,
te d'en nt

A

1 He Dem rev

ARHICLE 9 EVALEMTION UNE DECOUVERTE E L'OCÉROE

sat

ii iqure déroine d

SE
AUTOMATION EMOLUSIVE BE RPLOCEATTERS

aie le Pb

sacs à lénaete d'est, 4 esta Le

di eue sentiment aus regles de ler

D

die EEE au cours di Fer a rente £ sh fe ie et
sue Be Li

Sie Comte 8
scumeiue ave dit
Mtmat or du Hi
Le ous

I
sa plus ter dent

té fe

A ER 1
CL.
Saut

Sens de artele

soute: 82 Mass
Levin biies pa gene
ler Con eint, te carartr

st etui
pénis
=

pri de prod
passent

pad à pire die HÉviisene dont qu cie
déctinea cerner st nest pas alle gout k 16
de nero ax diese de l'art 10.

Se aa job à a mt nt 2 M ns
Re LL. 2 à ph res CE Jo aa
va ae pris

Eat rémte jdn 1e lies Au Détues dExpléitiue hole. Roue
sa dires prétims Jo piéereul dodragerbuns décret ef Graf 3 Liraéieu du

Pb manon dns ne bou de vie san aéumgnares den flestoms,

a
seen M, pour Oran, Le prusninne dr dévelopneen et Hé dut
ana cou LH eu geo are Le Ce ce lg néant.

Le Coma dire démien Pe pére de
le der tag. de l'aodties chaire d'explotilin Vie à Hal)
Faite ae em en nge,

aa
DE dec les

2 Connie Feng à mt le période nant be
des de led oi ee déve Mdiuie Hélène rterrantoneis qui perce dés le
opéra ge de dr urer then der Le ge et

I Cociattant ven à pree dérque pole aix ERGO CU pra midi En
UC av 1e mit ee uee de Led ILES 4 dpi Préc:
Éanlretase, I candatens dans de craft Grunernique à te Haies JV de
empérien.

La nie de fe te porn que ke lonracnna ea ns à om
pacuesen d'en gésemess dép comme cet A8 2 vnatine F2 ans Àeciapter 5 lé
ts doi ie baise iion Got line

sfeniradee 6 Je y 5

dolls auéigidenne pos Lo Tera Box Fa Pr

8 ES DB A cpl 2 due Lee ca Le te noi
Re un x ma dt soma: dt

nt sex Hg

nero

Fa pond à

Loir Sen age à à
Fésoliéres if
eone a hares

ces À LS 68 él Here à sa Dia
sd learn ed phaiont M

se Per mire LE puoute oa
de polos hoséon

Bi eut du sropriieme de
same né PAT de

Ge an price Be
one in rene
Mesalidion. 8e ai. 3e Mme
Lrnne de

sein dé
pes Ba Eat

À Fate

28 Dosteutlant pes
Eat mous db (65 mai Eéonaer tir
ER dhagiaten à 2 ove sue
Css

de teiies mu Viaises meet End
PAL ee dE 6 écran

sk

s$.

A
Eds miens
Lopiis pau

“ire pence
Center der à

Feaaruer gr
D er et
ie ET BR Vel,

Sn Or cha ES Ch imp raee de A de rte pe ae de
Lee Reis

à LE plie dE doute LE és es cie mt
PORRE <

don D rompre HS Ja is de A où RG

Rérebeane quai) cites dur Es eaes Lee date où
FAN es Le fc

pr
se pl A

ET
its ee
pra als Hairiié de Je la etemthées, À
Gr en and du on an Ct
l'E

#i

EE
SUR TT UNE Te
Rs ins 2 cle du tes Eu

Pis té
suit fe
De

suis

à péolaiques 5 Eh

So Bo
PA Le Géciage cu Se BR ARE ERA

set Véieuge di A0 Rte Said can

Les Bat Séniti À rome coeime Go faEt ee à ne pas comiques À
Jon ee Se FRANS a To CPI Nr
s Si demande

Bi due de te Hume Bi £e qui

an Ca an Dot à Rue
She Fées et

im a Nepete L précédente ce de cout L'E pe Fa
Seal des idee dr spmte 5e 1e Le
Manet à eo dede je publi, prie
en pe le

A

Éaues ére done

que réa à ac imitation
La dora natation rene a Op RS En Barr Al
Le éveLappetnent et de production aid comp Dot A LC Dem

nu clou des récré
Lnepot et HS. qu'uss
L£ frise Hat

HN Dés des even
sent 2e que rue
Fpartion, 1e crairémet 4 da

bles Et du Di fe peti
Fée des Hahiocaes et

Li popnne eie estate Le récente ou a ant coli

us Péri
tar es A ten
Sais fe sin ide programe LES po de on
prégaiine en et ones 200

Léa er nie ee 086 Sp as A
ré Ge mpes pied Le a M RE
A mi prog clio pou

He de Panricnéhié entre Hntion hi aftone ns 165 tone Gage
Réal Lio Ce ME mue aa he gant CAN HS
ei te y etion dy Sabre de Loan té

1e Cat ebse phsiute decor
es opens

comen fes din Ée Fteeproreioi,
te d'en nt

A

1 He Dem rev

ARHICLE 9 EVALEMTION UNE DECOUVERTE E L'OCÉROE

sat

ii iqure déroine d

SE
AUTOMATION EMOLUSIVE BE RPLOCEATTERS

aie le Pb

sacs à lénaete d'est, 4 esta Le

di eue sentiment aus regles de ler

D

die EEE au cours di Fer a rente £ sh fe ie et
sue Be Li

Sie Comte 8
scumeiue ave dit
Mtmat or du Hi
Le ous

I
sa plus ter dent

té fe

A ER 1
CL.
Saut

Sens de artele

soute: 82 Mass
Levin biies pa gene
ler Con eint, te carartr

st etui
pénis
=

pri de prod
passent

pad à pire die HÉviisene dont qu cie
déctinea cerner st nest pas alle gout k 16
de nero ax diese de l'art 10.

Se aa job à a mt nt 2 M ns
Re LL. 2 à ph res CE Jo aa
va ae pris

Eat rémte jdn 1e lies Au Détues dExpléitiue hole. Roue
sa dires prétims Jo piéereul dodragerbuns décret ef Graf 3 Liraéieu du

Pb manon dns ne bou de vie san aéumgnares den flestoms,

a
seen M, pour Oran, Le prusninne dr dévelopneen et Hé dut
ana cou LH eu geo are Le Ce ce lg néant.

Le Coma dire démien Pe pére de
le der tag. de l'aodties chaire d'explotilin Vie à Hal)
Faite ae em en nge,

aa
DE dec les

2 Connie Feng à mt le période nant be
des de led oi ee déve Mdiuie Hélène rterrantoneis qui perce dés le
opéra ge de dr urer then der Le ge et

I Cociattant ven à pree dérque pole aix ERGO CU pra midi En
UC av 1e mit ee uee de Led ILES 4 dpi Préc:
Éanlretase, I candatens dans de craft Grunernique à te Haies JV de
empérien.

La nie de fe te porn que ke lonracnna ea ns à om
pacuesen d'en gésemess dép comme cet A8 2 vnatine F2 ans Àeciapter 5 lé
ts doi ie baise iion Got line

sfeniradee 6 Je y 5

dolls auéigidenne pos Lo Tera Box Fa Pr

8 ES DB A cpl 2 due Lee ca Le te noi
Re un x ma dt soma: dt

nt sex Hg

nero

Fa pond à

Loir Sen age à à
Fésoliéres if
eone a hares

ces À LS 68 él Here à sa Dia
sd learn ed phaiont M

se Per mire LE puoute oa
de polos hoséon

Bi eut du sropriieme de
same né PAT de

Ge an price Be
one in rene
Mesalidion. 8e ai. 3e Mme
Lrnne de

sein dé
pes Ba Eat

À Fate

28 Dosteutlant pes
Eat mous db (65 mai Eéonaer tir
ER dhagiaten à 2 ove sue
Css

de teiies mu Viaises meet End
PAL ee dE 6 écran

Si Le Ces deu nd rte Re dau ds A pins

non Les ns gaie Eu Pi pa ON eu
san ad a de émane Le quete re
Sens ab a ee de come DU de ERRRIE G TER On
Anh me dons one pr prie. Lu Le drain
Le pen sma

SE en ee pren pri né done om 32e
A Wu tee, le rh

Rp Le ag a
AR AL RÉ A A 8 0

Se nt hi das de Poanch éor  nice Fopibrai K Mi je
RC nds te a Ca Pa oe A
Een
part de de dieser, 1e Dune

D
Las Eebpartie ES S
re pro à

Li md on prog ons À x lo a ra oo
ie ic Dos ae ot

drain

Dh. ue does 3 ie
ais déauion

RS ARR TE
RS RE

ÉRBCOESEEMENT BESCEN TS PRTROUIERS
EL PARTAGE DELA PROBCTEON

de Fele Ban aue ae da saine
da ral ee pri de ro But

ii usage D Fc

CS

ee den cle kon ane

Pnau mes sua le RE
ere ne né er

pére Het

creer 685 LES Pérctat
Anne af ve penbne Gc Je Qt
Aire dès ne a 2

Opera Tes ie,

sbant

eue
da qui eu ee rs
ar ul en sn

pre
Sparoins de- mile Le

Son asie
orrastant,

Flat do Rai hour ent

CE
D M
de Le pre ide Tous But

Ce HS BA ra he
#11 REGIME FISCAL,

PR es

a Ce T8 Fi em
Pere A ae roi
Féaribers a core

cs ESS] GA
(de l'expo des

AL tennis ts en ve
re

és giant rec
Board Lei et

nr on a
Hate eos

4 Cie par A gt
TS
A tp dés.

se opus

LA our pare 1 dé Me Cu RO RES
de ras

ser |
1SR ice: ef apaar
Hépitugie Card fe

die LE
an a Lure de dope latine ai et

bs.

alien GE Lo du ae éme qu ange pe Hier

BL NE re té mi oduls inecrames 16 an Op REGLES € notion
seu pret de te es
aa à ps

25 buste de ones aline 0

Lnérins Le
Les sagas Requ M Lane da
Ce pate ue au pisse Ct

Lx dhges détiée à
Sésos sevoe

# nr D ae EH

dique Le Sins prete a memes des Ve Cie oonerdéré
ST
A 1 ru pént Ce

AGä: autel
mére:

Réagir rent Ge He chagne Ame Url apedr ir 1 Catia
D

ea dirons de FASÉE 10 2 nu ponte ee
Le etant

Tram de pret ini patte Pare de ne LP de Couiidi
A Pr st de Bai 1)

éatereue és
Le Sa à LEO Sete
de Hg 1Saane
née er 10

RE dieu ts

rs, pair me

Le
danse des Pete piton du
jou see

pce

À sh era ao d'ésea 30% 28
eat da Br apéraire Be a EP rune
dm.

beat

pa EN rev ant 2 Cia 8er OU
HR

CR
pes

sa Fate M A is AS

d'ou où far
Aire par den 24
nee nt de aan à alt
“aa on dés ton

D Lu
se

ae 8 par Pat Crime
et de ue 06 EM VE Be.
vi

Aa harpe AE Le
Fa ét RP MM Se

Hé DE dé vor

SEL FR re

A
raid a Pos JE TT OBS GO ds er pue
sine M és AA AH EE ER dE

F

LE Mie Bu 1 nd mer LS Pa ae 8 2 et

|
Hier moralement grmngnés lire 22e ceondlane 22 pains, cécenree be de
ereun 6e va ah Sel Drome ou Le pres
reset

Bi des dre acte érès
Carr, à compris mean

ni Finite SE AA GS A prés

A niet des us me mb Ge a aient ane

Fu gare ai Sable, 2 Bear a sie ré
Hidos en RérMique lémiqs de Maitante, 4e mfohérete ct
a Ed
Bibi conne x de
LÉ és ed RE
2
RG Ge Dre Compil,

hits

CR
Frise Cornpule

à de Fanile ea

# ap cé ue

rit a Page idee

Ep pour nr mate 6, den se

HA par el Pan À
ER
Ya a THE DANGER

A pro gb ju on ve SA er NE mo pet
a eme né un Eee Eos re an DSDbe24

2 ni ue res ina fe ai Dans Den ed Le ee
AC ER À Psp Pa es Hg feu ae
se fente a BEA re 2 AE NE Re
L'isanir de Hnnt de Mean ler de der Mélioe

dr pe M

tn tt de A né us Aude Ce entre
er ir ir Jeaqà prmema i  h

eo
Ko.

nt a 6 re ne Gt
CE

és et Reg le M

san Lin de dla Année Cris E Conraene rent a te
D

Si Le Ces deu nd rte Re dau ds A pins

non Les ns gaie Eu Pi pa ON eu
san ad a de émane Le quete re
Sens ab a ee de come DU de ERRRIE G TER On
Anh me dons one pr prie. Lu Le drain
Le pen sma

SE en ee pren pri né done om 32e
A Wu tee, le rh

Rp Le ag a
AR AL RÉ A A 8 0

Se nt hi das de Poanch éor  nice Fopibrai K Mi je
RC nds te a Ca Pa oe A
Een
part de de dieser, 1e Dune

D
Las Eebpartie ES S
re pro à

Li md on prog ons À x lo a ra oo
ie ic Dos ae ot

drain

Dh. ue does 3 ie
ais déauion

RS ARR TE
RS RE

ÉRBCOESEEMENT BESCEN TS PRTROUIERS
EL PARTAGE DELA PROBCTEON

de Fele Ban aue ae da saine
da ral ee pri de ro But

ii usage D Fc

CS

ee den cle kon ane

Pnau mes sua le RE
ere ne né er

pére Het

creer 685 LES Pérctat
Anne af ve penbne Gc Je Qt
Aire dès ne a 2

Opera Tes ie,

sbant

eue
da qui eu ee rs
ar ul en sn

pre
Sparoins de- mile Le

Son asie
orrastant,

Flat do Rai hour ent

CE
D M
de Le pre ide Tous But

Ce HS BA ra he
#11 REGIME FISCAL,

PR es

a Ce T8 Fi em
Pere A ae roi
Féaribers a core

cs ESS] GA
(de l'expo des

AL tennis ts en ve
re

és giant rec
Board Lei et

nr on a
Hate eos

4 Cie par A gt
TS
A tp dés.

se opus

LA our pare 1 dé Me Cu RO RES
de ras

ser |
1SR ice: ef apaar
Hépitugie Card fe

die LE
an a Lure de dope latine ai et

bs.

alien GE Lo du ae éme qu ange pe Hier

BL NE re té mi oduls inecrames 16 an Op REGLES € notion
seu pret de te es
aa à ps

25 buste de ones aline 0

Lnérins Le
Les sagas Requ M Lane da
Ce pate ue au pisse Ct

Lx dhges détiée à
Sésos sevoe

# nr D ae EH

dique Le Sins prete a memes des Ve Cie oonerdéré
ST
A 1 ru pént Ce

AGä: autel
mére:

Réagir rent Ge He chagne Ame Url apedr ir 1 Catia
D

ea dirons de FASÉE 10 2 nu ponte ee
Le etant

Tram de pret ini patte Pare de ne LP de Couiidi
A Pr st de Bai 1)

éatereue és
Le Sa à LEO Sete
de Hg 1Saane
née er 10

RE dieu ts

rs, pair me

Le
danse des Pete piton du
jou see

pce

À sh era ao d'ésea 30% 28
eat da Br apéraire Be a EP rune
dm.

beat

pa EN rev ant 2 Cia 8er OU
HR

CR
pes

sa Fate M A is AS

d'ou où far
Aire par den 24
nee nt de aan à alt
“aa on dés ton

D Lu
se

ae 8 par Pat Crime
et de ue 06 EM VE Be.
vi

Aa harpe AE Le
Fa ét RP MM Se

Hé DE dé vor

SEL FR re

A
raid a Pos JE TT OBS GO ds er pue
sine M és AA AH EE ER dE

F

LE Mie Bu 1 nd mer LS Pa ae 8 2 et

|
Hier moralement grmngnés lire 22e ceondlane 22 pains, cécenree be de
ereun 6e va ah Sel Drome ou Le pres
reset

Bi des dre acte érès
Carr, à compris mean

ni Finite SE AA GS A prés

A niet des us me mb Ge a aient ane

Fu gare ai Sable, 2 Bear a sie ré
Hidos en RérMique lémiqs de Maitante, 4e mfohérete ct
a Ed
Bibi conne x de
LÉ és ed RE
2
RG Ge Dre Compil,

hits

CR
Frise Cornpule

à de Fanile ea

# ap cé ue

rit a Page idee

Ep pour nr mate 6, den se

HA par el Pan À
ER
Ya a THE DANGER

A pro gb ju on ve SA er NE mo pet
a eme né un Eee Eos re an DSDbe24

2 ni ue res ina fe ai Dans Den ed Le ee
AC ER À Psp Pa es Hg feu ae
se fente a BEA re 2 AE NE Re
L'isanir de Hnnt de Mean ler de der Mélioe

dr pe M

tn tt de A né us Aude Ce entre
er ir ir Jeaqà prmema i  h

eo
Ko.

nt a 6 re ne Gt
CE

és et Reg le M

san Lin de dla Année Cris E Conraene rent a te
D

Si Le Ces deu nd rte Re dau ds A pins

non Les ns gaie Eu Pi pa ON eu
san ad a de émane Le quete re
Sens ab a ee de come DU de ERRRIE G TER On
Anh me dons one pr prie. Lu Le drain
Le pen sma

SE en ee pren pri né done om 32e
A Wu tee, le rh

Rp Le ag a
AR AL RÉ A A 8 0

Se nt hi das de Poanch éor  nice Fopibrai K Mi je
RC nds te a Ca Pa oe A
Een
part de de dieser, 1e Dune

D
Las Eebpartie ES S
re pro à

Li md on prog ons À x lo a ra oo
ie ic Dos ae ot

drain

Dh. ue does 3 ie
ais déauion

RS ARR TE
RS RE

ÉRBCOESEEMENT BESCEN TS PRTROUIERS
EL PARTAGE DELA PROBCTEON

de Fele Ban aue ae da saine
da ral ee pri de ro But

ii usage D Fc

CS

ee den cle kon ane

Pnau mes sua le RE
ere ne né er

pére Het

creer 685 LES Pérctat
Anne af ve penbne Gc Je Qt
Aire dès ne a 2

Opera Tes ie,

sbant

eue
da qui eu ee rs
ar ul en sn

pre
Sparoins de- mile Le

Son asie
orrastant,

Flat do Rai hour ent

CE
D M
de Le pre ide Tous But

Ce HS BA ra he
#11 REGIME FISCAL,

PR es

a Ce T8 Fi em
Pere A ae roi
Féaribers a core

cs ESS] GA
(de l'expo des

AL tennis ts en ve
re

és giant rec
Board Lei et

nr on a
Hate eos

4 Cie par A gt
TS
A tp dés.

se opus

LA our pare 1 dé Me Cu RO RES
de ras

ser |
1SR ice: ef apaar
Hépitugie Card fe

die LE
an a Lure de dope latine ai et

bs.

alien GE Lo du ae éme qu ange pe Hier

BL NE re té mi oduls inecrames 16 an Op REGLES € notion
seu pret de te es
aa à ps

25 buste de ones aline 0

Lnérins Le
Les sagas Requ M Lane da
Ce pate ue au pisse Ct

Lx dhges détiée à
Sésos sevoe

# nr D ae EH

dique Le Sins prete a memes des Ve Cie oonerdéré
ST
A 1 ru pént Ce

AGä: autel
mére:

Réagir rent Ge He chagne Ame Url apedr ir 1 Catia
D

ea dirons de FASÉE 10 2 nu ponte ee
Le etant

Tram de pret ini patte Pare de ne LP de Couiidi
A Pr st de Bai 1)

éatereue és
Le Sa à LEO Sete
de Hg 1Saane
née er 10

RE dieu ts

rs, pair me

Le
danse des Pete piton du
jou see

pce

À sh era ao d'ésea 30% 28
eat da Br apéraire Be a EP rune
dm.

beat

pa EN rev ant 2 Cia 8er OU
HR

CR
pes

sa Fate M A is AS

d'ou où far
Aire par den 24
nee nt de aan à alt
“aa on dés ton

D Lu
se

ae 8 par Pat Crime
et de ue 06 EM VE Be.
vi

Aa harpe AE Le
Fa ét RP MM Se

Hé DE dé vor

SEL FR re

A
raid a Pos JE TT OBS GO ds er pue
sine M és AA AH EE ER dE

F

LE Mie Bu 1 nd mer LS Pa ae 8 2 et

|
Hier moralement grmngnés lire 22e ceondlane 22 pains, cécenree be de
ereun 6e va ah Sel Drome ou Le pres
reset

Bi des dre acte érès
Carr, à compris mean

ni Finite SE AA GS A prés

A niet des us me mb Ge a aient ane

Fu gare ai Sable, 2 Bear a sie ré
Hidos en RérMique lémiqs de Maitante, 4e mfohérete ct
a Ed
Bibi conne x de
LÉ és ed RE
2
RG Ge Dre Compil,

hits

CR
Frise Cornpule

à de Fanile ea

# ap cé ue

rit a Page idee

Ep pour nr mate 6, den se

HA par el Pan À
ER
Ya a THE DANGER

A pro gb ju on ve SA er NE mo pet
a eme né un Eee Eos re an DSDbe24

2 ni ue res ina fe ai Dans Den ed Le ee
AC ER À Psp Pa es Hg feu ae
se fente a BEA re 2 AE NE Re
L'isanir de Hnnt de Mean ler de der Mélioe

dr pe M

tn tt de A né us Aude Ce entre
er ir ir Jeaqà prmema i  h

eo
Ko.

nt a 6 re ne Gt
CE

és et Reg le M

san Lin de dla Année Cris E Conraene rent a te
D

Si Le Ces deu nd rte Re dau ds A pins

non Les ns gaie Eu Pi pa ON eu
san ad a de émane Le quete re
Sens ab a ee de come DU de ERRRIE G TER On
Anh me dons one pr prie. Lu Le drain
Le pen sma

SE en ee pren pri né done om 32e
A Wu tee, le rh

Rp Le ag a
AR AL RÉ A A 8 0

Se nt hi das de Poanch éor  nice Fopibrai K Mi je
RC nds te a Ca Pa oe A
Een
part de de dieser, 1e Dune

D
Las Eebpartie ES S
re pro à

Li md on prog ons À x lo a ra oo
ie ic Dos ae ot

drain

Dh. ue does 3 ie
ais déauion

RS ARR TE
RS RE

ÉRBCOESEEMENT BESCEN TS PRTROUIERS
EL PARTAGE DELA PROBCTEON

de Fele Ban aue ae da saine
da ral ee pri de ro But

ii usage D Fc

CS

ee den cle kon ane

Pnau mes sua le RE
ere ne né er

pére Het

creer 685 LES Pérctat
Anne af ve penbne Gc Je Qt
Aire dès ne a 2

Opera Tes ie,

sbant

eue
da qui eu ee rs
ar ul en sn

pre
Sparoins de- mile Le

Son asie
orrastant,

Flat do Rai hour ent

CE
D M
de Le pre ide Tous But

Ce HS BA ra he
#11 REGIME FISCAL,

PR es

a Ce T8 Fi em
Pere A ae roi
Féaribers a core

cs ESS] GA
(de l'expo des

AL tennis ts en ve
re

és giant rec
Board Lei et

nr on a
Hate eos

4 Cie par A gt
TS
A tp dés.

se opus

LA our pare 1 dé Me Cu RO RES
de ras

ser |
1SR ice: ef apaar
Hépitugie Card fe

die LE
an a Lure de dope latine ai et

bs.

alien GE Lo du ae éme qu ange pe Hier

BL NE re té mi oduls inecrames 16 an Op REGLES € notion
seu pret de te es
aa à ps

25 buste de ones aline 0

Lnérins Le
Les sagas Requ M Lane da
Ce pate ue au pisse Ct

Lx dhges détiée à
Sésos sevoe

# nr D ae EH

dique Le Sins prete a memes des Ve Cie oonerdéré
ST
A 1 ru pént Ce

AGä: autel
mére:

Réagir rent Ge He chagne Ame Url apedr ir 1 Catia
D

ea dirons de FASÉE 10 2 nu ponte ee
Le etant

Tram de pret ini patte Pare de ne LP de Couiidi
A Pr st de Bai 1)

éatereue és
Le Sa à LEO Sete
de Hg 1Saane
née er 10

RE dieu ts

rs, pair me

Le
danse des Pete piton du
jou see

pce

À sh era ao d'ésea 30% 28
eat da Br apéraire Be a EP rune
dm.

beat

pa EN rev ant 2 Cia 8er OU
HR

CR
pes

sa Fate M A is AS

d'ou où far
Aire par den 24
nee nt de aan à alt
“aa on dés ton

D Lu
se

ae 8 par Pat Crime
et de ue 06 EM VE Be.
vi

Aa harpe AE Le
Fa ét RP MM Se

Hé DE dé vor

SEL FR re

A
raid a Pos JE TT OBS GO ds er pue
sine M és AA AH EE ER dE

F

LE Mie Bu 1 nd mer LS Pa ae 8 2 et

|
Hier moralement grmngnés lire 22e ceondlane 22 pains, cécenree be de
ereun 6e va ah Sel Drome ou Le pres
reset

Bi des dre acte érès
Carr, à compris mean

ni Finite SE AA GS A prés

A niet des us me mb Ge a aient ane

Fu gare ai Sable, 2 Bear a sie ré
Hidos en RérMique lémiqs de Maitante, 4e mfohérete ct
a Ed
Bibi conne x de
LÉ és ed RE
2
RG Ge Dre Compil,

hits

CR
Frise Cornpule

à de Fanile ea

# ap cé ue

rit a Page idee

Ep pour nr mate 6, den se

HA par el Pan À
ER
Ya a THE DANGER

A pro gb ju on ve SA er NE mo pet
a eme né un Eee Eos re an DSDbe24

2 ni ue res ina fe ai Dans Den ed Le ee
AC ER À Psp Pa es Hg feu ae
se fente a BEA re 2 AE NE Re
L'isanir de Hnnt de Mean ler de der Mélioe

dr pe M

tn tt de A né us Aude Ce entre
er ir ir Jeaqà prmema i  h

eo
Ko.

nt a 6 re ne Gt
CE

és et Reg le M

san Lin de dla Année Cris E Conraene rent a te
D

es ton de à PI
Re pres de 4 MES
ed ao Fr ré
5 re frire he Le panne

qi PETER ft

ii eh de Tél es BR eur es bte dia Aube
TA ac in m6 arr Fi Qt

Si Pain va oo eco, ame ane  d'imrbta 1 r
F4 heal im dé battus tes 7 M imée. Feat Sète
pre LA a a 2 a à

aies ee miens EP proc

D
 n
Ras Giro Enr fes Hein tous aus dr ot re Le EE ee

ie nas oh pa des Lane Pire pri

LRTS Le ontsreient Vers 1e Diibonin de M BEA GE
sut

je ein

DAS

Da GS S Béliné u E
Hi

Sara ont d'selurien,

à los état

8 So ni a pr

5 péage

Ssf. 8 pie a Burn Je roma à
sie depot,

EE
tellement
di attes BE

2h ect fa 33 T6 par om ere ep a dan He
Feb exploitent

ue aie

Re de sage Are Mel pour
hr

SAVE LE M, AU
Landes exclae d'iplotatn, «0
ns de la die Lee, pére embr poie ln due to
art a de Pere d'eau à lee date,

Fa
dis

ado de sure Gui does d'en nine ue Vret
sine GRR Sel

de que AB ER

AC ER, Ne Chimie Gomme ait pa (0 man à 4 peu urreme
Bean arte Ra Li Déretran des Min
RNA SN DE mel
EE
A

mer de À ot ue GER Get Rplotation, ce
le nl ans au 8 ee

Hi Te Courtes
ERP

BE

Le bre sara do.
va

D CS
Re ès dent LB 43 UMA Paie pi fout Beat
LU ur contain

2 Gun mes ego *
Bts Brest Pad,
ane mo de mt res +

hic dE Es Fée a
Bb ur auras tacpiraien

a
amet Br co

Be sont ps ob
se me 3 CcËR Pétrole,

ARFIQLE 145 REC DU PRTROUE UT
Lt

Fate

in Ps di Re Se

HER Ee Pt at Hi

ie,

Hg.

Les jones mages a prés aile HE sn

a Ce ht

He de de Page au es Bed LE que BP lame LEE, de tadeanees
Se HT datant ét à Le 23 le Lars
ob a ren
Lo go

ne
1
ne,

sn be tee et BUGS AE 4 nb aus
4
Ares chi rares reste és
aires after

se
is, 3
CRM EEE

rer pe as

piéfiguéa on Panic visait du

: PAGES pe

A
Pique

Lot,
pat

ex rt
core

Gradit qui LS ample cer cou el
eux a mETRe

dans er conte

TE
sante Has Poe so LC ain que les presdiome de series
AARGTERE Dai Fe tes ue Re
RARE F1 Ar a Es paru au
À a es Po amd na done Ge do pv

si

AATICUE EE: PERRGRNEL

Ha

23

ac

si rvec in Eire des Mean Gal
A 1 pla rerement À pres meurs 4 Ve Le
Re LE mn en

ro ee À mit pre

RG lo plan

in deb a He GORR  à L mNeu pur

br ei par 1 Caml EU Hat ne re ser 8 Pire om 41e. M EN

LA AE I Jo VERRE D a air dl

Rave de Tes FO. és apndlect males a

Sd à 3 Th de, oem ire 5 ne pe

He ant dec Piniéaee EU
is du Fer

os ds ga

hé où ne
LPeR

is rennes Pr
Spa LB, came
son a

in eu
sera
de A

re San ae ser am PH QU M are

anis its re l'achat Roch AN Puma Ph Cu én e
A roman Le Ca

Am on 7e
ele dans tee Pol Bu eh
re

À ae Lles qu
Lee ces

iron préside pale VA vi som de romane
Mat des represent du Conbactert ee rue à MURS.
FLE De 2 Vente da Pl Br
PR an ere ER

RUE ape qu mie ÉD, Er di
Féininits

Fe np que omis (AG ous aa
“Tin ons a ee PB a a RE
Ré ele oué ge ue a Pa 2 AE RUE pur CHE
Se MA LS Che ete ends  Lap uet

RS ul pré are ie af an CO our ra im
Aorpe  en pi par ce an

es ton de à PI
Re pres de 4 MES
ed ao Fr ré
5 re frire he Le panne

qi PETER ft

ii eh de Tél es BR eur es bte dia Aube
TA ac in m6 arr Fi Qt

Si Pain va oo eco, ame ane  d'imrbta 1 r
F4 heal im dé battus tes 7 M imée. Feat Sète
pre LA a a 2 a à

aies ee miens EP proc

D
 n
Ras Giro Enr fes Hein tous aus dr ot re Le EE ee

ie nas oh pa des Lane Pire pri

LRTS Le ontsreient Vers 1e Diibonin de M BEA GE
sut

je ein

DAS

Da GS S Béliné u E
Hi

Sara ont d'selurien,

à los état

8 So ni a pr

5 péage

Ssf. 8 pie a Burn Je roma à
sie depot,

EE
tellement
di attes BE

2h ect fa 33 T6 par om ere ep a dan He
Feb exploitent

ue aie

Re de sage Are Mel pour
hr

SAVE LE M, AU
Landes exclae d'iplotatn, «0
ns de la die Lee, pére embr poie ln due to
art a de Pere d'eau à lee date,

Fa
dis

ado de sure Gui does d'en nine ue Vret
sine GRR Sel

de que AB ER

AC ER, Ne Chimie Gomme ait pa (0 man à 4 peu urreme
Bean arte Ra Li Déretran des Min
RNA SN DE mel
EE
A

mer de À ot ue GER Get Rplotation, ce
le nl ans au 8 ee

Hi Te Courtes
ERP

BE

Le bre sara do.
va

D CS
Re ès dent LB 43 UMA Paie pi fout Beat
LU ur contain

2 Gun mes ego *
Bts Brest Pad,
ane mo de mt res +

hic dE Es Fée a
Bb ur auras tacpiraien

a
amet Br co

Be sont ps ob
se me 3 CcËR Pétrole,

ARFIQLE 145 REC DU PRTROUE UT
Lt

Fate

in Ps di Re Se

HER Ee Pt at Hi

ie,

Hg.

Les jones mages a prés aile HE sn

a Ce ht

He de de Page au es Bed LE que BP lame LEE, de tadeanees
Se HT datant ét à Le 23 le Lars
ob a ren
Lo go

ne
1
ne,

sn be tee et BUGS AE 4 nb aus
4
Ares chi rares reste és
aires after

se
is, 3
CRM EEE

rer pe as

piéfiguéa on Panic visait du

: PAGES pe

A
Pique

Lot,
pat

ex rt
core

Gradit qui LS ample cer cou el
eux a mETRe

dans er conte

TE
sante Has Poe so LC ain que les presdiome de series
AARGTERE Dai Fe tes ue Re
RARE F1 Ar a Es paru au
À a es Po amd na done Ge do pv

si

AATICUE EE: PERRGRNEL

Ha

23

ac

si rvec in Eire des Mean Gal
A 1 pla rerement À pres meurs 4 Ve Le
Re LE mn en

ro ee À mit pre

RG lo plan

in deb a He GORR  à L mNeu pur

br ei par 1 Caml EU Hat ne re ser 8 Pire om 41e. M EN

LA AE I Jo VERRE D a air dl

Rave de Tes FO. és apndlect males a

Sd à 3 Th de, oem ire 5 ne pe

He ant dec Piniéaee EU
is du Fer

os ds ga

hé où ne
LPeR

is rennes Pr
Spa LB, came
son a

in eu
sera
de A

re San ae ser am PH QU M are

anis its re l'achat Roch AN Puma Ph Cu én e
A roman Le Ca

Am on 7e
ele dans tee Pol Bu eh
re

À ae Lles qu
Lee ces

iron préside pale VA vi som de romane
Mat des represent du Conbactert ee rue à MURS.
FLE De 2 Vente da Pl Br
PR an ere ER

RUE ape qu mie ÉD, Er di
Féininits

Fe np que omis (AG ous aa
“Tin ons a ee PB a a RE
Ré ele oué ge ue a Pa 2 AE RUE pur CHE
Se MA LS Che ete ends  Lap uet

RS ul pré are ie af an CO our ra im
Aorpe  en pi par ce an

es ton de à PI
Re pres de 4 MES
ed ao Fr ré
5 re frire he Le panne

qi PETER ft

ii eh de Tél es BR eur es bte dia Aube
TA ac in m6 arr Fi Qt

Si Pain va oo eco, ame ane  d'imrbta 1 r
F4 heal im dé battus tes 7 M imée. Feat Sète
pre LA a a 2 a à

aies ee miens EP proc

D
 n
Ras Giro Enr fes Hein tous aus dr ot re Le EE ee

ie nas oh pa des Lane Pire pri

LRTS Le ontsreient Vers 1e Diibonin de M BEA GE
sut

je ein

DAS

Da GS S Béliné u E
Hi

Sara ont d'selurien,

à los état

8 So ni a pr

5 péage

Ssf. 8 pie a Burn Je roma à
sie depot,

EE
tellement
di attes BE

2h ect fa 33 T6 par om ere ep a dan He
Feb exploitent

ue aie

Re de sage Are Mel pour
hr

SAVE LE M, AU
Landes exclae d'iplotatn, «0
ns de la die Lee, pére embr poie ln due to
art a de Pere d'eau à lee date,

Fa
dis

ado de sure Gui does d'en nine ue Vret
sine GRR Sel

de que AB ER

AC ER, Ne Chimie Gomme ait pa (0 man à 4 peu urreme
Bean arte Ra Li Déretran des Min
RNA SN DE mel
EE
A

mer de À ot ue GER Get Rplotation, ce
le nl ans au 8 ee

Hi Te Courtes
ERP

BE

Le bre sara do.
va

D CS
Re ès dent LB 43 UMA Paie pi fout Beat
LU ur contain

2 Gun mes ego *
Bts Brest Pad,
ane mo de mt res +

hic dE Es Fée a
Bb ur auras tacpiraien

a
amet Br co

Be sont ps ob
se me 3 CcËR Pétrole,

ARFIQLE 145 REC DU PRTROUE UT
Lt

Fate

in Ps di Re Se

HER Ee Pt at Hi

ie,

Hg.

Les jones mages a prés aile HE sn

a Ce ht

He de de Page au es Bed LE que BP lame LEE, de tadeanees
Se HT datant ét à Le 23 le Lars
ob a ren
Lo go

ne
1
ne,

sn be tee et BUGS AE 4 nb aus
4
Ares chi rares reste és
aires after

se
is, 3
CRM EEE

rer pe as

piéfiguéa on Panic visait du

: PAGES pe

A
Pique

Lot,
pat

ex rt
core

Gradit qui LS ample cer cou el
eux a mETRe

dans er conte

TE
sante Has Poe so LC ain que les presdiome de series
AARGTERE Dai Fe tes ue Re
RARE F1 Ar a Es paru au
À a es Po amd na done Ge do pv

si

AATICUE EE: PERRGRNEL

Ha

23

ac

si rvec in Eire des Mean Gal
A 1 pla rerement À pres meurs 4 Ve Le
Re LE mn en

ro ee À mit pre

RG lo plan

in deb a He GORR  à L mNeu pur

br ei par 1 Caml EU Hat ne re ser 8 Pire om 41e. M EN

LA AE I Jo VERRE D a air dl

Rave de Tes FO. és apndlect males a

Sd à 3 Th de, oem ire 5 ne pe

He ant dec Piniéaee EU
is du Fer

os ds ga

hé où ne
LPeR

is rennes Pr
Spa LB, came
son a

in eu
sera
de A

re San ae ser am PH QU M are

anis its re l'achat Roch AN Puma Ph Cu én e
A roman Le Ca

Am on 7e
ele dans tee Pol Bu eh
re

À ae Lles qu
Lee ces

iron préside pale VA vi som de romane
Mat des represent du Conbactert ee rue à MURS.
FLE De 2 Vente da Pl Br
PR an ere ER

RUE ape qu mie ÉD, Er di
Féininits

Fe np que omis (AG ous aa
“Tin ons a ee PB a a RE
Ré ele oué ge ue a Pa 2 AE RUE pur CHE
Se MA LS Che ete ends  Lap uet

RS ul pré are ie af an CO our ra im
Aorpe  en pi par ce an

es ton de à PI
Re pres de 4 MES
ed ao Fr ré
5 re frire he Le panne

qi PETER ft

ii eh de Tél es BR eur es bte dia Aube
TA ac in m6 arr Fi Qt

Si Pain va oo eco, ame ane  d'imrbta 1 r
F4 heal im dé battus tes 7 M imée. Feat Sète
pre LA a a 2 a à

aies ee miens EP proc

D
 n
Ras Giro Enr fes Hein tous aus dr ot re Le EE ee

ie nas oh pa des Lane Pire pri

LRTS Le ontsreient Vers 1e Diibonin de M BEA GE
sut

je ein

DAS

Da GS S Béliné u E
Hi

Sara ont d'selurien,

à los état

8 So ni a pr

5 péage

Ssf. 8 pie a Burn Je roma à
sie depot,

EE
tellement
di attes BE

2h ect fa 33 T6 par om ere ep a dan He
Feb exploitent

ue aie

Re de sage Are Mel pour
hr

SAVE LE M, AU
Landes exclae d'iplotatn, «0
ns de la die Lee, pére embr poie ln due to
art a de Pere d'eau à lee date,

Fa
dis

ado de sure Gui does d'en nine ue Vret
sine GRR Sel

de que AB ER

AC ER, Ne Chimie Gomme ait pa (0 man à 4 peu urreme
Bean arte Ra Li Déretran des Min
RNA SN DE mel
EE
A

mer de À ot ue GER Get Rplotation, ce
le nl ans au 8 ee

Hi Te Courtes
ERP

BE

Le bre sara do.
va

D CS
Re ès dent LB 43 UMA Paie pi fout Beat
LU ur contain

2 Gun mes ego *
Bts Brest Pad,
ane mo de mt res +

hic dE Es Fée a
Bb ur auras tacpiraien

a
amet Br co

Be sont ps ob
se me 3 CcËR Pétrole,

ARFIQLE 145 REC DU PRTROUE UT
Lt

Fate

in Ps di Re Se

HER Ee Pt at Hi

ie,

Hg.

Les jones mages a prés aile HE sn

a Ce ht

He de de Page au es Bed LE que BP lame LEE, de tadeanees
Se HT datant ét à Le 23 le Lars
ob a ren
Lo go

ne
1
ne,

sn be tee et BUGS AE 4 nb aus
4
Ares chi rares reste és
aires after

se
is, 3
CRM EEE

rer pe as

piéfiguéa on Panic visait du

: PAGES pe

A
Pique

Lot,
pat

ex rt
core

Gradit qui LS ample cer cou el
eux a mETRe

dans er conte

TE
sante Has Poe so LC ain que les presdiome de series
AARGTERE Dai Fe tes ue Re
RARE F1 Ar a Es paru au
À a es Po amd na done Ge do pv

si

AATICUE EE: PERRGRNEL

Ha

23

ac

si rvec in Eire des Mean Gal
A 1 pla rerement À pres meurs 4 Ve Le
Re LE mn en

ro ee À mit pre

RG lo plan

in deb a He GORR  à L mNeu pur

br ei par 1 Caml EU Hat ne re ser 8 Pire om 41e. M EN

LA AE I Jo VERRE D a air dl

Rave de Tes FO. és apndlect males a

Sd à 3 Th de, oem ire 5 ne pe

He ant dec Piniéaee EU
is du Fer

os ds ga

hé où ne
LPeR

is rennes Pr
Spa LB, came
son a

in eu
sera
de A

re San ae ser am PH QU M are

anis its re l'achat Roch AN Puma Ph Cu én e
A roman Le Ca

Am on 7e
ele dans tee Pol Bu eh
re

À ae Lles qu
Lee ces

iron préside pale VA vi som de romane
Mat des represent du Conbactert ee rue à MURS.
FLE De 2 Vente da Pl Br
PR an ere ER

RUE ape qu mie ÉD, Er di
Féininits

Fe np que omis (AG ous aa
“Tin ons a ee PB a a RE
Ré ele oué ge ue a Pa 2 AE RUE pur CHE
Se MA LS Che ete ends  Lap uet

RS ul pré are ie af an CO our ra im
Aorpe  en pi par ce an

LA Die dre de Pr en A ee Ta ie Mal A pe ut Le
Aa Ne A RARE PS pH FR AO EUR Ra SG BE 166
nie

a CE
hrs in BE
Ts at

SRTICLR IS) GAZ MRTCREL

FALL Ge Reel NE At

BALE En eme de Around Cas Noiet Men As LE Coma are pe DRE 1
Sn SA Sa ANA 2, RAR A RON RE Te

Sera permanente.

SN démo a ee us sen

D
ea de ti Faune de Re

Lever La td RS
SL EE eq ii 3 OUR 29 pire

de 3 Paticke 22, Due pen de acoriauion Alerte peus 1e
se LA) 8 reussi de ts M éme dima 8
EE
anne see

se CU Ne à
A, ESS CE GRETA
ER À nette die canines cuite ee
ee déve de Ga alu! mé tal BE RARE CAS

ne, Ré Panel oisat éonoidenee des (oies pe

Sr canines dre

dr lie Ant LATE pou né Ho AU DRE

Cou ere à doper probe Le Un De po Hp 2
aisée ae

sd

JEeloppeinent 21 à Japan ee dE Fe ae
Genre au sante de AR Een 8 dE rad AS LI LP JR
ice piges e farci Eee Le dispoutime du rrésea Cent

ee
A éme
desireraiteniere,

LE L'Bne ac répété re Let
eh de à RCE
a ph 3 rene

Re Eee

éclat

us Dot
era Re prodetion, Fr ve

a à
D

Jake Ve

fe Suns

Riel ARR BE

Si êe dr Manet,
ee pra À
as qu see

par ee EN

rai een

ar de He 1 Gr Rat UE am

ne à M à 'égree -e R Ajurer ee

D san pa rime 1 PE se ur sg eat
see 19.

Ai du pus obeuu des heat D ee daneatie lee ra de Ga Roof 1

Léxpur a es tion

Pouce qui se hole ee Ne BL ate
cible, à un pi SC JE M Ce ent
sonde que lat étant pre 1e dire du Cg Me a LE LEA
D CAE AN HE Bot AGE ep MAT TEE LRU HHOQNE
aies tes Un cpl sul te Name

da em

en du

32

js Efaule L
ration ve ta détoute de But Male Nr Acié
Le fes pus ne le Mt ge pour dues ui pes de ae 12) ares. Lis
ae ee Ed ve de Siren A0 pere, orne À gels d'a 2e
sn se SE IAA dieu

le Coutraguni éonidère

Ge
mir. demie 2
césurere.

Lo cure Brice
a poule GE,
Péri démon. à Lee (oéreon. ds rte
Rnmisreieton clef 2 ddmiene, Mes alé so frépaie.
candlon, taf, de me a prete Pr

Ci

is He din va le Casta pad
je à pute de

Ca Marteau

Sépia porsiti UT co di ge de usamtion de

Au ciELeR Panise Éitdepénent de lecelist dé fé Nate es
he, 9 20 Ge Bi

Pain  Conlrant india
Sie à Late 0 es letaltione VRP

Pense Lot BBD € au San a LOS

Sea

Coneignt déieit Sueleppe et Péodnire ec Sud pour
A probe

ne Le proreene #5 EE
jee méssH A date
y are

Le Conti dev: 3 pra

Éreaiier du proprunie de der

Moine dese er 5 prévien L Éme D, e

ne Pi ri an am te
2 ds dpi pere

Les pros 5 pc :
géré ee die 4 cotes lemplonion du ue

ie

Lana entente pes Paie

ARILCLE 16 PRANSVORE BIC AND OC ARNO PAR CARALISATIONS

sait dure poste Le boat Midi cutates jet
pr pépins pret A. ANR
sorte et Ha die aol ac de tre

Sala. HE die
reel miens.

a Fe CR AC
AL Fraude de va de Con ae ous GLS aù er slide
A de deu de ete die 224 Pr di
Résine Big de Mn
schaive qui de ee Sue
ui JE opt pra

re ve ke pm de ei
évitent

Se soon

Le rise de ape En

a
me eue de rat eu de

Hans le Lay 6 des eonvaiens ape pod bye de permis où Per ft Ham at
Re

és al hépatique lune de Vaseranis, eo actes Si
tal a bo Le re QE pure ne di Ce
Eee Coma

a

A MR SR Br ac

Les rnb Mine € es 6 aa ne tes
ae ee bi DE
au ho

Les banshe lues 6e vase mé dép au a conan 18
A Capaen ee Fes

stars sé Ja

re 6
SR ar

Le rec enplonne prund cn ar
A de

PR
ge pe GR A A

D
Lt le a, de ro in pt

a 8 eg a ae
a él aa levain de fra de Lime dis 2 ME On
gs ét Ho ie me ane mel em geu  n
a
a

LA Die dre de Pr en A ee Ta ie Mal A pe ut Le
Aa Ne A RARE PS pH FR AO EUR Ra SG BE 166
nie

a CE
hrs in BE
Ts at

SRTICLR IS) GAZ MRTCREL

FALL Ge Reel NE At

BALE En eme de Around Cas Noiet Men As LE Coma are pe DRE 1
Sn SA Sa ANA 2, RAR A RON RE Te

Sera permanente.

SN démo a ee us sen

D
ea de ti Faune de Re

Lever La td RS
SL EE eq ii 3 OUR 29 pire

de 3 Paticke 22, Due pen de acoriauion Alerte peus 1e
se LA) 8 reussi de ts M éme dima 8
EE
anne see

se CU Ne à
A, ESS CE GRETA
ER À nette die canines cuite ee
ee déve de Ga alu! mé tal BE RARE CAS

ne, Ré Panel oisat éonoidenee des (oies pe

Sr canines dre

dr lie Ant LATE pou né Ho AU DRE

Cou ere à doper probe Le Un De po Hp 2
aisée ae

sd

JEeloppeinent 21 à Japan ee dE Fe ae
Genre au sante de AR Een 8 dE rad AS LI LP JR
ice piges e farci Eee Le dispoutime du rrésea Cent

ee
A éme
desireraiteniere,

LE L'Bne ac répété re Let
eh de à RCE
a ph 3 rene

Re Eee

éclat

us Dot
era Re prodetion, Fr ve

a à
D

Jake Ve

fe Suns

Riel ARR BE

Si êe dr Manet,
ee pra À
as qu see

par ee EN

rai een

ar de He 1 Gr Rat UE am

ne à M à 'égree -e R Ajurer ee

D san pa rime 1 PE se ur sg eat
see 19.

Ai du pus obeuu des heat D ee daneatie lee ra de Ga Roof 1

Léxpur a es tion

Pouce qui se hole ee Ne BL ate
cible, à un pi SC JE M Ce ent
sonde que lat étant pre 1e dire du Cg Me a LE LEA
D CAE AN HE Bot AGE ep MAT TEE LRU HHOQNE
aies tes Un cpl sul te Name

da em

en du

32

js Efaule L
ration ve ta détoute de But Male Nr Acié
Le fes pus ne le Mt ge pour dues ui pes de ae 12) ares. Lis
ae ee Ed ve de Siren A0 pere, orne À gels d'a 2e
sn se SE IAA dieu

le Coutraguni éonidère

Ge
mir. demie 2
césurere.

Lo cure Brice
a poule GE,
Péri démon. à Lee (oéreon. ds rte
Rnmisreieton clef 2 ddmiene, Mes alé so frépaie.
candlon, taf, de me a prete Pr

Ci

is He din va le Casta pad
je à pute de

Ca Marteau

Sépia porsiti UT co di ge de usamtion de

Au ciELeR Panise Éitdepénent de lecelist dé fé Nate es
he, 9 20 Ge Bi

Pain  Conlrant india
Sie à Late 0 es letaltione VRP

Pense Lot BBD € au San a LOS

Sea

Coneignt déieit Sueleppe et Péodnire ec Sud pour
A probe

ne Le proreene #5 EE
jee méssH A date
y are

Le Conti dev: 3 pra

Éreaiier du proprunie de der

Moine dese er 5 prévien L Éme D, e

ne Pi ri an am te
2 ds dpi pere

Les pros 5 pc :
géré ee die 4 cotes lemplonion du ue

ie

Lana entente pes Paie

ARILCLE 16 PRANSVORE BIC AND OC ARNO PAR CARALISATIONS

sait dure poste Le boat Midi cutates jet
pr pépins pret A. ANR
sorte et Ha die aol ac de tre

Sala. HE die
reel miens.

a Fe CR AC
AL Fraude de va de Con ae ous GLS aù er slide
A de deu de ete die 224 Pr di
Résine Big de Mn
schaive qui de ee Sue
ui JE opt pra

re ve ke pm de ei
évitent

Se soon

Le rise de ape En

a
me eue de rat eu de

Hans le Lay 6 des eonvaiens ape pod bye de permis où Per ft Ham at
Re

és al hépatique lune de Vaseranis, eo actes Si
tal a bo Le re QE pure ne di Ce
Eee Coma

a

A MR SR Br ac

Les rnb Mine € es 6 aa ne tes
ae ee bi DE
au ho

Les banshe lues 6e vase mé dép au a conan 18
A Capaen ee Fes

stars sé Ja

re 6
SR ar

Le rec enplonne prund cn ar
A de

PR
ge pe GR A A

D
Lt le a, de ro in pt

a 8 eg a ae
a él aa levain de fra de Lime dis 2 ME On
gs ét Ho ie me ane mel em geu  n
a
a

LA Die dre de Pr en A ee Ta ie Mal A pe ut Le
Aa Ne A RARE PS pH FR AO EUR Ra SG BE 166
nie

a CE
hrs in BE
Ts at

SRTICLR IS) GAZ MRTCREL

FALL Ge Reel NE At

BALE En eme de Around Cas Noiet Men As LE Coma are pe DRE 1
Sn SA Sa ANA 2, RAR A RON RE Te

Sera permanente.

SN démo a ee us sen

D
ea de ti Faune de Re

Lever La td RS
SL EE eq ii 3 OUR 29 pire

de 3 Paticke 22, Due pen de acoriauion Alerte peus 1e
se LA) 8 reussi de ts M éme dima 8
EE
anne see

se CU Ne à
A, ESS CE GRETA
ER À nette die canines cuite ee
ee déve de Ga alu! mé tal BE RARE CAS

ne, Ré Panel oisat éonoidenee des (oies pe

Sr canines dre

dr lie Ant LATE pou né Ho AU DRE

Cou ere à doper probe Le Un De po Hp 2
aisée ae

sd

JEeloppeinent 21 à Japan ee dE Fe ae
Genre au sante de AR Een 8 dE rad AS LI LP JR
ice piges e farci Eee Le dispoutime du rrésea Cent

ee
A éme
desireraiteniere,

LE L'Bne ac répété re Let
eh de à RCE
a ph 3 rene

Re Eee

éclat

us Dot
era Re prodetion, Fr ve

a à
D

Jake Ve

fe Suns

Riel ARR BE

Si êe dr Manet,
ee pra À
as qu see

par ee EN

rai een

ar de He 1 Gr Rat UE am

ne à M à 'égree -e R Ajurer ee

D san pa rime 1 PE se ur sg eat
see 19.

Ai du pus obeuu des heat D ee daneatie lee ra de Ga Roof 1

Léxpur a es tion

Pouce qui se hole ee Ne BL ate
cible, à un pi SC JE M Ce ent
sonde que lat étant pre 1e dire du Cg Me a LE LEA
D CAE AN HE Bot AGE ep MAT TEE LRU HHOQNE
aies tes Un cpl sul te Name

da em

en du

32

js Efaule L
ration ve ta détoute de But Male Nr Acié
Le fes pus ne le Mt ge pour dues ui pes de ae 12) ares. Lis
ae ee Ed ve de Siren A0 pere, orne À gels d'a 2e
sn se SE IAA dieu

le Coutraguni éonidère

Ge
mir. demie 2
césurere.

Lo cure Brice
a poule GE,
Péri démon. à Lee (oéreon. ds rte
Rnmisreieton clef 2 ddmiene, Mes alé so frépaie.
candlon, taf, de me a prete Pr

Ci

is He din va le Casta pad
je à pute de

Ca Marteau

Sépia porsiti UT co di ge de usamtion de

Au ciELeR Panise Éitdepénent de lecelist dé fé Nate es
he, 9 20 Ge Bi

Pain  Conlrant india
Sie à Late 0 es letaltione VRP

Pense Lot BBD € au San a LOS

Sea

Coneignt déieit Sueleppe et Péodnire ec Sud pour
A probe

ne Le proreene #5 EE
jee méssH A date
y are

Le Conti dev: 3 pra

Éreaiier du proprunie de der

Moine dese er 5 prévien L Éme D, e

ne Pi ri an am te
2 ds dpi pere

Les pros 5 pc :
géré ee die 4 cotes lemplonion du ue

ie

Lana entente pes Paie

ARILCLE 16 PRANSVORE BIC AND OC ARNO PAR CARALISATIONS

sait dure poste Le boat Midi cutates jet
pr pépins pret A. ANR
sorte et Ha die aol ac de tre

Sala. HE die
reel miens.

a Fe CR AC
AL Fraude de va de Con ae ous GLS aù er slide
A de deu de ete die 224 Pr di
Résine Big de Mn
schaive qui de ee Sue
ui JE opt pra

re ve ke pm de ei
évitent

Se soon

Le rise de ape En

a
me eue de rat eu de

Hans le Lay 6 des eonvaiens ape pod bye de permis où Per ft Ham at
Re

és al hépatique lune de Vaseranis, eo actes Si
tal a bo Le re QE pure ne di Ce
Eee Coma

a

A MR SR Br ac

Les rnb Mine € es 6 aa ne tes
ae ee bi DE
au ho

Les banshe lues 6e vase mé dép au a conan 18
A Capaen ee Fes

stars sé Ja

re 6
SR ar

Le rec enplonne prund cn ar
A de

PR
ge pe GR A A

D
Lt le a, de ro in pt

a 8 eg a ae
a él aa levain de fra de Lime dis 2 ME On
gs ét Ho ie me ane mel em geu  n
a
a

LA Die dre de Pr en A ee Ta ie Mal A pe ut Le
Aa Ne A RARE PS pH FR AO EUR Ra SG BE 166
nie

a CE
hrs in BE
Ts at

SRTICLR IS) GAZ MRTCREL

FALL Ge Reel NE At

BALE En eme de Around Cas Noiet Men As LE Coma are pe DRE 1
Sn SA Sa ANA 2, RAR A RON RE Te

Sera permanente.

SN démo a ee us sen

D
ea de ti Faune de Re

Lever La td RS
SL EE eq ii 3 OUR 29 pire

de 3 Paticke 22, Due pen de acoriauion Alerte peus 1e
se LA) 8 reussi de ts M éme dima 8
EE
anne see

se CU Ne à
A, ESS CE GRETA
ER À nette die canines cuite ee
ee déve de Ga alu! mé tal BE RARE CAS

ne, Ré Panel oisat éonoidenee des (oies pe

Sr canines dre

dr lie Ant LATE pou né Ho AU DRE

Cou ere à doper probe Le Un De po Hp 2
aisée ae

sd

JEeloppeinent 21 à Japan ee dE Fe ae
Genre au sante de AR Een 8 dE rad AS LI LP JR
ice piges e farci Eee Le dispoutime du rrésea Cent

ee
A éme
desireraiteniere,

LE L'Bne ac répété re Let
eh de à RCE
a ph 3 rene

Re Eee

éclat

us Dot
era Re prodetion, Fr ve

a à
D

Jake Ve

fe Suns

Riel ARR BE

Si êe dr Manet,
ee pra À
as qu see

par ee EN

rai een

ar de He 1 Gr Rat UE am

ne à M à 'égree -e R Ajurer ee

D san pa rime 1 PE se ur sg eat
see 19.

Ai du pus obeuu des heat D ee daneatie lee ra de Ga Roof 1

Léxpur a es tion

Pouce qui se hole ee Ne BL ate
cible, à un pi SC JE M Ce ent
sonde que lat étant pre 1e dire du Cg Me a LE LEA
D CAE AN HE Bot AGE ep MAT TEE LRU HHOQNE
aies tes Un cpl sul te Name

da em

en du

32

js Efaule L
ration ve ta détoute de But Male Nr Acié
Le fes pus ne le Mt ge pour dues ui pes de ae 12) ares. Lis
ae ee Ed ve de Siren A0 pere, orne À gels d'a 2e
sn se SE IAA dieu

le Coutraguni éonidère

Ge
mir. demie 2
césurere.

Lo cure Brice
a poule GE,
Péri démon. à Lee (oéreon. ds rte
Rnmisreieton clef 2 ddmiene, Mes alé so frépaie.
candlon, taf, de me a prete Pr

Ci

is He din va le Casta pad
je à pute de

Ca Marteau

Sépia porsiti UT co di ge de usamtion de

Au ciELeR Panise Éitdepénent de lecelist dé fé Nate es
he, 9 20 Ge Bi

Pain  Conlrant india
Sie à Late 0 es letaltione VRP

Pense Lot BBD € au San a LOS

Sea

Coneignt déieit Sueleppe et Péodnire ec Sud pour
A probe

ne Le proreene #5 EE
jee méssH A date
y are

Le Conti dev: 3 pra

Éreaiier du proprunie de der

Moine dese er 5 prévien L Éme D, e

ne Pi ri an am te
2 ds dpi pere

Les pros 5 pc :
géré ee die 4 cotes lemplonion du ue

ie

Lana entente pes Paie

ARILCLE 16 PRANSVORE BIC AND OC ARNO PAR CARALISATIONS

sait dure poste Le boat Midi cutates jet
pr pépins pret A. ANR
sorte et Ha die aol ac de tre

Sala. HE die
reel miens.

a Fe CR AC
AL Fraude de va de Con ae ous GLS aù er slide
A de deu de ete die 224 Pr di
Résine Big de Mn
schaive qui de ee Sue
ui JE opt pra

re ve ke pm de ei
évitent

Se soon

Le rise de ape En

a
me eue de rat eu de

Hans le Lay 6 des eonvaiens ape pod bye de permis où Per ft Ham at
Re

és al hépatique lune de Vaseranis, eo actes Si
tal a bo Le re QE pure ne di Ce
Eee Coma

a

A MR SR Br ac

Les rnb Mine € es 6 aa ne tes
ae ee bi DE
au ho

Les banshe lues 6e vase mé dép au a conan 18
A Capaen ee Fes

stars sé Ja

re 6
SR ar

Le rec enplonne prund cn ar
A de

PR
ge pe GR A A

D
Lt le a, de ro in pt

a 8 eg a ae
a él aa levain de fra de Lime dis 2 ME On
gs ét Ho ie me ane mel em geu  n
a
a

ame au
paie ie pro

cn rem

dneies Es
ne NE SR

Aa ae

sénat pd vds ta

a

LR pr au Us art A sup re A

A a A 1 ra mort, Le de déeprlre par  q R
LT ae a pale pa aie 28 re

ik

a

Does ds ali érosion feet ne
Cao TRE État 7 à
FEES

Lie pare &
Hole
rene,

over

8 Sao de Pure Nas
Le Cnnétit du Je ensuite ds randos VUE PARRIE LEE re
BR ra prie ut 2 pa

a de Eu d'H ues daiat cad

pus eo LE

19

salt
Re
en da Re tes

ne
dE

Sonde compare de qua de MEL 6 Ce RL

da ane ae ARE CIE
en Répubiqn Lut

Si
EF er

Sgen qu gaie de PE Brad pandas
jee Le,

de au Corine à pl aie LE I aiebie etes Rndle
le he qu corsa FA conformer au présent Le,
Sam De Horsome dur crabe à LÉRE Le à Faite
2 re monnaie épalen 2 de serve de ro nf mi
au des LOUIS Re RAD PATES.

APE Fonte au Begue
Sir as ni is dur

A un
HF es ce Qu dns 1 BR 6 réa à en ve va pas Sp
Ra ee is Éd AAA ER RARE PI, QUES
rai sde de Has

cles gare eau fai ape moe épulique tige 6e
Mie po He qe 28 Coulon A aa ue oi
Aigues flans de Ps ler PRAÈR SP Nes
He dome

da
Pope pare et eur fall fera nor net che exonees de

nent eg di au régis LE ét ot

Se cas role ait 2
3 Ce dr Dee

Rs nr lle de Reis ga

Rhino de ar

8

sagas nvéc:

CAR LOTIR EXP PRORARIENRENT

RE
je dans induire pére 4
LR Élu 1 és

drop
D ere
A) cie an moe sa
man rate E priparés

SA AE À

Sent ce

Ce 1 Gonna nn pu EEE
ue ar l'amtrgte nent des ets 2 M
coprrbe  clled qu ae péénalemmer are dan À dub pelroibe fret
pour de emalbaiens ee éllians de cafe mue focéomanr dan den evnlioes
és

a
es ia Center ee

dite Die M Es Bride ému Bu on
de re fe

pee

ape on pe SU
ie Bee HO pue ou EN ue

date ii id Bees éghheter à 2 dico
en MAR AN pu a lin
alor res

Si rires 9 caméras à 6
ee part Vins ds Dash,
és

1e a dre pe

A ae og

Ba à de de WE) ma

ë pa en Eu
Dati et dé eo a 4 aa LACS EN pan 6 is
td sons rire CRE

pot qu qe & of 2
in joe ae ed dat a eee

pe en st
ar ae ER DM

ARERRIRUX EN Pi

CRULE LRU

A
Bu de Le Republique
A

(AR te Cost mdr à ati de
Raueni à so ERA 2 ro aie

Re à D at He

0
garion
Pr

#

ml Leu dr et ne a en set le pattes
Ph fan

HE Le Conti a mt 2 nec an Rein dede Fe ME
La md tn pr 6 ie Ver, Le qe. ab
mm me, De re À ge
Re op M pu Dans PAG À LEE D a RL
Hé ce cam te Si ir slémn n v de pier Li
a a apple de ne

 .

date Han à RS
amant a Rate pe te, gi ms a
He cine 2e Com code dieu de Rest RP
Cet ee ae ae de ER jar ou 7 ie
ST
A one 66 rl ra CERN 8 RE
à
is ane doute dot Ci ne Bei.
ARHÈLE RE CUANER
DL AE Fan ge ur 3 née de ue ca dope 8 hab

co atant
À duree Le Dpt

lames de Rananis, ironie pu pen
ne PAG Be pe
Faute

Are Cu (es
de HUE CAR

Maui
# A éme a EM
5

Bo 0e Cri Pere er és
dti eee hais La Rap br a de Nr

D D
présent Contre Bin que Ja ditendue 7 prog de Noire re porn es
ais Pit

ame au
paie ie pro

cn rem

dneies Es
ne NE SR

Aa ae

sénat pd vds ta

a

LR pr au Us art A sup re A

A a A 1 ra mort, Le de déeprlre par  q R
LT ae a pale pa aie 28 re

ik

a

Does ds ali érosion feet ne
Cao TRE État 7 à
FEES

Lie pare &
Hole
rene,

over

8 Sao de Pure Nas
Le Cnnétit du Je ensuite ds randos VUE PARRIE LEE re
BR ra prie ut 2 pa

a de Eu d'H ues daiat cad

pus eo LE

19

salt
Re
en da Re tes

ne
dE

Sonde compare de qua de MEL 6 Ce RL

da ane ae ARE CIE
en Répubiqn Lut

Si
EF er

Sgen qu gaie de PE Brad pandas
jee Le,

de au Corine à pl aie LE I aiebie etes Rndle
le he qu corsa FA conformer au présent Le,
Sam De Horsome dur crabe à LÉRE Le à Faite
2 re monnaie épalen 2 de serve de ro nf mi
au des LOUIS Re RAD PATES.

APE Fonte au Begue
Sir as ni is dur

A un
HF es ce Qu dns 1 BR 6 réa à en ve va pas Sp
Ra ee is Éd AAA ER RARE PI, QUES
rai sde de Has

cles gare eau fai ape moe épulique tige 6e
Mie po He qe 28 Coulon A aa ue oi
Aigues flans de Ps ler PRAÈR SP Nes
He dome

da
Pope pare et eur fall fera nor net che exonees de

nent eg di au régis LE ét ot

Se cas role ait 2
3 Ce dr Dee

Rs nr lle de Reis ga

Rhino de ar

8

sagas nvéc:

CAR LOTIR EXP PRORARIENRENT

RE
je dans induire pére 4
LR Élu 1 és

drop
D ere
A) cie an moe sa
man rate E priparés

SA AE À

Sent ce

Ce 1 Gonna nn pu EEE
ue ar l'amtrgte nent des ets 2 M
coprrbe  clled qu ae péénalemmer are dan À dub pelroibe fret
pour de emalbaiens ee éllians de cafe mue focéomanr dan den evnlioes
és

a
es ia Center ee

dite Die M Es Bride ému Bu on
de re fe

pee

ape on pe SU
ie Bee HO pue ou EN ue

date ii id Bees éghheter à 2 dico
en MAR AN pu a lin
alor res

Si rires 9 caméras à 6
ee part Vins ds Dash,
és

1e a dre pe

A ae og

Ba à de de WE) ma

ë pa en Eu
Dati et dé eo a 4 aa LACS EN pan 6 is
td sons rire CRE

pot qu qe & of 2
in joe ae ed dat a eee

pe en st
ar ae ER DM

ARERRIRUX EN Pi

CRULE LRU

A
Bu de Le Republique
A

(AR te Cost mdr à ati de
Raueni à so ERA 2 ro aie

Re à D at He

0
garion
Pr

#

ml Leu dr et ne a en set le pattes
Ph fan

HE Le Conti a mt 2 nec an Rein dede Fe ME
La md tn pr 6 ie Ver, Le qe. ab
mm me, De re À ge
Re op M pu Dans PAG À LEE D a RL
Hé ce cam te Si ir slémn n v de pier Li
a a apple de ne

 .

date Han à RS
amant a Rate pe te, gi ms a
He cine 2e Com code dieu de Rest RP
Cet ee ae ae de ER jar ou 7 ie
ST
A one 66 rl ra CERN 8 RE
à
is ane doute dot Ci ne Bei.
ARHÈLE RE CUANER
DL AE Fan ge ur 3 née de ue ca dope 8 hab

co atant
À duree Le Dpt

lames de Rananis, ironie pu pen
ne PAG Be pe
Faute

Are Cu (es
de HUE CAR

Maui
# A éme a EM
5

Bo 0e Cri Pere er és
dti eee hais La Rap br a de Nr

D D
présent Contre Bin que Ja ditendue 7 prog de Noire re porn es
ais Pit

ame au
paie ie pro

cn rem

dneies Es
ne NE SR

Aa ae

sénat pd vds ta

a

LR pr au Us art A sup re A

A a A 1 ra mort, Le de déeprlre par  q R
LT ae a pale pa aie 28 re

ik

a

Does ds ali érosion feet ne
Cao TRE État 7 à
FEES

Lie pare &
Hole
rene,

over

8 Sao de Pure Nas
Le Cnnétit du Je ensuite ds randos VUE PARRIE LEE re
BR ra prie ut 2 pa

a de Eu d'H ues daiat cad

pus eo LE

19

salt
Re
en da Re tes

ne
dE

Sonde compare de qua de MEL 6 Ce RL

da ane ae ARE CIE
en Répubiqn Lut

Si
EF er

Sgen qu gaie de PE Brad pandas
jee Le,

de au Corine à pl aie LE I aiebie etes Rndle
le he qu corsa FA conformer au présent Le,
Sam De Horsome dur crabe à LÉRE Le à Faite
2 re monnaie épalen 2 de serve de ro nf mi
au des LOUIS Re RAD PATES.

APE Fonte au Begue
Sir as ni is dur

A un
HF es ce Qu dns 1 BR 6 réa à en ve va pas Sp
Ra ee is Éd AAA ER RARE PI, QUES
rai sde de Has

cles gare eau fai ape moe épulique tige 6e
Mie po He qe 28 Coulon A aa ue oi
Aigues flans de Ps ler PRAÈR SP Nes
He dome

da
Pope pare et eur fall fera nor net che exonees de

nent eg di au régis LE ét ot

Se cas role ait 2
3 Ce dr Dee

Rs nr lle de Reis ga

Rhino de ar

8

sagas nvéc:

CAR LOTIR EXP PRORARIENRENT

RE
je dans induire pére 4
LR Élu 1 és

drop
D ere
A) cie an moe sa
man rate E priparés

SA AE À

Sent ce

Ce 1 Gonna nn pu EEE
ue ar l'amtrgte nent des ets 2 M
coprrbe  clled qu ae péénalemmer are dan À dub pelroibe fret
pour de emalbaiens ee éllians de cafe mue focéomanr dan den evnlioes
és

a
es ia Center ee

dite Die M Es Bride ému Bu on
de re fe

pee

ape on pe SU
ie Bee HO pue ou EN ue

date ii id Bees éghheter à 2 dico
en MAR AN pu a lin
alor res

Si rires 9 caméras à 6
ee part Vins ds Dash,
és

1e a dre pe

A ae og

Ba à de de WE) ma

ë pa en Eu
Dati et dé eo a 4 aa LACS EN pan 6 is
td sons rire CRE

pot qu qe & of 2
in joe ae ed dat a eee

pe en st
ar ae ER DM

ARERRIRUX EN Pi

CRULE LRU

A
Bu de Le Republique
A

(AR te Cost mdr à ati de
Raueni à so ERA 2 ro aie

Re à D at He

0
garion
Pr

#

ml Leu dr et ne a en set le pattes
Ph fan

HE Le Conti a mt 2 nec an Rein dede Fe ME
La md tn pr 6 ie Ver, Le qe. ab
mm me, De re À ge
Re op M pu Dans PAG À LEE D a RL
Hé ce cam te Si ir slémn n v de pier Li
a a apple de ne

 .

date Han à RS
amant a Rate pe te, gi ms a
He cine 2e Com code dieu de Rest RP
Cet ee ae ae de ER jar ou 7 ie
ST
A one 66 rl ra CERN 8 RE
à
is ane doute dot Ci ne Bei.
ARHÈLE RE CUANER
DL AE Fan ge ur 3 née de ue ca dope 8 hab

co atant
À duree Le Dpt

lames de Rananis, ironie pu pen
ne PAG Be pe
Faute

Are Cu (es
de HUE CAR

Maui
# A éme a EM
5

Bo 0e Cri Pere er és
dti eee hais La Rap br a de Nr

D D
présent Contre Bin que Ja ditendue 7 prog de Noire re porn es
ais Pit

ame au
paie ie pro

cn rem

dneies Es
ne NE SR

Aa ae

sénat pd vds ta

a

LR pr au Us art A sup re A

A a A 1 ra mort, Le de déeprlre par  q R
LT ae a pale pa aie 28 re

ik

a

Does ds ali érosion feet ne
Cao TRE État 7 à
FEES

Lie pare &
Hole
rene,

over

8 Sao de Pure Nas
Le Cnnétit du Je ensuite ds randos VUE PARRIE LEE re
BR ra prie ut 2 pa

a de Eu d'H ues daiat cad

pus eo LE

19

salt
Re
en da Re tes

ne
dE

Sonde compare de qua de MEL 6 Ce RL

da ane ae ARE CIE
en Répubiqn Lut

Si
EF er

Sgen qu gaie de PE Brad pandas
jee Le,

de au Corine à pl aie LE I aiebie etes Rndle
le he qu corsa FA conformer au présent Le,
Sam De Horsome dur crabe à LÉRE Le à Faite
2 re monnaie épalen 2 de serve de ro nf mi
au des LOUIS Re RAD PATES.

APE Fonte au Begue
Sir as ni is dur

A un
HF es ce Qu dns 1 BR 6 réa à en ve va pas Sp
Ra ee is Éd AAA ER RARE PI, QUES
rai sde de Has

cles gare eau fai ape moe épulique tige 6e
Mie po He qe 28 Coulon A aa ue oi
Aigues flans de Ps ler PRAÈR SP Nes
He dome

da
Pope pare et eur fall fera nor net che exonees de

nent eg di au régis LE ét ot

Se cas role ait 2
3 Ce dr Dee

Rs nr lle de Reis ga

Rhino de ar

8

sagas nvéc:

CAR LOTIR EXP PRORARIENRENT

RE
je dans induire pére 4
LR Élu 1 és

drop
D ere
A) cie an moe sa
man rate E priparés

SA AE À

Sent ce

Ce 1 Gonna nn pu EEE
ue ar l'amtrgte nent des ets 2 M
coprrbe  clled qu ae péénalemmer are dan À dub pelroibe fret
pour de emalbaiens ee éllians de cafe mue focéomanr dan den evnlioes
és

a
es ia Center ee

dite Die M Es Bride ému Bu on
de re fe

pee

ape on pe SU
ie Bee HO pue ou EN ue

date ii id Bees éghheter à 2 dico
en MAR AN pu a lin
alor res

Si rires 9 caméras à 6
ee part Vins ds Dash,
és

1e a dre pe

A ae og

Ba à de de WE) ma

ë pa en Eu
Dati et dé eo a 4 aa LACS EN pan 6 is
td sons rire CRE

pot qu qe & of 2
in joe ae ed dat a eee

pe en st
ar ae ER DM

ARERRIRUX EN Pi

CRULE LRU

A
Bu de Le Republique
A

(AR te Cost mdr à ati de
Raueni à so ERA 2 ro aie

Re à D at He

0
garion
Pr

#

ml Leu dr et ne a en set le pattes
Ph fan

HE Le Conti a mt 2 nec an Rein dede Fe ME
La md tn pr 6 ie Ver, Le qe. ab
mm me, De re À ge
Re op M pu Dans PAG À LEE D a RL
Hé ce cam te Si ir slémn n v de pier Li
a a apple de ne

 .

date Han à RS
amant a Rate pe te, gi ms a
He cine 2e Com code dieu de Rest RP
Cet ee ae ae de ER jar ou 7 ie
ST
A one 66 rl ra CERN 8 RE
à
is ane doute dot Ci ne Bei.
ARHÈLE RE CUANER
DL AE Fan ge ur 3 née de ue ca dope 8 hab

co atant
À duree Le Dpt

lames de Rananis, ironie pu pen
ne PAG Be pe
Faute

Are Cu (es
de HUE CAR

Maui
# A éme a EM
5

Bo 0e Cri Pere er és
dti eee hais La Rap br a de Nr

D D
présent Contre Bin que Ja ditendue 7 prog de Noire re porn es
ais Pit

aies

Ne

553

iva

a

ai

Es

Ste

Arte nées à

rés dés Op Pas

1 à nan
rat

2 Dre de prttgner ur te
raie l.des devis Une
ses és 8 Ré

A
4 Eire PA arr
que Herr He

ÉdaGEe hour sons accablé pat Re Couleur ete de
ie near le pénélmer

page deu dore ea

A Lors & Cane
Comp es otre

a

ns Que de FOR Bu ré LS

PRE ne en cn ae I Ro med

Some tijustions fotos ee EB. CRT
ÿ se (EST nr

Es

LR 20 CENEE RES LRERBS, LAIT NONICEATRE, COMPRAEIE LER

ES sépists etais 4 conne 1 Connie 2 -ont te 6
A ER A I Pre Copue (à armee En

senc Eos hea
ne Lors

Les taper 2 orne A ompies Run Rene ee aigue laque ge NÉS 8 DAS
Bee nulles Jos par pce MES pete le ue et les sie
rate an he és Lo

es ee co sc ur one ec
Je Mines rev pou dé em me ur En Fémes

ES
sels

2 donnes en Cons Re nent done FES mp du En demie À a
PASSA 2e PO da on tan 0 PRÉ CE
te dieu opens a 1e lu Be En RS

it ce ne vo der ai Contient Ha pra 2
Fes és pop repas &tHivnse 0 cmpese een À Lords 20 1 pont £ne
Es ea des sel de Cabane de oi de Seat a A re
Hmique de Massa. À at us 1 A SU

spin eus pl
bi sen 2e Ma

de eseae epae Les

sens

one A em ur fm den pr Bou ré eme Eur

oies
ee a
AE rip.

So al, paire ob
A du poires

da pi

Ferre es ai D is

in ms ne em 1 CONIRREN ET

ed ee para ie

als des Cris Pamiers

RE FEES. PES Fe

depuis due JE du récent a en ju
Ph

a
Font: pour

Le
Muse Past Sor

opte
EL digue are en

ph a Le cer d

in Fée dl ee

so pet tu 120) junte
dd oi

Mise Hesse au
ge de re ch
das

se MED eene au pra. de AN Pose

or Rat pren did BONE Du Ce En pores, Led ER
ñ Rare

spams

Rouet
Pémerarr
Lin

A er ür bér
de present Conde

lies 14 juge ©
et BG dis

que La aber nement ii Tr il Me à Hé ur.

Es ge de memes en date. Le Ce

HE Les

LE ice 8 tn pres a 28 ed ere

La Opaarns ec rte Has di GE SL PRIE Aie 6e

one pou ete Lu chu mes prier
D ra RSR DNS LE

a US

be Pier Bot ins coie Les depates HGauies d'evaéen AU

RE
des on a den ions é laie 102.

Ses due ur dt oem pas able en Doré ae ue LES
robe io ds coin ecran et Fraues

aan dora dam puieréem 16 in
A CR a
PS ee a EL RE Oo

EE pa dat be

ARTIÉLRDTE FARMICIAREEON DE LEET

CR ï
présent Contre copie Je del de de La pren mure ne d'esphion,
Tor méme a ne a ne pui es Em CU
nées een que 2 Cr a nue Contre do
pré ares

ai des Créibiens

SR die
ont GES par ti arts conte
Re la gt de te naoms a Bo pote a ui den PU,
Lana ee à cc ot

te

214 La pacte
drérén inditi done

gi évée out

QU

Ha ne our Se
éErnloiation

Ji esse af pi der
LB PétindieF Eng

feras ap
Fa de pa

né en pare au ob
Esércencines predoita

1 puit picetlon a esvenant Sr

12 Conan near à bn ren ae ge our LE ol on
eee Les pastis pi at e
a paie ER a a

Late Contact da
sms rul lu du

se néons Lise
piscine 2 à

Eanirepie nage gra gras
RE Qu Hu rs pe ce

Fute ét
re

Greta
an du

lisser bn heinoque A es
a rit De GRO 9 pe eh A

ai

Ce a
Le ae co le Con ue ce PA rev

D nt pra ape ox pe re 6
A LE
Catieut

LA péqe deeu pau
ra ME ir AE Are
ir de d'é e prei

% +
care tbnd oi Dontrieae e ea ler
sie ic disposés du pré cites

LR is ep de
XF he ea Ru
Dr Péitiene dé platt AUE

à Th 2

nique re otre re dim e € 82 0

crie de ces 65 Ré Hague de NA

Armée à ue dure BL

Ps pen ii, nl a fee op di
EE
EL re Péri ca ae ee
ten à
ae Sn cave a es ao RAR ZA
Ce Pa ge ie Le Ci CRU EE VUS

LÉ ee art

en de te
EE en

aies

Ne

553

iva

a

ai

Es

Ste

Arte nées à

rés dés Op Pas

1 à nan
rat

2 Dre de prttgner ur te
raie l.des devis Une
ses és 8 Ré

A
4 Eire PA arr
que Herr He

ÉdaGEe hour sons accablé pat Re Couleur ete de
ie near le pénélmer

page deu dore ea

A Lors & Cane
Comp es otre

a

ns Que de FOR Bu ré LS

PRE ne en cn ae I Ro med

Some tijustions fotos ee EB. CRT
ÿ se (EST nr

Es

LR 20 CENEE RES LRERBS, LAIT NONICEATRE, COMPRAEIE LER

ES sépists etais 4 conne 1 Connie 2 -ont te 6
A ER A I Pre Copue (à armee En

senc Eos hea
ne Lors

Les taper 2 orne A ompies Run Rene ee aigue laque ge NÉS 8 DAS
Bee nulles Jos par pce MES pete le ue et les sie
rate an he és Lo

es ee co sc ur one ec
Je Mines rev pou dé em me ur En Fémes

ES
sels

2 donnes en Cons Re nent done FES mp du En demie À a
PASSA 2e PO da on tan 0 PRÉ CE
te dieu opens a 1e lu Be En RS

it ce ne vo der ai Contient Ha pra 2
Fes és pop repas &tHivnse 0 cmpese een À Lords 20 1 pont £ne
Es ea des sel de Cabane de oi de Seat a A re
Hmique de Massa. À at us 1 A SU

spin eus pl
bi sen 2e Ma

de eseae epae Les

sens

one A em ur fm den pr Bou ré eme Eur

oies
ee a
AE rip.

So al, paire ob
A du poires

da pi

Ferre es ai D is

in ms ne em 1 CONIRREN ET

ed ee para ie

als des Cris Pamiers

RE FEES. PES Fe

depuis due JE du récent a en ju
Ph

a
Font: pour

Le
Muse Past Sor

opte
EL digue are en

ph a Le cer d

in Fée dl ee

so pet tu 120) junte
dd oi

Mise Hesse au
ge de re ch
das

se MED eene au pra. de AN Pose

or Rat pren did BONE Du Ce En pores, Led ER
ñ Rare

spams

Rouet
Pémerarr
Lin

A er ür bér
de present Conde

lies 14 juge ©
et BG dis

que La aber nement ii Tr il Me à Hé ur.

Es ge de memes en date. Le Ce

HE Les

LE ice 8 tn pres a 28 ed ere

La Opaarns ec rte Has di GE SL PRIE Aie 6e

one pou ete Lu chu mes prier
D ra RSR DNS LE

a US

be Pier Bot ins coie Les depates HGauies d'evaéen AU

RE
des on a den ions é laie 102.

Ses due ur dt oem pas able en Doré ae ue LES
robe io ds coin ecran et Fraues

aan dora dam puieréem 16 in
A CR a
PS ee a EL RE Oo

EE pa dat be

ARTIÉLRDTE FARMICIAREEON DE LEET

CR ï
présent Contre copie Je del de de La pren mure ne d'esphion,
Tor méme a ne a ne pui es Em CU
nées een que 2 Cr a nue Contre do
pré ares

ai des Créibiens

SR die
ont GES par ti arts conte
Re la gt de te naoms a Bo pote a ui den PU,
Lana ee à cc ot

te

214 La pacte
drérén inditi done

gi évée out

QU

Ha ne our Se
éErnloiation

Ji esse af pi der
LB PétindieF Eng

feras ap
Fa de pa

né en pare au ob
Esércencines predoita

1 puit picetlon a esvenant Sr

12 Conan near à bn ren ae ge our LE ol on
eee Les pastis pi at e
a paie ER a a

Late Contact da
sms rul lu du

se néons Lise
piscine 2 à

Eanirepie nage gra gras
RE Qu Hu rs pe ce

Fute ét
re

Greta
an du

lisser bn heinoque A es
a rit De GRO 9 pe eh A

ai

Ce a
Le ae co le Con ue ce PA rev

D nt pra ape ox pe re 6
A LE
Catieut

LA péqe deeu pau
ra ME ir AE Are
ir de d'é e prei

% +
care tbnd oi Dontrieae e ea ler
sie ic disposés du pré cites

LR is ep de
XF he ea Ru
Dr Péitiene dé platt AUE

à Th 2

nique re otre re dim e € 82 0

crie de ces 65 Ré Hague de NA

Armée à ue dure BL

Ps pen ii, nl a fee op di
EE
EL re Péri ca ae ee
ten à
ae Sn cave a es ao RAR ZA
Ce Pa ge ie Le Ci CRU EE VUS

LÉ ee art

en de te
EE en

aies

Ne

553

iva

a

ai

Es

Ste

Arte nées à

rés dés Op Pas

1 à nan
rat

2 Dre de prttgner ur te
raie l.des devis Une
ses és 8 Ré

A
4 Eire PA arr
que Herr He

ÉdaGEe hour sons accablé pat Re Couleur ete de
ie near le pénélmer

page deu dore ea

A Lors & Cane
Comp es otre

a

ns Que de FOR Bu ré LS

PRE ne en cn ae I Ro med

Some tijustions fotos ee EB. CRT
ÿ se (EST nr

Es

LR 20 CENEE RES LRERBS, LAIT NONICEATRE, COMPRAEIE LER

ES sépists etais 4 conne 1 Connie 2 -ont te 6
A ER A I Pre Copue (à armee En

senc Eos hea
ne Lors

Les taper 2 orne A ompies Run Rene ee aigue laque ge NÉS 8 DAS
Bee nulles Jos par pce MES pete le ue et les sie
rate an he és Lo

es ee co sc ur one ec
Je Mines rev pou dé em me ur En Fémes

ES
sels

2 donnes en Cons Re nent done FES mp du En demie À a
PASSA 2e PO da on tan 0 PRÉ CE
te dieu opens a 1e lu Be En RS

it ce ne vo der ai Contient Ha pra 2
Fes és pop repas &tHivnse 0 cmpese een À Lords 20 1 pont £ne
Es ea des sel de Cabane de oi de Seat a A re
Hmique de Massa. À at us 1 A SU

spin eus pl
bi sen 2e Ma

de eseae epae Les

sens

one A em ur fm den pr Bou ré eme Eur

oies
ee a
AE rip.

So al, paire ob
A du poires

da pi

Ferre es ai D is

in ms ne em 1 CONIRREN ET

ed ee para ie

als des Cris Pamiers

RE FEES. PES Fe

depuis due JE du récent a en ju
Ph

a
Font: pour

Le
Muse Past Sor

opte
EL digue are en

ph a Le cer d

in Fée dl ee

so pet tu 120) junte
dd oi

Mise Hesse au
ge de re ch
das

se MED eene au pra. de AN Pose

or Rat pren did BONE Du Ce En pores, Led ER
ñ Rare

spams

Rouet
Pémerarr
Lin

A er ür bér
de present Conde

lies 14 juge ©
et BG dis

que La aber nement ii Tr il Me à Hé ur.

Es ge de memes en date. Le Ce

HE Les

LE ice 8 tn pres a 28 ed ere

La Opaarns ec rte Has di GE SL PRIE Aie 6e

one pou ete Lu chu mes prier
D ra RSR DNS LE

a US

be Pier Bot ins coie Les depates HGauies d'evaéen AU

RE
des on a den ions é laie 102.

Ses due ur dt oem pas able en Doré ae ue LES
robe io ds coin ecran et Fraues

aan dora dam puieréem 16 in
A CR a
PS ee a EL RE Oo

EE pa dat be

ARTIÉLRDTE FARMICIAREEON DE LEET

CR ï
présent Contre copie Je del de de La pren mure ne d'esphion,
Tor méme a ne a ne pui es Em CU
nées een que 2 Cr a nue Contre do
pré ares

ai des Créibiens

SR die
ont GES par ti arts conte
Re la gt de te naoms a Bo pote a ui den PU,
Lana ee à cc ot

te

214 La pacte
drérén inditi done

gi évée out

QU

Ha ne our Se
éErnloiation

Ji esse af pi der
LB PétindieF Eng

feras ap
Fa de pa

né en pare au ob
Esércencines predoita

1 puit picetlon a esvenant Sr

12 Conan near à bn ren ae ge our LE ol on
eee Les pastis pi at e
a paie ER a a

Late Contact da
sms rul lu du

se néons Lise
piscine 2 à

Eanirepie nage gra gras
RE Qu Hu rs pe ce

Fute ét
re

Greta
an du

lisser bn heinoque A es
a rit De GRO 9 pe eh A

ai

Ce a
Le ae co le Con ue ce PA rev

D nt pra ape ox pe re 6
A LE
Catieut

LA péqe deeu pau
ra ME ir AE Are
ir de d'é e prei

% +
care tbnd oi Dontrieae e ea ler
sie ic disposés du pré cites

LR is ep de
XF he ea Ru
Dr Péitiene dé platt AUE

à Th 2

nique re otre re dim e € 82 0

crie de ces 65 Ré Hague de NA

Armée à ue dure BL

Ps pen ii, nl a fee op di
EE
EL re Péri ca ae ee
ten à
ae Sn cave a es ao RAR ZA
Ce Pa ge ie Le Ci CRU EE VUS

LÉ ee art

en de te
EE en

aies

Ne

553

iva

a

ai

Es

Ste

Arte nées à

rés dés Op Pas

1 à nan
rat

2 Dre de prttgner ur te
raie l.des devis Une
ses és 8 Ré

A
4 Eire PA arr
que Herr He

ÉdaGEe hour sons accablé pat Re Couleur ete de
ie near le pénélmer

page deu dore ea

A Lors & Cane
Comp es otre

a

ns Que de FOR Bu ré LS

PRE ne en cn ae I Ro med

Some tijustions fotos ee EB. CRT
ÿ se (EST nr

Es

LR 20 CENEE RES LRERBS, LAIT NONICEATRE, COMPRAEIE LER

ES sépists etais 4 conne 1 Connie 2 -ont te 6
A ER A I Pre Copue (à armee En

senc Eos hea
ne Lors

Les taper 2 orne A ompies Run Rene ee aigue laque ge NÉS 8 DAS
Bee nulles Jos par pce MES pete le ue et les sie
rate an he és Lo

es ee co sc ur one ec
Je Mines rev pou dé em me ur En Fémes

ES
sels

2 donnes en Cons Re nent done FES mp du En demie À a
PASSA 2e PO da on tan 0 PRÉ CE
te dieu opens a 1e lu Be En RS

it ce ne vo der ai Contient Ha pra 2
Fes és pop repas &tHivnse 0 cmpese een À Lords 20 1 pont £ne
Es ea des sel de Cabane de oi de Seat a A re
Hmique de Massa. À at us 1 A SU

spin eus pl
bi sen 2e Ma

de eseae epae Les

sens

one A em ur fm den pr Bou ré eme Eur

oies
ee a
AE rip.

So al, paire ob
A du poires

da pi

Ferre es ai D is

in ms ne em 1 CONIRREN ET

ed ee para ie

als des Cris Pamiers

RE FEES. PES Fe

depuis due JE du récent a en ju
Ph

a
Font: pour

Le
Muse Past Sor

opte
EL digue are en

ph a Le cer d

in Fée dl ee

so pet tu 120) junte
dd oi

Mise Hesse au
ge de re ch
das

se MED eene au pra. de AN Pose

or Rat pren did BONE Du Ce En pores, Led ER
ñ Rare

spams

Rouet
Pémerarr
Lin

A er ür bér
de present Conde

lies 14 juge ©
et BG dis

que La aber nement ii Tr il Me à Hé ur.

Es ge de memes en date. Le Ce

HE Les

LE ice 8 tn pres a 28 ed ere

La Opaarns ec rte Has di GE SL PRIE Aie 6e

one pou ete Lu chu mes prier
D ra RSR DNS LE

a US

be Pier Bot ins coie Les depates HGauies d'evaéen AU

RE
des on a den ions é laie 102.

Ses due ur dt oem pas able en Doré ae ue LES
robe io ds coin ecran et Fraues

aan dora dam puieréem 16 in
A CR a
PS ee a EL RE Oo

EE pa dat be

ARTIÉLRDTE FARMICIAREEON DE LEET

CR ï
présent Contre copie Je del de de La pren mure ne d'esphion,
Tor méme a ne a ne pui es Em CU
nées een que 2 Cr a nue Contre do
pré ares

ai des Créibiens

SR die
ont GES par ti arts conte
Re la gt de te naoms a Bo pote a ui den PU,
Lana ee à cc ot

te

214 La pacte
drérén inditi done

gi évée out

QU

Ha ne our Se
éErnloiation

Ji esse af pi der
LB PétindieF Eng

feras ap
Fa de pa

né en pare au ob
Esércencines predoita

1 puit picetlon a esvenant Sr

12 Conan near à bn ren ae ge our LE ol on
eee Les pastis pi at e
a paie ER a a

Late Contact da
sms rul lu du

se néons Lise
piscine 2 à

Eanirepie nage gra gras
RE Qu Hu rs pe ce

Fute ét
re

Greta
an du

lisser bn heinoque A es
a rit De GRO 9 pe eh A

ai

Ce a
Le ae co le Con ue ce PA rev

D nt pra ape ox pe re 6
A LE
Catieut

LA péqe deeu pau
ra ME ir AE Are
ir de d'é e prei

% +
care tbnd oi Dontrieae e ea ler
sie ic disposés du pré cites

LR is ep de
XF he ea Ru
Dr Péitiene dé platt AUE

à Th 2

nique re otre re dim e € 82 0

crie de ces 65 Ré Hague de NA

Armée à ue dure BL

Ps pen ii, nl a fee op di
EE
EL re Péri ca ae ee
ten à
ae Sn cave a es ao RAR ZA
Ce Pa ge ie Le Ci CRU EE VUS

LÉ ee art

en de te
EE en

si

: si pa
re en À
HS andre a te à ag ee pro
RHONE

LE LB rt ce cos

ARFICTE SL CRSRES

#

LÉ io da

a aiment de es a
are RAA aa ts a pr M,

sort
sl are

Sani AS 1e
pos de larie

Be AA rot cpl

en 21.
Papa ro de Mae

ee pa qui den
ir CB

M ce

See in mn ENG AE du Fra RE RUE
D S a USE
dial one stars esters ur

ER MA no qu RARE og eo A BE

fon ns de
lama pré an Mie
Le Pau DEAR j'a

Sn A Ee m
ini de open Foy diepeas

ét aus sos er
sp ébe aa | a que 8
(SEE En cpl do Fr.

x a Gomes mil rot
ur BR de a à Ge ts Le ar

Féol

ST

pi gs
ft Ans

i Coté ROLE Au rype 2e
Pme, res x A,

Astra qu serie guise par Lg

Cire co
Assurées see,

RE

AN qe
an à

Ligue Le Conti 8 conblidls de plie
dar en vert raser Er
ris.

D res, rs

dé come Ponte éme MB LI ue me à
taie à : Bo escemian des eau

Es ee RE

seau

AN OL Re rép a rando dé Pda à
LG 13 int OU ae au mieu die Gr Ha ae OU
En ten dés mar et Go du a

# ph FOR CRE tp Lacan dr paoma  TE

ae dent pbs 1 ns pe

A pement el Ba pen perdu
AR

Se Fe Rise
pré À aie 26.) quite cv mie Cat
Li La die

SE NS dan es

Hi Le cette de ee

ST
er ie era ave dieu
er dons ul 6 EE

Hit Hour Content de re plc cote Hlian den 44
RE Cat pa Eire rose ln de

m5

lie n'a po qu Lentragiant Bu à Fe com ar
ce app Lena à do

rs Le Corine conte rs ta, Riou MU
Ps éd ve ae Le mcuu d'en lie Han le veste
ris moi canons paume dre ahoinees audi aacond, ex 136 ion le
Aéienee came Dé” prier de Gur

sn à ptet de LE nr

ta cs ncenens de e 6 À

Les testions His ee vi

deu dépaiine du préalables 1 de a et

ARÉÉCLE HE 2 CRDP EE EE TRARIRERTIDES BEENS A ERPIRATION

name.

mn,
de Bises

aura Ge
ia sus

Le sn née 2
His ppt Ce
Aparceée deiéndtans LHrIRIÉ de À ERA te gent sou pi cent Be see re
Lire ace Lee ha ace yen es ex que a

cl 2e anne pro dev DE a SAC tra 2 EL,
Pan os de HE 2 ou sante purent aux 498 HALÉS GAS ES UE
eme

cd En € ER
Ho Fes

RU
Ge les aies ue Baie de Ge Gui r
Coeurs cotos
cela este dt à si

Fond hit de a En, sg oi ds cod a 1

Tél Fe À dernande de Anton se Fa
BR de date ie le les mage ur a een
ai qi, Péecnétaen à de de de pie fe 3 Re He d
Sade ds He Guen te
ARTICLES RÉSROREA BLUE ET ASSURANCES
à QUE one pere

RS
ou drole Fate peenes, d t

FR os CE Fa eo A
Ai ex eu el aie PE por

se clame

sais dr

À mai rien dr piéeait Contrat csvaine auiprhriquame dé ae de d'
é'etpioraten dde again ee L'expert,

ARTHALTE EIRE APPLICABLE LE STADILASATION ES CONDITIONS

Sa

de

Bee ae ce M

ie pales eva pour af
par Vo de re quenee Le chars ee Age AU Qu
A
En Cork gas acer pate des Pater

28e HORCE M AIEURE

ie, se ve
Ho résulte d'un.
he de Emi CR en

gai
Fe piment
echo etes a 7 at
ee Peu

dendun soe ca  orce
à
RC
bin Inmuuabls E guére, Lie des denis ec ue K Get Dites Mrs ONE
prétend Lém sl.

abri & ds
te nn ae Se le a mnt RS Le
Mrs Pate ae Ha ep ca
Fa pere eee

Aa gene au te

Free Mare

A
fer ent nos du pré Ce

Rae degrés com à ER

Hs out
rene

si

: si pa
re en À
HS andre a te à ag ee pro
RHONE

LE LB rt ce cos

ARFICTE SL CRSRES

#

LÉ io da

a aiment de es a
are RAA aa ts a pr M,

sort
sl are

Sani AS 1e
pos de larie

Be AA rot cpl

en 21.
Papa ro de Mae

ee pa qui den
ir CB

M ce

See in mn ENG AE du Fra RE RUE
D S a USE
dial one stars esters ur

ER MA no qu RARE og eo A BE

fon ns de
lama pré an Mie
Le Pau DEAR j'a

Sn A Ee m
ini de open Foy diepeas

ét aus sos er
sp ébe aa | a que 8
(SEE En cpl do Fr.

x a Gomes mil rot
ur BR de a à Ge ts Le ar

Féol

ST

pi gs
ft Ans

i Coté ROLE Au rype 2e
Pme, res x A,

Astra qu serie guise par Lg

Cire co
Assurées see,

RE

AN qe
an à

Ligue Le Conti 8 conblidls de plie
dar en vert raser Er
ris.

D res, rs

dé come Ponte éme MB LI ue me à
taie à : Bo escemian des eau

Es ee RE

seau

AN OL Re rép a rando dé Pda à
LG 13 int OU ae au mieu die Gr Ha ae OU
En ten dés mar et Go du a

# ph FOR CRE tp Lacan dr paoma  TE

ae dent pbs 1 ns pe

A pement el Ba pen perdu
AR

Se Fe Rise
pré À aie 26.) quite cv mie Cat
Li La die

SE NS dan es

Hi Le cette de ee

ST
er ie era ave dieu
er dons ul 6 EE

Hit Hour Content de re plc cote Hlian den 44
RE Cat pa Eire rose ln de

m5

lie n'a po qu Lentragiant Bu à Fe com ar
ce app Lena à do

rs Le Corine conte rs ta, Riou MU
Ps éd ve ae Le mcuu d'en lie Han le veste
ris moi canons paume dre ahoinees audi aacond, ex 136 ion le
Aéienee came Dé” prier de Gur

sn à ptet de LE nr

ta cs ncenens de e 6 À

Les testions His ee vi

deu dépaiine du préalables 1 de a et

ARÉÉCLE HE 2 CRDP EE EE TRARIRERTIDES BEENS A ERPIRATION

name.

mn,
de Bises

aura Ge
ia sus

Le sn née 2
His ppt Ce
Aparceée deiéndtans LHrIRIÉ de À ERA te gent sou pi cent Be see re
Lire ace Lee ha ace yen es ex que a

cl 2e anne pro dev DE a SAC tra 2 EL,
Pan os de HE 2 ou sante purent aux 498 HALÉS GAS ES UE
eme

cd En € ER
Ho Fes

RU
Ge les aies ue Baie de Ge Gui r
Coeurs cotos
cela este dt à si

Fond hit de a En, sg oi ds cod a 1

Tél Fe À dernande de Anton se Fa
BR de date ie le les mage ur a een
ai qi, Péecnétaen à de de de pie fe 3 Re He d
Sade ds He Guen te
ARTICLES RÉSROREA BLUE ET ASSURANCES
à QUE one pere

RS
ou drole Fate peenes, d t

FR os CE Fa eo A
Ai ex eu el aie PE por

se clame

sais dr

À mai rien dr piéeait Contrat csvaine auiprhriquame dé ae de d'
é'etpioraten dde again ee L'expert,

ARTHALTE EIRE APPLICABLE LE STADILASATION ES CONDITIONS

Sa

de

Bee ae ce M

ie pales eva pour af
par Vo de re quenee Le chars ee Age AU Qu
A
En Cork gas acer pate des Pater

28e HORCE M AIEURE

ie, se ve
Ho résulte d'un.
he de Emi CR en

gai
Fe piment
echo etes a 7 at
ee Peu

dendun soe ca  orce
à
RC
bin Inmuuabls E guére, Lie des denis ec ue K Get Dites Mrs ONE
prétend Lém sl.

abri & ds
te nn ae Se le a mnt RS Le
Mrs Pate ae Ha ep ca
Fa pere eee

Aa gene au te

Free Mare

A
fer ent nos du pré Ce

Rae degrés com à ER

Hs out
rene

si

: si pa
re en À
HS andre a te à ag ee pro
RHONE

LE LB rt ce cos

ARFICTE SL CRSRES

#

LÉ io da

a aiment de es a
are RAA aa ts a pr M,

sort
sl are

Sani AS 1e
pos de larie

Be AA rot cpl

en 21.
Papa ro de Mae

ee pa qui den
ir CB

M ce

See in mn ENG AE du Fra RE RUE
D S a USE
dial one stars esters ur

ER MA no qu RARE og eo A BE

fon ns de
lama pré an Mie
Le Pau DEAR j'a

Sn A Ee m
ini de open Foy diepeas

ét aus sos er
sp ébe aa | a que 8
(SEE En cpl do Fr.

x a Gomes mil rot
ur BR de a à Ge ts Le ar

Féol

ST

pi gs
ft Ans

i Coté ROLE Au rype 2e
Pme, res x A,

Astra qu serie guise par Lg

Cire co
Assurées see,

RE

AN qe
an à

Ligue Le Conti 8 conblidls de plie
dar en vert raser Er
ris.

D res, rs

dé come Ponte éme MB LI ue me à
taie à : Bo escemian des eau

Es ee RE

seau

AN OL Re rép a rando dé Pda à
LG 13 int OU ae au mieu die Gr Ha ae OU
En ten dés mar et Go du a

# ph FOR CRE tp Lacan dr paoma  TE

ae dent pbs 1 ns pe

A pement el Ba pen perdu
AR

Se Fe Rise
pré À aie 26.) quite cv mie Cat
Li La die

SE NS dan es

Hi Le cette de ee

ST
er ie era ave dieu
er dons ul 6 EE

Hit Hour Content de re plc cote Hlian den 44
RE Cat pa Eire rose ln de

m5

lie n'a po qu Lentragiant Bu à Fe com ar
ce app Lena à do

rs Le Corine conte rs ta, Riou MU
Ps éd ve ae Le mcuu d'en lie Han le veste
ris moi canons paume dre ahoinees audi aacond, ex 136 ion le
Aéienee came Dé” prier de Gur

sn à ptet de LE nr

ta cs ncenens de e 6 À

Les testions His ee vi

deu dépaiine du préalables 1 de a et

ARÉÉCLE HE 2 CRDP EE EE TRARIRERTIDES BEENS A ERPIRATION

name.

mn,
de Bises

aura Ge
ia sus

Le sn née 2
His ppt Ce
Aparceée deiéndtans LHrIRIÉ de À ERA te gent sou pi cent Be see re
Lire ace Lee ha ace yen es ex que a

cl 2e anne pro dev DE a SAC tra 2 EL,
Pan os de HE 2 ou sante purent aux 498 HALÉS GAS ES UE
eme

cd En € ER
Ho Fes

RU
Ge les aies ue Baie de Ge Gui r
Coeurs cotos
cela este dt à si

Fond hit de a En, sg oi ds cod a 1

Tél Fe À dernande de Anton se Fa
BR de date ie le les mage ur a een
ai qi, Péecnétaen à de de de pie fe 3 Re He d
Sade ds He Guen te
ARTICLES RÉSROREA BLUE ET ASSURANCES
à QUE one pere

RS
ou drole Fate peenes, d t

FR os CE Fa eo A
Ai ex eu el aie PE por

se clame

sais dr

À mai rien dr piéeait Contrat csvaine auiprhriquame dé ae de d'
é'etpioraten dde again ee L'expert,

ARTHALTE EIRE APPLICABLE LE STADILASATION ES CONDITIONS

Sa

de

Bee ae ce M

ie pales eva pour af
par Vo de re quenee Le chars ee Age AU Qu
A
En Cork gas acer pate des Pater

28e HORCE M AIEURE

ie, se ve
Ho résulte d'un.
he de Emi CR en

gai
Fe piment
echo etes a 7 at
ee Peu

dendun soe ca  orce
à
RC
bin Inmuuabls E guére, Lie des denis ec ue K Get Dites Mrs ONE
prétend Lém sl.

abri & ds
te nn ae Se le a mnt RS Le
Mrs Pate ae Ha ep ca
Fa pere eee

Aa gene au te

Free Mare

A
fer ent nos du pré Ce

Rae degrés com à ER

Hs out
rene

si

: si pa
re en À
HS andre a te à ag ee pro
RHONE

LE LB rt ce cos

ARFICTE SL CRSRES

#

LÉ io da

a aiment de es a
are RAA aa ts a pr M,

sort
sl are

Sani AS 1e
pos de larie

Be AA rot cpl

en 21.
Papa ro de Mae

ee pa qui den
ir CB

M ce

See in mn ENG AE du Fra RE RUE
D S a USE
dial one stars esters ur

ER MA no qu RARE og eo A BE

fon ns de
lama pré an Mie
Le Pau DEAR j'a

Sn A Ee m
ini de open Foy diepeas

ét aus sos er
sp ébe aa | a que 8
(SEE En cpl do Fr.

x a Gomes mil rot
ur BR de a à Ge ts Le ar

Féol

ST

pi gs
ft Ans

i Coté ROLE Au rype 2e
Pme, res x A,

Astra qu serie guise par Lg

Cire co
Assurées see,

RE

AN qe
an à

Ligue Le Conti 8 conblidls de plie
dar en vert raser Er
ris.

D res, rs

dé come Ponte éme MB LI ue me à
taie à : Bo escemian des eau

Es ee RE

seau

AN OL Re rép a rando dé Pda à
LG 13 int OU ae au mieu die Gr Ha ae OU
En ten dés mar et Go du a

# ph FOR CRE tp Lacan dr paoma  TE

ae dent pbs 1 ns pe

A pement el Ba pen perdu
AR

Se Fe Rise
pré À aie 26.) quite cv mie Cat
Li La die

SE NS dan es

Hi Le cette de ee

ST
er ie era ave dieu
er dons ul 6 EE

Hit Hour Content de re plc cote Hlian den 44
RE Cat pa Eire rose ln de

m5

lie n'a po qu Lentragiant Bu à Fe com ar
ce app Lena à do

rs Le Corine conte rs ta, Riou MU
Ps éd ve ae Le mcuu d'en lie Han le veste
ris moi canons paume dre ahoinees audi aacond, ex 136 ion le
Aéienee came Dé” prier de Gur

sn à ptet de LE nr

ta cs ncenens de e 6 À

Les testions His ee vi

deu dépaiine du préalables 1 de a et

ARÉÉCLE HE 2 CRDP EE EE TRARIRERTIDES BEENS A ERPIRATION

name.

mn,
de Bises

aura Ge
ia sus

Le sn née 2
His ppt Ce
Aparceée deiéndtans LHrIRIÉ de À ERA te gent sou pi cent Be see re
Lire ace Lee ha ace yen es ex que a

cl 2e anne pro dev DE a SAC tra 2 EL,
Pan os de HE 2 ou sante purent aux 498 HALÉS GAS ES UE
eme

cd En € ER
Ho Fes

RU
Ge les aies ue Baie de Ge Gui r
Coeurs cotos
cela este dt à si

Fond hit de a En, sg oi ds cod a 1

Tél Fe À dernande de Anton se Fa
BR de date ie le les mage ur a een
ai qi, Péecnétaen à de de de pie fe 3 Re He d
Sade ds He Guen te
ARTICLES RÉSROREA BLUE ET ASSURANCES
à QUE one pere

RS
ou drole Fate peenes, d t

FR os CE Fa eo A
Ai ex eu el aie PE por

se clame

sais dr

À mai rien dr piéeait Contrat csvaine auiprhriquame dé ae de d'
é'etpioraten dde again ee L'expert,

ARTHALTE EIRE APPLICABLE LE STADILASATION ES CONDITIONS

Sa

de

Bee ae ce M

ie pales eva pour af
par Vo de re quenee Le chars ee Age AU Qu
A
En Cork gas acer pate des Pater

28e HORCE M AIEURE

ie, se ve
Ho résulte d'un.
he de Emi CR en

gai
Fe piment
echo etes a 7 at
ee Peu

dendun soe ca  orce
à
RC
bin Inmuuabls E guére, Lie des denis ec ue K Get Dites Mrs ONE
prétend Lém sl.

abri & ds
te nn ae Se le a mnt RS Le
Mrs Pate ae Ha ep ca
Fa pere eee

Aa gene au te

Free Mare

A
fer ent nos du pré Ce

Rae degrés com à ER

Hs out
rene

Eu at spé dés
a ous der
Épite ae vu

ARE 9 S'ARRIPRAGE ET ENPERTIE

#i

aie Crna couerma
“nom ee mors a pou Caire, Le Far SGree
RTS

ge Se
RE RE A qe

EE
PR CI

ABLE 1 FRS EE

shiéle aie

pe sis PR

LE es d'auteur support
Else eur réa

ét étre Lee release ES

ps Pate pr

264: Linie
conoere aetd
a du seu Doneut

or, RS es ne 20 ut
Ge Rides mp re ais
ro EX et ee en at RD
CA ao per, Conbe Mende pe de M de CHR
trie, comm éme a Ré uloant dEngurie Tevrqie ob se 3 De fun
Aie de lex D
pre Be RE ere AE AE AN Care

LEA CONTI

ARE

SAP ABENCATION RE CONTRAT

ds Ponte

CE

ea con

sis

BF Le Aie ta Re

SR à

ARTICHE EL LENTREGES VICURER.

ie Ré pa PES Je LEE OA BE 6
SH slots at Pont fee 2 Lo
I bas

HOUR Le BEPURE HAE FOUR TATÉRN EPNNAL, PÉTROLE M
DE MA MARNE GREUPIRE

sure
A à eau

Gps du D on jo
je amie de Mail,

ms

pe a ru a er qu a
eme De a proton eine Lie ee re 0
AE Hétu ee romms ve es sc ti

à

FER PRET

Lpuus ke Coulrctant

IFei a Rue
BP HE None ee, Mais
Tee 222 925 18m
Thor TE

du Cannes roi LT
ssl po re Soi LA
dures drones ui Le vou ru ro

Mr, del

ANNEXE LE PARTUNTRE D'ERPLORATIES
re a pat ta pr ra Re
Mérite ce Co

qe

2 A Ds AR Le mare
M ge anale eo men €

TE
si)

Rene rent

Pas ce ane nr
È résen
ie ide a a 9
3 5e de
2 Les a Fa qu

Eu at spé dés
a ous der
Épite ae vu

ARE 9 S'ARRIPRAGE ET ENPERTIE

#i

aie Crna couerma
“nom ee mors a pou Caire, Le Far SGree
RTS

ge Se
RE RE A qe

EE
PR CI

ABLE 1 FRS EE

shiéle aie

pe sis PR

LE es d'auteur support
Else eur réa

ét étre Lee release ES

ps Pate pr

264: Linie
conoere aetd
a du seu Doneut

or, RS es ne 20 ut
Ge Rides mp re ais
ro EX et ee en at RD
CA ao per, Conbe Mende pe de M de CHR
trie, comm éme a Ré uloant dEngurie Tevrqie ob se 3 De fun
Aie de lex D
pre Be RE ere AE AE AN Care

LEA CONTI

ARE

SAP ABENCATION RE CONTRAT

ds Ponte

CE

ea con

sis

BF Le Aie ta Re

SR à

ARTICHE EL LENTREGES VICURER.

ie Ré pa PES Je LEE OA BE 6
SH slots at Pont fee 2 Lo
I bas

HOUR Le BEPURE HAE FOUR TATÉRN EPNNAL, PÉTROLE M
DE MA MARNE GREUPIRE

sure
A à eau

Gps du D on jo
je amie de Mail,

ms

pe a ru a er qu a
eme De a proton eine Lie ee re 0
AE Hétu ee romms ve es sc ti

à

FER PRET

Lpuus ke Coulrctant

IFei a Rue
BP HE None ee, Mais
Tee 222 925 18m
Thor TE

du Cannes roi LT
ssl po re Soi LA
dures drones ui Le vou ru ro

Mr, del

ANNEXE LE PARTUNTRE D'ERPLORATIES
re a pat ta pr ra Re
Mérite ce Co

qe

2 A Ds AR Le mare
M ge anale eo men €

TE
si)

Rene rent

Pas ce ane nr
È résen
ie ide a a 9
3 5e de
2 Les a Fa qu

Eu at spé dés
a ous der
Épite ae vu

ARE 9 S'ARRIPRAGE ET ENPERTIE

#i

aie Crna couerma
“nom ee mors a pou Caire, Le Far SGree
RTS

ge Se
RE RE A qe

EE
PR CI

ABLE 1 FRS EE

shiéle aie

pe sis PR

LE es d'auteur support
Else eur réa

ét étre Lee release ES

ps Pate pr

264: Linie
conoere aetd
a du seu Doneut

or, RS es ne 20 ut
Ge Rides mp re ais
ro EX et ee en at RD
CA ao per, Conbe Mende pe de M de CHR
trie, comm éme a Ré uloant dEngurie Tevrqie ob se 3 De fun
Aie de lex D
pre Be RE ere AE AE AN Care

LEA CONTI

ARE

SAP ABENCATION RE CONTRAT

ds Ponte

CE

ea con

sis

BF Le Aie ta Re

SR à

ARTICHE EL LENTREGES VICURER.

ie Ré pa PES Je LEE OA BE 6
SH slots at Pont fee 2 Lo
I bas

HOUR Le BEPURE HAE FOUR TATÉRN EPNNAL, PÉTROLE M
DE MA MARNE GREUPIRE

sure
A à eau

Gps du D on jo
je amie de Mail,

ms

pe a ru a er qu a
eme De a proton eine Lie ee re 0
AE Hétu ee romms ve es sc ti

à

FER PRET

Lpuus ke Coulrctant

IFei a Rue
BP HE None ee, Mais
Tee 222 925 18m
Thor TE

du Cannes roi LT
ssl po re Soi LA
dures drones ui Le vou ru ro

Mr, del

ANNEXE LE PARTUNTRE D'ERPLORATIES
re a pat ta pr ra Re
Mérite ce Co

qe

2 A Ds AR Le mare
M ge anale eo men €

TE
si)

Rene rent

Pas ce ane nr
È résen
ie ide a a 9
3 5e de
2 Les a Fa qu

Eu at spé dés
a ous der
Épite ae vu

ARE 9 S'ARRIPRAGE ET ENPERTIE

#i

aie Crna couerma
“nom ee mors a pou Caire, Le Far SGree
RTS

ge Se
RE RE A qe

EE
PR CI

ABLE 1 FRS EE

shiéle aie

pe sis PR

LE es d'auteur support
Else eur réa

ét étre Lee release ES

ps Pate pr

264: Linie
conoere aetd
a du seu Doneut

or, RS es ne 20 ut
Ge Rides mp re ais
ro EX et ee en at RD
CA ao per, Conbe Mende pe de M de CHR
trie, comm éme a Ré uloant dEngurie Tevrqie ob se 3 De fun
Aie de lex D
pre Be RE ere AE AE AN Care

LEA CONTI

ARE

SAP ABENCATION RE CONTRAT

ds Ponte

CE

ea con

sis

BF Le Aie ta Re

SR à

ARTICHE EL LENTREGES VICURER.

ie Ré pa PES Je LEE OA BE 6
SH slots at Pont fee 2 Lo
I bas

HOUR Le BEPURE HAE FOUR TATÉRN EPNNAL, PÉTROLE M
DE MA MARNE GREUPIRE

sure
A à eau

Gps du D on jo
je amie de Mail,

ms

pe a ru a er qu a
eme De a proton eine Lie ee re 0
AE Hétu ee romms ve es sc ti

à

FER PRET

Lpuus ke Coulrctant

IFei a Rue
BP HE None ee, Mais
Tee 222 925 18m
Thor TE

du Cannes roi LT
ssl po re Soi LA
dures drones ui Le vou ru ro

Mr, del

ANNEXE LE PARTUNTRE D'ERPLORATIES
re a pat ta pr ra Re
Mérite ce Co

qe

2 A Ds AR Le mare
M ge anale eo men €

TE
si)

Rene rent

Pas ce ane nr
È résen
ie ide a a 9
3 5e de
2 Les a Fa qu

RÉPESILIQUE
GIRÉCT ON. DES MINES ET. HE

LA GEDLOGEE

BSMIQUE. DE MAURITRNEE

AHICLE 22 PRÉNCHPRE MI RASER DIMPE A ERON DES COLES FEFROIERS

ee
ae Be pa Comte alu dés péri Fees
RE or es tente

BA Dépenser de parnacl

à
Las a Crau 6 da er Se AS, emo ne, LAS
saone leme tx Opéaitont Pénuliies ax Le rotor de 29 AG
Sn ec Re chaess RÉ 8e she 8
does pers pos copa Mndiridueis eu clef où
mn nie noie du Camions

32 Rens.

Dépais ée die. d'unranen ee y afro an aus dei payés a 00
Mae memne perpl ei He à Goma es Bis Len FN
a
Last tes Me PL ou

cm Dies Palclicies

25. Maria épris a nos

js see où
1 P

Arago

oi te ap de 85
Rep que Han de
care PA, ve Rx
arte es Es de gi
Cort A a ire 8

ca à lintééeur
Sue Mate 4

des cales
de Leo

GE ir,

D

as es un Sets
seeds pr tan Br de

Ron Ram ee

26. Asemranen or révharmations

Sr ae qui à a
SR
A Fe de ou re ER re dé > LOF Le

ARNEXE 2
aie Re
he

PROCEDURE COMPTABLE

ARTICLE LE DISPOSITIONS GENRRAITS

ÉE. Obs
SR sy
Liu et éioute
A

& Coninene ere ire

Hppot avec x Cptal
semer en menant

Ste
rames Be dépens erpiéraon, fs dénemées d'é AU Ja
à den dlapremets KA dépenses de proche ct Es

Les per es ren
ras ea repas
Le pe tion,

nee en Lo ae one, celine
auf mairie de ha de Perl,

13. Enéépétation

ane este À
it

Au das at mo el A ne RS diapason raie Compte
on co der road

VE muditiachns

Lis dipuetions ae Ré Cats

Hé ana

RS

Compte He
ie in die pes

épars de rence jen pu rate a pt dan
Arabe ee décies pes,

apré PH atoune une me mice D 2 gr

dé nds at dép

Hénin juriquee

A Ê
éme Opinion Patron tee das mt up où
Boire a Br ag page has came mo

fansraien dvico. Paie deprouce, fn sn uns pass
fententer 26e de tels sa eu dei ae

Coma ne ner Ta ra le
ps er eu fe 5 ia dre (I prétique

Vies.

2 Ve becs

Aérien du, aise éonipeistD. 1 et
nn ral ner eue GE

Ge Prises He dal apart CS PROS ui dune dértcit d
rennes

Éric pus ob er Lie Pt
D SE

Ps mére ARE EE ra

# A
pans 9 promis de Conéscian cerait ie. ri #2
OR: Fc va pa bag a À 6
Je coute Member ete Hume gt
Em Rep in de Ma cale Bu ere PAT
n

: Bu rép
Cene  e afeté orme en fée Ge PO RD. An paie
a M, a RER

RÉPESILIQUE
GIRÉCT ON. DES MINES ET. HE

LA GEDLOGEE

BSMIQUE. DE MAURITRNEE

AHICLE 22 PRÉNCHPRE MI RASER DIMPE A ERON DES COLES FEFROIERS

ee
ae Be pa Comte alu dés péri Fees
RE or es tente

BA Dépenser de parnacl

à
Las a Crau 6 da er Se AS, emo ne, LAS
saone leme tx Opéaitont Pénuliies ax Le rotor de 29 AG
Sn ec Re chaess RÉ 8e she 8
does pers pos copa Mndiridueis eu clef où
mn nie noie du Camions

32 Rens.

Dépais ée die. d'unranen ee y afro an aus dei payés a 00
Mae memne perpl ei He à Goma es Bis Len FN
a
Last tes Me PL ou

cm Dies Palclicies

25. Maria épris a nos

js see où
1 P

Arago

oi te ap de 85
Rep que Han de
care PA, ve Rx
arte es Es de gi
Cort A a ire 8

ca à lintééeur
Sue Mate 4

des cales
de Leo

GE ir,

D

as es un Sets
seeds pr tan Br de

Ron Ram ee

26. Asemranen or révharmations

Sr ae qui à a
SR
A Fe de ou re ER re dé > LOF Le

ARNEXE 2
aie Re
he

PROCEDURE COMPTABLE

ARTICLE LE DISPOSITIONS GENRRAITS

ÉE. Obs
SR sy
Liu et éioute
A

& Coninene ere ire

Hppot avec x Cptal
semer en menant

Ste
rames Be dépens erpiéraon, fs dénemées d'é AU Ja
à den dlapremets KA dépenses de proche ct Es

Les per es ren
ras ea repas
Le pe tion,

nee en Lo ae one, celine
auf mairie de ha de Perl,

13. Enéépétation

ane este À
it

Au das at mo el A ne RS diapason raie Compte
on co der road

VE muditiachns

Lis dipuetions ae Ré Cats

Hé ana

RS

Compte He
ie in die pes

épars de rence jen pu rate a pt dan
Arabe ee décies pes,

apré PH atoune une me mice D 2 gr

dé nds at dép

Hénin juriquee

A Ê
éme Opinion Patron tee das mt up où
Boire a Br ag page has came mo

fansraien dvico. Paie deprouce, fn sn uns pass
fententer 26e de tels sa eu dei ae

Coma ne ner Ta ra le
ps er eu fe 5 ia dre (I prétique

Vies.

2 Ve becs

Aérien du, aise éonipeistD. 1 et
nn ral ner eue GE

Ge Prises He dal apart CS PROS ui dune dértcit d
rennes

Éric pus ob er Lie Pt
D SE

Ps mére ARE EE ra

# A
pans 9 promis de Conéscian cerait ie. ri #2
OR: Fc va pa bag a À 6
Je coute Member ete Hume gt
Em Rep in de Ma cale Bu ere PAT
n

: Bu rép
Cene  e afeté orme en fée Ge PO RD. An paie
a M, a RER

RÉPESILIQUE
GIRÉCT ON. DES MINES ET. HE

LA GEDLOGEE

BSMIQUE. DE MAURITRNEE

AHICLE 22 PRÉNCHPRE MI RASER DIMPE A ERON DES COLES FEFROIERS

ee
ae Be pa Comte alu dés péri Fees
RE or es tente

BA Dépenser de parnacl

à
Las a Crau 6 da er Se AS, emo ne, LAS
saone leme tx Opéaitont Pénuliies ax Le rotor de 29 AG
Sn ec Re chaess RÉ 8e she 8
does pers pos copa Mndiridueis eu clef où
mn nie noie du Camions

32 Rens.

Dépais ée die. d'unranen ee y afro an aus dei payés a 00
Mae memne perpl ei He à Goma es Bis Len FN
a
Last tes Me PL ou

cm Dies Palclicies

25. Maria épris a nos

js see où
1 P

Arago

oi te ap de 85
Rep que Han de
care PA, ve Rx
arte es Es de gi
Cort A a ire 8

ca à lintééeur
Sue Mate 4

des cales
de Leo

GE ir,

D

as es un Sets
seeds pr tan Br de

Ron Ram ee

26. Asemranen or révharmations

Sr ae qui à a
SR
A Fe de ou re ER re dé > LOF Le

ARNEXE 2
aie Re
he

PROCEDURE COMPTABLE

ARTICLE LE DISPOSITIONS GENRRAITS

ÉE. Obs
SR sy
Liu et éioute
A

& Coninene ere ire

Hppot avec x Cptal
semer en menant

Ste
rames Be dépens erpiéraon, fs dénemées d'é AU Ja
à den dlapremets KA dépenses de proche ct Es

Les per es ren
ras ea repas
Le pe tion,

nee en Lo ae one, celine
auf mairie de ha de Perl,

13. Enéépétation

ane este À
it

Au das at mo el A ne RS diapason raie Compte
on co der road

VE muditiachns

Lis dipuetions ae Ré Cats

Hé ana

RS

Compte He
ie in die pes

épars de rence jen pu rate a pt dan
Arabe ee décies pes,

apré PH atoune une me mice D 2 gr

dé nds at dép

Hénin juriquee

A Ê
éme Opinion Patron tee das mt up où
Boire a Br ag page has came mo

fansraien dvico. Paie deprouce, fn sn uns pass
fententer 26e de tels sa eu dei ae

Coma ne ner Ta ra le
ps er eu fe 5 ia dre (I prétique

Vies.

2 Ve becs

Aérien du, aise éonipeistD. 1 et
nn ral ner eue GE

Ge Prises He dal apart CS PROS ui dune dértcit d
rennes

Éric pus ob er Lie Pt
D SE

Ps mére ARE EE ra

# A
pans 9 promis de Conéscian cerait ie. ri #2
OR: Fc va pa bag a À 6
Je coute Member ete Hume gt
Em Rep in de Ma cale Bu ere PAT
n

: Bu rép
Cene  e afeté orme en fée Ge PO RD. An paie
a M, a RER

RÉPESILIQUE
GIRÉCT ON. DES MINES ET. HE

LA GEDLOGEE

BSMIQUE. DE MAURITRNEE

AHICLE 22 PRÉNCHPRE MI RASER DIMPE A ERON DES COLES FEFROIERS

ee
ae Be pa Comte alu dés péri Fees
RE or es tente

BA Dépenser de parnacl

à
Las a Crau 6 da er Se AS, emo ne, LAS
saone leme tx Opéaitont Pénuliies ax Le rotor de 29 AG
Sn ec Re chaess RÉ 8e she 8
does pers pos copa Mndiridueis eu clef où
mn nie noie du Camions

32 Rens.

Dépais ée die. d'unranen ee y afro an aus dei payés a 00
Mae memne perpl ei He à Goma es Bis Len FN
a
Last tes Me PL ou

cm Dies Palclicies

25. Maria épris a nos

js see où
1 P

Arago

oi te ap de 85
Rep que Han de
care PA, ve Rx
arte es Es de gi
Cort A a ire 8

ca à lintééeur
Sue Mate 4

des cales
de Leo

GE ir,

D

as es un Sets
seeds pr tan Br de

Ron Ram ee

26. Asemranen or révharmations

Sr ae qui à a
SR
A Fe de ou re ER re dé > LOF Le

ARNEXE 2
aie Re
he

PROCEDURE COMPTABLE

ARTICLE LE DISPOSITIONS GENRRAITS

ÉE. Obs
SR sy
Liu et éioute
A

& Coninene ere ire

Hppot avec x Cptal
semer en menant

Ste
rames Be dépens erpiéraon, fs dénemées d'é AU Ja
à den dlapremets KA dépenses de proche ct Es

Les per es ren
ras ea repas
Le pe tion,

nee en Lo ae one, celine
auf mairie de ha de Perl,

13. Enéépétation

ane este À
it

Au das at mo el A ne RS diapason raie Compte
on co der road

VE muditiachns

Lis dipuetions ae Ré Cats

Hé ana

RS

Compte He
ie in die pes

épars de rence jen pu rate a pt dan
Arabe ee décies pes,

apré PH atoune une me mice D 2 gr

dé nds at dép

Hénin juriquee

A Ê
éme Opinion Patron tee das mt up où
Boire a Br ag page has came mo

fansraien dvico. Paie deprouce, fn sn uns pass
fententer 26e de tels sa eu dei ae

Coma ne ner Ta ra le
ps er eu fe 5 ia dre (I prétique

Vies.

2 Ve becs

Aérien du, aise éonipeistD. 1 et
nn ral ner eue GE

Ge Prises He dal apart CS PROS ui dune dértcit d
rennes

Éric pus ob er Lie Pt
D SE

Ps mére ARE EE ra

# A
pans 9 promis de Conéscian cerait ie. ri #2
OR: Fc va pa bag a À 6
Je coute Member ete Hume gt
Em Rep in de Ma cale Bu ere PAT
n

: Bu rép
Cene  e afeté orme en fée Ge PO RD. An paie
a M, a RER

LE at Pam ep en daoai ach
ARE Ses Ce Péeliie hrs Éa prs

PP

RE
PRE SP ms re man

TE Autre dépenses

A
Par mas A es Ar RE Of Ra pr LR dat préceu  IONe
RE Fe a he Aie 2 au ae es dép D PATES PR
Sens ré ato

ARFICUE 3 : PRINCIPES D'IMPUTA TION BUS CONS ES PRESTATIONS
JE SARVICES MATTREMIR FE ROTIPEMENTS L'IIEISES
PANSEES GPÉRATRESSTCEROEIERS.

AA Series ivrhquee

FLO MALE Be LES À ge CREER
SE és AS au ro es CE tr souche A Re ed Ca
A8 a Es a 26 de an fe le eroms e  i ed on que

Eee és pres Lens CR der Pr
Les sg ce ae RFA

HR Adi mn riane of eégipenent

érehun ee Rene déc o Opéil
A anne de Co os UE Ra un ae

Poison

Le ob Ne dmmrenars
cbr) ie émet
SR
8 dépens, nique tes een Tr

BR ah sais

Ctiestion er égaipenieate UEFA appear a CEE

ne der lien Le lc
CR ne
pr 5 amie me Be AL pt

A gyairatn des matéoiete rames

ea comme ste

nos se DNA RTE

REA, Kent Be TA e C
dr

ss

Fe ua ONE pa IS ARS CASE

D

te:

Pat a ob des
Pieptiite

a parts de prou
Ê

gent

sa dpt

AA Pépanes opéra

LS ie ass ms or NE Dm
RAR Er de Maui À scene le ne
eme à Eu ce ais ds fes 2 for

a re Soon on de ee 8
Beni eh pr Cor

pros
nées je
AE SAT O2

ARÉICLE AS ENVENTAIRES
Ai Pérdhé

Fe aa Sr naine ann a id RS
Cp Han pra are ra 2 Ho ji Free
ass EI au teguts Pa Pets

Rosie

Ve aa gere
Re
ES

on ter a ne sl pe ad pare Co
AA as en AL ns de Nu EL
A apré à 2 ui

A Bo pr Lu ce
Se par eng OH To I

ie

si Matndneut

Rae eu repré arte de mal
br CHE CORNE

Si al
FR TPE

PR

en bn A re A pret de Éd
AL Ah La et on jumeau
Au Pet dead PA ne AGE

ane maté

li ça des
A, ns ape sérum ur mL

re mie HE a epree ni

El

ei Foret srrennie

Ferite
a NES

ste he done otre

AS. Prix des matécido at sesdemteete cité pare Cimeriennte

A
ANGES eme en UT, So AE

HE: Lasiomareiset

pm po ne a ele ee ts con ant he
a pe da re on Pa pi dé RQ QT TE

8 aafionr ax certes
de rome coréen 2:
ARTICER LEA MORTÉSEMENT DES PARIOMILISATIONS

TAPER DEKPHOI LION

AL bmnétiteatiens

Four en D hé She ue Catane rule de Seb de
Onéniere Pérolibses eur ei lique de Meae, 11 Qe A
aragie LE Qu Cora fe side late are Co née
Le PR ar rem Prier he

LE at Pam ep en daoai ach
ARE Ses Ce Péeliie hrs Éa prs

PP

RE
PRE SP ms re man

TE Autre dépenses

A
Par mas A es Ar RE Of Ra pr LR dat préceu  IONe
RE Fe a he Aie 2 au ae es dép D PATES PR
Sens ré ato

ARFICUE 3 : PRINCIPES D'IMPUTA TION BUS CONS ES PRESTATIONS
JE SARVICES MATTREMIR FE ROTIPEMENTS L'IIEISES
PANSEES GPÉRATRESSTCEROEIERS.

AA Series ivrhquee

FLO MALE Be LES À ge CREER
SE és AS au ro es CE tr souche A Re ed Ca
A8 a Es a 26 de an fe le eroms e  i ed on que

Eee és pres Lens CR der Pr
Les sg ce ae RFA

HR Adi mn riane of eégipenent

érehun ee Rene déc o Opéil
A anne de Co os UE Ra un ae

Poison

Le ob Ne dmmrenars
cbr) ie émet
SR
8 dépens, nique tes een Tr

BR ah sais

Ctiestion er égaipenieate UEFA appear a CEE

ne der lien Le lc
CR ne
pr 5 amie me Be AL pt

A gyairatn des matéoiete rames

ea comme ste

nos se DNA RTE

REA, Kent Be TA e C
dr

ss

Fe ua ONE pa IS ARS CASE

D

te:

Pat a ob des
Pieptiite

a parts de prou
Ê

gent

sa dpt

AA Pépanes opéra

LS ie ass ms or NE Dm
RAR Er de Maui À scene le ne
eme à Eu ce ais ds fes 2 for

a re Soon on de ee 8
Beni eh pr Cor

pros
nées je
AE SAT O2

ARÉICLE AS ENVENTAIRES
Ai Pérdhé

Fe aa Sr naine ann a id RS
Cp Han pra are ra 2 Ho ji Free
ass EI au teguts Pa Pets

Rosie

Ve aa gere
Re
ES

on ter a ne sl pe ad pare Co
AA as en AL ns de Nu EL
A apré à 2 ui

A Bo pr Lu ce
Se par eng OH To I

ie

si Matndneut

Rae eu repré arte de mal
br CHE CORNE

Si al
FR TPE

PR

en bn A re A pret de Éd
AL Ah La et on jumeau
Au Pet dead PA ne AGE

ane maté

li ça des
A, ns ape sérum ur mL

re mie HE a epree ni

El

ei Foret srrennie

Ferite
a NES

ste he done otre

AS. Prix des matécido at sesdemteete cité pare Cimeriennte

A
ANGES eme en UT, So AE

HE: Lasiomareiset

pm po ne a ele ee ts con ant he
a pe da re on Pa pi dé RQ QT TE

8 aafionr ax certes
de rome coréen 2:
ARTICER LEA MORTÉSEMENT DES PARIOMILISATIONS

TAPER DEKPHOI LION

AL bmnétiteatiens

Four en D hé She ue Catane rule de Seb de
Onéniere Pérolibses eur ei lique de Meae, 11 Qe A
aragie LE Qu Cora fe side late are Co née
Le PR ar rem Prier he

LE at Pam ep en daoai ach
ARE Ses Ce Péeliie hrs Éa prs

PP

RE
PRE SP ms re man

TE Autre dépenses

A
Par mas A es Ar RE Of Ra pr LR dat préceu  IONe
RE Fe a he Aie 2 au ae es dép D PATES PR
Sens ré ato

ARFICUE 3 : PRINCIPES D'IMPUTA TION BUS CONS ES PRESTATIONS
JE SARVICES MATTREMIR FE ROTIPEMENTS L'IIEISES
PANSEES GPÉRATRESSTCEROEIERS.

AA Series ivrhquee

FLO MALE Be LES À ge CREER
SE és AS au ro es CE tr souche A Re ed Ca
A8 a Es a 26 de an fe le eroms e  i ed on que

Eee és pres Lens CR der Pr
Les sg ce ae RFA

HR Adi mn riane of eégipenent

érehun ee Rene déc o Opéil
A anne de Co os UE Ra un ae

Poison

Le ob Ne dmmrenars
cbr) ie émet
SR
8 dépens, nique tes een Tr

BR ah sais

Ctiestion er égaipenieate UEFA appear a CEE

ne der lien Le lc
CR ne
pr 5 amie me Be AL pt

A gyairatn des matéoiete rames

ea comme ste

nos se DNA RTE

REA, Kent Be TA e C
dr

ss

Fe ua ONE pa IS ARS CASE

D

te:

Pat a ob des
Pieptiite

a parts de prou
Ê

gent

sa dpt

AA Pépanes opéra

LS ie ass ms or NE Dm
RAR Er de Maui À scene le ne
eme à Eu ce ais ds fes 2 for

a re Soon on de ee 8
Beni eh pr Cor

pros
nées je
AE SAT O2

ARÉICLE AS ENVENTAIRES
Ai Pérdhé

Fe aa Sr naine ann a id RS
Cp Han pra are ra 2 Ho ji Free
ass EI au teguts Pa Pets

Rosie

Ve aa gere
Re
ES

on ter a ne sl pe ad pare Co
AA as en AL ns de Nu EL
A apré à 2 ui

A Bo pr Lu ce
Se par eng OH To I

ie

si Matndneut

Rae eu repré arte de mal
br CHE CORNE

Si al
FR TPE

PR

en bn A re A pret de Éd
AL Ah La et on jumeau
Au Pet dead PA ne AGE

ane maté

li ça des
A, ns ape sérum ur mL

re mie HE a epree ni

El

ei Foret srrennie

Ferite
a NES

ste he done otre

AS. Prix des matécido at sesdemteete cité pare Cimeriennte

A
ANGES eme en UT, So AE

HE: Lasiomareiset

pm po ne a ele ee ts con ant he
a pe da re on Pa pi dé RQ QT TE

8 aafionr ax certes
de rome coréen 2:
ARTICER LEA MORTÉSEMENT DES PARIOMILISATIONS

TAPER DEKPHOI LION

AL bmnétiteatiens

Four en D hé She ue Catane rule de Seb de
Onéniere Pérolibses eur ei lique de Meae, 11 Qe A
aragie LE Qu Cora fe side late are Co née
Le PR ar rem Prier he

LE at Pam ep en daoai ach
ARE Ses Ce Péeliie hrs Éa prs

PP

RE
PRE SP ms re man

TE Autre dépenses

A
Par mas A es Ar RE Of Ra pr LR dat préceu  IONe
RE Fe a he Aie 2 au ae es dép D PATES PR
Sens ré ato

ARFICUE 3 : PRINCIPES D'IMPUTA TION BUS CONS ES PRESTATIONS
JE SARVICES MATTREMIR FE ROTIPEMENTS L'IIEISES
PANSEES GPÉRATRESSTCEROEIERS.

AA Series ivrhquee

FLO MALE Be LES À ge CREER
SE és AS au ro es CE tr souche A Re ed Ca
A8 a Es a 26 de an fe le eroms e  i ed on que

Eee és pres Lens CR der Pr
Les sg ce ae RFA

HR Adi mn riane of eégipenent

érehun ee Rene déc o Opéil
A anne de Co os UE Ra un ae

Poison

Le ob Ne dmmrenars
cbr) ie émet
SR
8 dépens, nique tes een Tr

BR ah sais

Ctiestion er égaipenieate UEFA appear a CEE

ne der lien Le lc
CR ne
pr 5 amie me Be AL pt

A gyairatn des matéoiete rames

ea comme ste

nos se DNA RTE

REA, Kent Be TA e C
dr

ss

Fe ua ONE pa IS ARS CASE

D

te:

Pat a ob des
Pieptiite

a parts de prou
Ê

gent

sa dpt

AA Pépanes opéra

LS ie ass ms or NE Dm
RAR Er de Maui À scene le ne
eme à Eu ce ais ds fes 2 for

a re Soon on de ee 8
Beni eh pr Cor

pros
nées je
AE SAT O2

ARÉICLE AS ENVENTAIRES
Ai Pérdhé

Fe aa Sr naine ann a id RS
Cp Han pra are ra 2 Ho ji Free
ass EI au teguts Pa Pets

Rosie

Ve aa gere
Re
ES

on ter a ne sl pe ad pare Co
AA as en AL ns de Nu EL
A apré à 2 ui

A Bo pr Lu ce
Se par eng OH To I

ie

si Matndneut

Rae eu repré arte de mal
br CHE CORNE

Si al
FR TPE

PR

en bn A re A pret de Éd
AL Ah La et on jumeau
Au Pet dead PA ne AGE

ane maté

li ça des
A, ns ape sérum ur mL

re mie HE a epree ni

El

ei Foret srrennie

Ferite
a NES

ste he done otre

AS. Prix des matécido at sesdemteete cité pare Cimeriennte

A
ANGES eme en UT, So AE

HE: Lasiomareiset

pm po ne a ele ee ts con ant he
a pe da re on Pa pi dé RQ QT TE

8 aafionr ax certes
de rome coréen 2:
ARTICER LEA MORTÉSEMENT DES PARIOMILISATIONS

TAPER DEKPHOI LION

AL bmnétiteatiens

Four en D hé She ue Catane rule de Seb de
Onéniere Pérolibses eur ei lique de Meae, 11 Qe A
aragie LE Qu Cora fe side late are Co née
Le PR ar rem Prier he

